Exhibit 10.3

EXECUTION VERSION

 

 

PURCHASE MONEY LOAN AND SECURITY AGREEMENT

by and among

SAEXPLORATION ACQUISITIONS (U.S.), LLC,

as Borrower,

THE GUARANTORS FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

and

CANTOR FITZGERALD SECURITIES,

as Agent

Dated as of July 25, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

 

DEFINITIONS AND CONSTRUCTION

     1    

1.1.

 

Definitions. Code Terms. Accounting Terms and Construction

     1  

2.

 

LOANS AND TERMS OF PAYMENT

     2    

2.1.

 

Loan Advances

     2    

2.2.

 

Evidence of Advances: Notes

     2    

2.3.

 

Borrowing Procedures

     2    

2.4.

 

Payments: Optional Prepayments

     3    

2.5.

 

Mandatory Prepayments

     5    

2.6.

 

Interest Rates: Rates. Payments, and Calculations

     7    

2.7.

 

Reserved

     7    

2.8.

 

Statements of Obligations

     8    

2.9.

 

Maturity Termination Dates and Reduction of Commitments

     8    

2.10.

 

Effect of Maturity

     9    

2.11.

 

[Intentionally Omitted]

     9    

2.12.

 

Fees

     9    

2.13.

 

Payments by the Lenders to the Agent: Settlement

     9    

2.14.

 

[Intentionally Omitted]

     11    

2.15.

 

[Intentionally Omitted]

     11  

3.

 

SECURITY INTEREST

     11    

3.1.

 

Grant of Security Interest

     11    

3.2.

 

Borrower Remains Liabler

     11    

3.3.

 

Assignment of Insurance

     11    

3.4.

 

Financing Statements

     12    

3.5.

 

[Intentionally Omitted]

     12  

4.

 

CONDITIONS

     12    

4.1.

 

Conditions Precedent to the Closing Date Advance

     12    

4.2.

 

[Intentionally Omitted]

     12    

4.3.

 

Reserved

     12    

4.4.

 

Conditions Precedent to all Advances

     13  

5.

 

REPRESENTATIONS AND WARRANTIES

     13  

6.

 

AFFIRMATIVE COVENANTS

     14    

6.1.

 

Financial Statements. Reports. Certificates

     14    

6.2.

 

Collateral Reporting

     14    

6.3.

 

Existence

     14    

6.4.

 

Maintenance of Properties

     14    

6.5.

 

Taxes: Obligations

     14    

6.6.

 

Insurance

     15  



--------------------------------------------------------------------------------

    6.7.   Inspections. Exams. Collateral Exams and Appraisals    15       6.8.
  Account Verification    15       6.9.   Compliance with Laws    16       6.10.
  Environmental    16       6.11.   Disclosure Updates    16       6.12.  
Collateral Covenants    17       6.13.   Material Contracts    22       6.14.  
Location of Inventory, Equipment and Books    22       6.15.   Further
Assurances    22       6.16.   Reserved    23       6.17.   Post-Closing
Deliverables    23       6.18.   Asset Purchase Agreement    23  

7.

 

NEGATIVE COVENANTS

     23       7.1.   Indebtedness    23       7.2.   Liens    24       7.3.  
Restrictions on Fundamental Changes    24       7.4.   Disposal of Assets    24
      7.5.   Change of Name    24       7.6.   Nature of Business    24      
7.7.   Prepayments    25       7.8.   Amendments:    25       7.9.   Change of
Control    25       7.10.   Accounting Methods    25       7.11.   Investments:
Controlled Investments    25       7.12.   Transactions with Affiliates    26  
    7.13.   Use of Proceeds    26       7.14.   Limitation on Issuance of Stock
   26       7.15.   Consignments    26       7.16.   Inventory and Equipment
with Bailees    26       7.17.   Other Payments and Distributions    27      
7.18.   Reserved    27  

8.

 

FINANCIAL COVENANTS

     27  

9.

 

EVENTS OF DEFAULT

     27   10.   RIGHTS AND REMEDIES    30       10.1.   Rights and Remedies   
30       10.2.   Pledged Collateral    32       10.3.   Agent Appointed Attorney
in Fact    34       10.4.   Remedies Cumulative    35       10.5.   Crediting of
Payments and Proceeds    35       10.6.   Marshaling    35       10.7.   License
   35  

11.

 

WAIVERS; INDEMNIFICATION

     35       11.1.   Demand, Protest, Etc.    35       11.2.   Agent’s
Liability for Collateral    36       11.3.   Indemnification    36  

 

ii



--------------------------------------------------------------------------------

12.

 

NOTICES

     37  

13.

 

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

     38  

14.

 

ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS

     39       14.1.   Binding Effect: Successors and Assigns    39       14.2.  
Assignments and Participations    40       14.3.   Replacement of Lender    42  

15.

 

AMENDMENTS; WAIVERS

     43       15.1.   Amendments and Waivers    43       15.2.   No Waiver:
Cumulative Remedies    45  

16.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     45       16.1.   Taxes    45       16.2.   Increased Costs and Reduction of
Return    48       16.3.   Certificates of Lenders    49  

17.

 

THE AGENT

     49       17.1.   Appointment    49       17.2.   Nature of Duties    50    
  17.3.   Rights, Exculpation, Etc.    50       17.4.   Reliance    52      
17.5.   Indemnification    52       17.6.   Agent Individually    53       17.7.
  Sub-agentss    53       17.8.   Successor Agent    53       17.9.   Delivery
of Information    54       17.10.   Collateral Matters,    54       17.11.  
Agency for Perfection    55       17.12.   Actions With Respect To Collateral   
56       17.13.   Filing of Proofs of Claim    56  

18.

 

GUARANTY

     56       18.1.   Guarantors    56       18.2.   Guaranty: Limitation of
Liability    57       18.3.   Guaranty Absolute:    57       18.4.   Waivers and
Acknowledgments    58       18.5.   Subrogation    59       18.6.   Guaranty
Supplements    59       18.7.   Subordination    60       18.8.   Continuing
Guaranty: Assignments    60  

19.

 

GENERAL PROVISIONS

     61       19.1.   Effectiveness    61       19.2.   Section Headings    61  
    19.3.   Interpretation    61       19.4.   Severability of Provisions    61
      19.5.   Debtor-Creditor Relationship    61       19.6.   Counterparts:
Electronic Execution    61  

 

iii



--------------------------------------------------------------------------------

 

19.7.

 

Revival and Reinstatement of Obligations

     63    

19.8.

 

Confidentiality

     63    

19.9.

 

Expenses

     64    

19.10.

 

Setoff

     65    

19.11.

 

Release: Retention in Satisfaction: Etc.

     66    

19.12.

 

Survival

     66    

19.13.

 

Patriot Act

     66    

19.14.

 

Integration

     67    

19.15.

 

Lender Instructions

     67    

19.16.

 

[Intentionally Omitted]

     67    

19.17.

 

Intercreditor Agreement

     67    

19.18.

 

Amendment and Restatement

     67    

19.19.

 

Reaffirmation and Grant of Security Interests

     68    

19.20.

 

Release

     69  

 

Schedules:

 

Schedule 2.1

 

Commitments

Schedule 6.1

 

Financial Statements, Reports, Certificates

Schedule 6.2

 

Additional Reports

Schedule 6.6

 

Insurance

Schedule 6.12(l)

 

Pledged Debt Instruments

Exhibits:

 

Exhibit A

 

Form of Compliance Certificate

Exhibit B

 

Conditions Precedent

Exhibit C

 

[Intentionally Omitted]

Exhibit D

 

Representations and Warranties

Exhibit E

 

Information Certificate

Exhibit F

 

Form of Guaranty Supplement

Exhibit G

 

Form of Borrowing Certificate

Exhibit H

 

Form of Assignment and Assumption

Exhibit I

 

Post-Closing Items

Annexes:

 

Annex A-1

 

Collection Account

Annex A-2

 

Authorized Person

Annex P-1

 

Permitted Investments

Annex P-2  

Permitted Liens

 

iv



--------------------------------------------------------------------------------

PURCHASE MONEY LOAN AND SECURITY AGREEMENT

This PURCHASE MONEY LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered
into as of this 25th day of July, 2018, by and among SAExploration Acquisitions
(U.S.), LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors party hereto from time to time, the “Guarantors”), the Lenders party
hereto from time to time (the “Lenders”) and Cantor Fitzgerald Securities, in
its capacities as administrative agent and collateral agent for the Lenders (in
such capacity, together with any of its successors and permitted assigns in such
capacity, the “Agent”).

WHEREAS, on June 25, 2018 (the “Petition Date”), Geokinetics, Inc., a Delaware
corporation, and certain of its Subsidiaries (collectively, “Geokinetics”) filed
in the Bankruptcy Court (as hereinafter defined) a voluntary petition for relief
under chapter 11 of the Bankruptcy Code (as hereinafter defined) and continued
in the possession of its assets and in the management of its business as a
debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, Geokinetics Inc., a Delaware corporation and certain of its
subsidiaries, as debtors and debtors-in-possession under chapter 11 of the
Bankruptcy Code, as sellers, agreed to sell certain property and assets to
SAExploration, Inc., as buyer, pursuant to that certain asset purchase agreement
dated as of June 26, 2018 by and among Geokinetics Inc., Geokinetics Holdings
USA, Inc., Geokinetics Processing, Inc., Geokinetics USA, Inc., Advanced Seismic
Technology, Inc., Geokinetics International Holdings, Inc., Geokinetics
International, Inc., Geokinetics (Australasia) Pty. LTD., and Geokinetics
Exploration, Inc., as the sellers and SAExploration, Inc., as buyer (the “Asset
Purchase Agreement”; the acquisition to be consummated in accordance with the
Asset Purchase Agreement, the “Geokinetics Acquisition”);

WHEREAS, SAExploration, Inc. assigned all of its right, title and interest in
the Asset Purchase Agreement (and all related agreements between buyer and
seller under the Asset Purchase Agreement) to Borrower pursuant to that certain
Assignment and Assumption Agreement, dated as of July 23, 2018 (“APA Assignment
Agreement”);

WHEREAS, the Asset Purchase Agreement has been approved and confirmed pursuant
to the Sale Order (as hereinafter defined);

WHEREAS, Borrower has requested that the Lenders provide the Borrower with a
$23,411,368.67 purchase money credit facility (the “Credit Facility”) to fund
the Geokinetics Acquisition and certain other related assets and expenses and
the Lenders have agreed to provide the Credit Facility to so fund the
Geokinetics Acquisition subject to the terms and conditions set forth herein ;

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree, subject to the satisfaction of
the conditions set forth herein, as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

1.1.    Definitions, Code Terms, Accounting Terms and Construction. Capitalized
terms used in this Agreement shall have the meanings specified therefor on
Schedule 1.1. Additionally, matters of (i) interpretation of terms defined in
the Code, (ii) interpretation of accounting terms and (iii) construction, in
each case, are set forth in Schedule 1.1.

 

1



--------------------------------------------------------------------------------

2. LOANS AND TERMS OF PAYMENT.

2.1.    Loan Advances.

(a)    Closing Date Advance. Subject to the terms and conditions set forth in
this Agreement and in reliance upon the representations and warranties of the
Loan Parties contained herein, upon Agent’s receipt of a written request from
the Borrower for the Closing Date Advance in accordance with Section 2.3(a)(i)
hereof (the “Closing Date Advance Request”), each Lender severally and not
jointly agrees to make, on the Effective Date, its portion of the Closing Date
Advance to the Borrower in an amount equal to such Lender’s Closing Date Advance
Commitment, as set forth on Schedule 2.1 attached hereto. Each Lender’s Closing
Date Advance Commitment shall terminate immediately upon such Lender funding its
portion of the Closing Date Advance. Immediately after giving effect to the
making of the Closing Date Advance, the aggregate principal amount of all
Obligations outstanding hereunder, shall equal Twenty Three Million Four Hundred
and Eleven Thousand Three Hundred Sixty-Eight Dollars and Sixty-Seven cents
($23,411,368.67). No Lender shall be required to fund more than its Closing Date
Advance Commitment (as a result of another Lender refusing to fund its Closing
Date Advance Commitment or otherwise).

(b)    Reserved.

(c)    Reserved.

(d)    Reserved.

(e)    Amounts borrowed pursuant to this Section 2.1 that are repaid or prepaid
at any time during the term of this Agreement may not be reborrowed at any time
during the term of this Agreement. The outstanding principal amount of all
Advances, together with interest accrued and unpaid thereon, and any and all
other Obligations, shall be due and payable on the Termination Date.

2.2.    Evidence of Advances: Notes. Each Advance is evidenced by this Agreement
and, if requested by such Lender, Borrower shall promptly execute and deliver to
such Lender a Note payable to such Lender and its registered assigns in a
principal amount equal to the aggregate principal amount of Advances owed to
such Lender and its registered assigns.

2.3.    Borrowing Procedures.

(a)    Procedure for Borrowing.

(i)    The Closing Date Advance Request shall be made by a written request, in
the form of the Borrowing Certificate, by an Authorized Person delivered to the
Agent and the Lenders. Such Borrowing Certificate must be received by the Agent
no later than 3:45 p.m. (New York City time) on the Effective Date, specifying
(i) the amount of such Borrowing, (ii) the requested Funding Date, which shall
be a Business Day, (iii) that the conditions set forth in Sections 4.1 and 4.4
shall have been satisfied or waived in accordance with the terms hereunder, and
(iv) the wire instructions for which such funds are to be disbursed.

(ii)    Reserved.

(iii)    Reserved.

 

2



--------------------------------------------------------------------------------

(iv)    Reserved.

(b)    Making of Loans. Each Lender shall make the Closing Date Advance to be
made by it hereunder in accordance with Section 2.1(a) on the Effective Date by
wire transfer of immediately available funds to such account as the Agent may
designate not later than 2:00 p.m. (New York City time), on the Effective Date
and the Agent shall promptly credit and/or remit the amounts so received as
specified in the wire instructions set forth in the Funds Flow Schedule attached
to the Borrowing Certificate delivered in accordance with Section 2.3(a)(i) or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met or waived by the Required Lenders,
promptly return the amounts so received to the respective Lenders; provided,
that the Agent shall only be required to advance funds to Borrower with respect
to an Advance to the extent that the Agent shall have received such funds from
the Lenders. Notwithstanding anything to the contrary herein, no Lender shall be
obligated to make any Advance if one (1) or more of the applicable conditions
precedent set forth in Section 4 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived by the
Required Lenders.

(c)    [Intentionally Omitted].

(d)    Protective Advances. One or more of the Lenders, acting through the
Agent, may make an Advance for any reason at any time in its Permitted
Discretion, without Borrower’s compliance with any of the conditions of this
Agreement, and (i) disburse the proceeds directly to third Persons in order to
protect the Agent’s interest in the Collateral or to perform any obligation of
Borrower under this Agreement or otherwise to enhance the likelihood of
repayment of the Obligations, or (ii) apply the proceeds to outstanding
Obligations then due and payable (such Advance, a “Protective Advance”).

(e)    [Intentionally Omitted].

2.4.    Payments: Optional Prepayments.

(a)    Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrower shall be made by means as directed by the Agent for the
account of each Lender from time to time.

(b)    Proceeds of Collateral. If the Borrower or any other Loan Party receives
a payment of the Proceeds of Collateral (including, without limitation, Proceeds
of Collateral from the sale of Excluded Property), such Loan Party will promptly
deposit the payment or proceeds into the Collection Account or another Deposit
Account that is not an Excluded Account.

(c)    Optional Prepayments Generally. Borrower may at any time upon written
notice by Borrower to the Agent, not later than 12:00 p.m. (New York City time)
three Business Days prior to the day of prepayment (which notice shall specify
the amount and date of the prepayment), prepay the Advances in whole or in part
in an amount greater than or equal to $1,000,000 (or the full remaining amount),
in each instance, without penalty or premium (subject to the fees payable
pursuant to Section 2.12). Any partial prepayments of Advances shall be applied
as directed by Borrower.

(d)    Notices. The notice of any prepayment pursuant to clause (c) above shall
not thereafter be revocable by Borrower and the Agent will promptly notify each
Lender thereof; provided, however, that a notice of prepayment delivered by
Borrower in connection with a prepayment of the Obligations in full may state
that such prepayment is conditioned upon the consummation of equity offerings or
the effectiveness of other credit facilities, in each case, the proceeds of
which shall be used to repay the Obligations in whole or in part, in cash, in
which case such notice may be revoked by Borrower

 

3



--------------------------------------------------------------------------------

(by written notice provided to the Agent on or prior to the specified effective
date thereof) if such condition is not satisfied. The payment amount specified
in such notice shall be due and payable on the date specified therein (except as
provided in the foregoing proviso).

(e)    Application of Payments.

(i)    At all times during which an Event of Default is not continuing (unless
otherwise specified herein), all amounts paid by Borrower to the Agent for the
benefit of the Lenders in respect of the Obligations (other than (x) payments
specifically earmarked by Borrower under Section 2.4(c) for application to
certain principal, interest, fees or expenses hereunder and (y) regularly
scheduled interest payments (whether at the Default Rate or otherwise)), shall
be applied in the following order of priority:

FIRST, to the payment of fees and reasonable documented out-of-pocket costs and
expenses (including reasonable documented out-of-pocket attorneys’ fees) of the
Agent then due and payable hereunder or under any other Loan Documents;

SECOND, pro rata, to the payment of reasonable documented out-of-pocket costs
and expenses (including reasonable documented out-of-pocket attorneys’ fees) of
the Lenders to the extent reimbursable under the Loan Documents;

THIRD, pro rata to the payment of any other fees then due and payable to the
Lenders hereunder or under any other Loan Documents;

FOURTH, pro rata to the payment of all Obligations consisting of accrued unpaid
interest then due and payable to the Lenders hereunder;

FIFTH, pro rata, to the payment of principal then due and payable on the
Obligations;

SIXTH, pro rata, to the payment of all other Obligations not otherwise referred
to in this Section 2.4(e)(i) then due and payable.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category and (ii) each of the Secured Parties entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses second, third, fourth, fifth and sixth above. As
payments are applied to the Obligations pursuant to Section 2.4(e)(i) or
otherwise hereunder, payments shall be deemed applied as follows to the extent
that an Event of Default is not then continuing:

 

  (a) FIRST to Obligations that (x) do not constitute “purchase money
obligations” under Article 9 of the Code and were not incurred to fund the
acquisition of Equipment and software (constituting “purchase money collateral”
under Article 9 of the Code) pursuant to the Geokinetics Acquisition and
(y) which are not secured by Liens on Equipment and software that constitute
“purchase money collateral” (as defined in Article 9 of the Code) that were
acquired with the Advances evidenced by such Obligations; and

 

  (b) SECOND to Obligations that (x) constitute “purchase money obligations”
under Article 9 of the Code and were incurred to fund the acquisition of
Equipment and software (constituting “purchase money collateral” under Article 9
of the Code) pursuant to the Geokinetics Acquisition and (y) which are secured
by Liens on Equipment and software (constituting “purchase money collateral”
under Article 9 of the Code) that was acquired with the Advances evidenced by
such Obligations; provided, that Agent shall only maintain the Register in
accordance with Section 2.8(b) and Agent shall have no obligation to determine
whether any Obligations constitute “purchase money obligations” under Article 9
of the Code.

 

4



--------------------------------------------------------------------------------

(ii)    Notwithstanding anything in this Agreement or any other Loan Document
which may be construed to the contrary, subsequent to the occurrence and during
the continuance of an Event of Default, payments and prepayments with respect to
the Obligations (from realization on Collateral or otherwise) shall be applied
as provided in Section 2.4(e)(i) or, with respect to any amounts remaining after
the application of such payments and prepayments as set forth in clause FIRST of
the first paragraph of Section 2.4(e)(i), as otherwise determined by the
Required Lenders in their sole discretion; provided, that, upon satisfaction in
full of all Obligations in cash, such amount shall be paid to Borrower or such
other Person entitled thereto under applicable law. Borrower and each other Loan
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any Proceeds of Collateral.

2.5.    Mandatory Prepayments.

(a)    Scheduled Principal Payments. The principal amount of the Advances,
together with all interest and fees due thereon, and all other outstanding
Obligations shall be paid in full in cash on the Maturity Date.

(b)    Overadvances. If at any time, the aggregate principal amount of the
Advances made hereunder exceeds the Maximum Amount (such overage, the
“Overadvance Amount”), then the Borrower shall immediately, upon demand of the
Agent (at the direction of the Required Lenders) pay the Obligations in an
aggregate amount equal to the Overadvance Amount.

(c)    Asset Dispositions; Events of Loss. Subject to Section 2.5(g)(ii) and
(iii) if a Loan Party or any Subsidiary of a Loan Party shall at any time or
from time to time:

 

  (i) make a Disposition; or

 

  (ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Loan Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during such fiscal year exceed $250,000, then
(A) Borrower shall promptly (and, in any event, within ten (10 Business Days)
notify the Agent in writing (x) of such Disposition or Event of Loss (including
the amount of the estimated Net Proceeds to be received by a Loan Party and/or
such Subsidiary in respect thereof) and (y) whether Borrower intends to reinvest
such Net Proceeds, and, if less than all such Net Proceeds, the amount to be
reinvested, in accordance with this Section 2.5(c), and, upon receipt of such
notice, Agent shall promptly notify each Lender of the same and (B) promptly
following receipt by a Loan Party and/or such Subsidiary of the Net Proceeds of
such Disposition or Event of Loss Borrower shall deposit such Net Proceeds into
a Deposit Account subject to a Control Agreement for the benefit of the Agent
and the other Secured Parties (and such Net Proceeds shall remain in such
Deposit Account until paid or reinvested in accordance with this Section 2.5(c))
and, unless Borrower intends to reinvest such Net Proceeds, Borrower shall offer
in writing to deliver, or cause to be delivered, an amount equal to such excess
Net Proceeds (or, if Borrower intends to reinvest only a portion of such Net
Proceeds, any remaining Net Proceeds) to the Agent for distribution to the
Lenders as a prepayment of the Advances, which prepayment shall be applied in
accordance with Section 2.5(g). Within ten (10) Business Days after the Agent’s
receipt of notice of the availability of such Net Proceeds (or remaining Net
Proceeds), the Agent shall inform the Borrower whether one or more of the
Lenders (based on the individual election of such Lender delivered in writing
(including by email) to the Agent) shall require some or all of such Net
Proceeds (or remaining Net Proceeds) to be

 

5



--------------------------------------------------------------------------------

paid to the Agent as a prepayment of the Advances to be applied by the Agent in
accordance with Section 2.5(g). Notwithstanding the foregoing and provided no
Event of Default has occurred and is continuing , such prepayment of Obligations
shall not be required to the extent a Loan Party or such Subsidiary reinvests
such Net Proceeds of such Disposition or Event of Loss in capital assets then
used or usable in the business of Borrower or such Subsidiary or to repair or
replace the property subject to such Event of Loss, within one hundred eighty
(180) days after the date of such Disposition or Event of Loss; provided, that,
(x) if the subject of such Disposition or Event of Loss is Collateral, then the
Borrower shall use the Net Proceeds of such Disposition or Event of Loss to
acquire assets that constitute Collateral and (y) upon consummation of such
Disposition or the occurrence of such Event of Loss, all of the Net Proceeds
from such Disposition are promptly remitted to a Deposit Account subject to a
Control Agreement for the benefit of the Agent and the other Secured Parties and
such Net Proceeds remain in such Deposit Account until the Net Proceeds are so
reinvested or used to replace or repair the assets that are subject to such
Event of Loss.

(d)    [Intentionally Omitted].

(e)    Alaska Tax Credits. Subject to Section 2.5(g)(ii) and (iii), within five
(5) Business Days after receipt by any Loan Party or any Subsidiary of any Loan
Party of any payment or monetization with respect to Alaska Tax Credits, if any,
Borrower shall notify the Agent in writing of its receipt of such funds (and
Agent shall promptly notify each Lender of the same), and if the Agent notifies
the Borrower in writing of the Lenders’ desire that some or all of such payment
be applied to reduce the Obligations hereunder (based on the direction of each
individual Lender), the Borrower shall promptly deliver, or cause to be
delivered, to the Agent an amount equal to such payment or monetization (or
portion thereof, as applicable) requested by Agent for application to the
outstanding Obligations in accordance with Section 2.5(g).

(f)    Convertible Notes. Within one (1) Business Day after issuance of the
Convertible Notes, Borrower shall promptly deliver, or cause to be delivered, to
Agent an amount equal to the Obligations then outstanding from Net Proceeds from
the issuance of such Convertible Notes, for application to the outstanding
Obligations in accordance with Section 2.5(g)(iv) and Parent agrees to cause
such Net Proceeds to be remitted to Borrower promptly upon issuance of the
Convertible Notes, to enable Borrower to timely comply with this clause (f). For
the avoidance of doubt, all Obligations hereunder shall become due and payable
one (1) Business Day after the Convertible Notes are issued.

(g)    Application of Prepayments.

(i)    Any prepayments pursuant to Section 2.5(c) or Section 2.5(e) shall be
applied to prepay the Obligations in accordance with Section 2.4(e).

(ii)    Notwithstanding anything to the contrary, any Lender shall be permitted
to waive all or any portion of its pro rata share of any such prepayments under
this Section 2.5 (other than prepayments pursuant to Section 2.5(f) hereof,
which shall not be waivable) by providing written notice to the Agent within
five (5) Business Days after receiving notice from Agent regarding a Disposition
or Event of Loss pursuant to Section 2.5(c) or a notice of Borrower’s receipt of
the Alaska Tax Credits pursuant to Section 2.5(e) provided that, in each case,
if the Lender fails to timely waive such prepayment, such Lender shall be deemed
to accept such payment.

(iii)    Reserved.

 

6



--------------------------------------------------------------------------------

(iv)    Any prepayment pursuant to Section 2.5(f) shall be applied, pro rata, to
the payment of the outstanding principal amount of the Closing Date Advance,
together with all unpaid interest and fees due thereon, until all of such
Obligations have been paid in full in cash.

(h)    No Implied Consent. Provisions contained in this Section 2.5 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

2.6.    Interest Rates, Rates, Payments and Calculations.

(a)    Interest Rates. Subject to Sections 2.6(b) and 2.6(d), all outstanding
Obligations shall bear interest, at a rate per annum equal to the Interest Rate.

(b)    Default Rate. Upon the occurrence and during the continuation of an Event
of Default and at any time following the Termination Date, at the reasonable
discretion of the Required Lenders and upon written notice by the Required
Lenders to the Agent and the Borrower, the principal amount of all Obligations
shall bear interest at a per annum rate equal to two (2) percentage points above
the per annum rate otherwise applicable hereunder (the “Default Rate”). For
avoidance of doubt, the Lenders may assess the Default Rate commencing on the
date of the occurrence of an Event of Default irrespective of the date of
reporting or declaration of such Event of Default. All such interest shall be
payable in cash on demand of the Agent or the Required Lenders.

(c)    Payment. Except as otherwise provided under Section 2.5, Section 2.6(b)
and this Section 2.6(c), interest on the outstanding Obligations shall be paid
in arrears not later than 2:00 p.m. (New York City time) on the last Business
Day of each calendar month. All payments received by the Agent after 2:00 p.m.
(New York City time) shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Interest shall
also be paid with respect to any payment or prepayment of Obligations on the
date so paid. If the Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
the Agent from Borrower and such related payment is not received by the Agent,
then the Agent will be entitled to recover such amount from such Lender on
demand without setoff, counterclaim or deduction of any kind. If any payment to
be made by Borrower hereunder shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected on computing interest or fees, as the case may be.

(d)    Computation. All interest and fees chargeable under the Loan Documents
shall be computed on the basis of a 360 day year, in each case, for the actual
number of days elapsed in the period during which the interest or fees accrue.

(e)    Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower, the Agent and the Lenders, in executing and delivering
this Agreement, intend legally to agree upon the rate or rates of interest and
manner of payment stated within it; provided, however, that, anything contained
herein to the contrary notwithstanding, if said rate or rates of interest or
manner of payment exceeds the maximum allowable under applicable law, then, as
of the date of this Agreement, Borrower is and shall be liable only for the
payment of such maximum amount as is allowed by law, and payment received from
Borrower in excess of such legal maximum, whenever received, shall be applied to
reduce the principal balance of the Obligations to the extent of such excess.

2.7.    [Reserved].

 

7



--------------------------------------------------------------------------------

2.8.    Statements of Obligations.

(a)    The Agent, on behalf of the Lenders, shall record on its books and
records the amount of each Advance made, the interest rate applicable, all
payments of principal and interest thereon and the principal balance thereof
from time to time outstanding. The Agent shall deliver to Borrower on a monthly
basis a loan statement setting forth the amount of the principal balance of the
Advances and the interest payment due on the next interest payment date. Such
record and such loan statement shall, absent manifest error, be conclusive
evidence of the amount of the Advances made by the Lenders to Borrower and the
interest and payments thereon unless, within thirty (30) calendar days after
Borrower’s request to inspect such record or Borrower’s receipt of a loan
statement, as applicable. Borrower shall deliver to the Agent written objection
thereto describing the error or errors contained in such record or loan
statement, as applicable. Any failure to so record or any error in doing so, or
any failure to deliver such loan statement shall not, however, limit or
otherwise affect the obligation on Borrower hereunder (or under any Note) to pay
any amount owing with respect to the Advances or provide the basis for any claim
against the Agent.

(b)    The Agent, acting as a non-fiduciary agent of Borrower solely with
respect to the actions described in this Section 2.8(b) shall establish and
maintain at its address referred to in Section 12 (or at such other U.S. address
as the Agent may notify Borrower) (A) a record of ownership (the “Register”) in
which the Agent agrees to register by book entry the interests (including any
rights to receive payment hereunder) of each Lender in the Advances, each of
their obligations under this Agreement to participate in each Advance, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in which it shall record (1) the names and addresses of the Lenders
(and each change thereto pursuant to Section 14.1, (2) Reserved, (3) the amount
of each Advance and each funding of any participation described in clause
(A) above, (4) the amount of any principal amounts of (and stated interest on)
each Advance owing to each Lender pursuant to the terms hereof from time to
time, and (5) any other payment received by the Agent from Borrower and its
application to the Obligations. The entries in the Register shall be conclusive
absent manifest error.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Advances (including any Notes evidencing such Advances) are registered
obligations, the right, title and interest of the Lenders and their assignees in
and to such Advances shall be transferable only upon notation of such transfer
in the Register and no assignment thereof shall be effective until recorded
therein. This Section 2.8 and Section 14 shall be construed so that the Advances
are at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the IRC.

(d)    The Loan Parties, the Agent and Lenders shall treat each Person whose
name is recorded in the Register pursuant to this Section 2.8 as a Lender for
all purposes of this Agreement. Information contained in the Register with
respect to any Lender shall be available for access by Borrower, the Agent or
such Lender during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender shall, in such capacity, have access to
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the Agent
(acting at the direction of the Required Lenders) or Borrower.

2.9.    Maturity Termination Dates.

(a)    The Secured Parties’ obligations under this Agreement shall continue in
full force and effect for a term ending on the earliest of (i) the Maturity
Date, (ii) the date Borrower terminates the Credit Facility (by payment of the
Obligations in full in cash, termination of, if any, all outstanding Commitments
and otherwise terminating the Credit Facility), and (iii) the date the Credit
Facility terminates pursuant to Section 10.1 following an Event of Default (the
earliest of these dates, the “Termination Date”). The foregoing notwithstanding,
the Agent, at the direction of the Required Lenders, shall be permitted to

 

8



--------------------------------------------------------------------------------

terminate its obligations under the Loan Documents immediately and without
notice upon the occurrence of any Event of Default. Borrower agrees to pay all
of the Obligations (including principal, interest, fees, costs, and expenses,
including Expenses) in full in cash on the Termination Date.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

2.10.    Effect of Maturity. On the Termination Date, all obligations of the
Lenders to provide Advances and any other additional credit hereunder shall
automatically be terminated and all of the Obligations shall immediately become
due and payable without notice or demand and Borrower shall immediately repay
all of the Obligations in full in cash. No termination of the obligations of the
Lenders (other than cash payment in full of the Obligations (other than
unasserted contingent indemnification obligations)) or termination of the
Commitments and/or any other obligation of the Lenders to provide additional
credit hereunder shall relieve or discharge any Loan Party of its duties,
obligations, or covenants hereunder or under any other Loan Document and the
Agent’s Liens in the Collateral shall continue to secure the Obligations and
shall remain in effect until all Obligations (other than unasserted contingent
indemnification obligations) have been paid in full in cash and the Lenders’
obligations to provide additional credit hereunder shall have been terminated.
Provided, that the Agent has not received prior written notice that there is a
suit, action, proceeding or claim pending or threatened against an Indemnified
Person under this Agreement with respect to any Indemnified Liabilities, the
Agent shall, at the Loan Parties’ expense, release or terminate any filings or
other agreements that perfect the Agent’s Liens in the Collateral, upon the
Agent’s receipt of each of the following, in form and content satisfactory to
the Agent and the Required Lenders: (i) cash payment in full of all Obligations
(other than unasserted contingent indemnification obligations), (ii) evidence
that any obligation of the Lenders to make Advances to Borrower or provide any
further credit to Borrower has been terminated, (iii) a general release of all
claims against the Secured Parties and their respective Affiliates,
Agent-Related Parties, and Lender-Related Parties by Borrower and each Loan
Party relating to the Secured Parties’ performance and obligations under the
Loan Documents, and (iv) an agreement by Borrower and each Guarantor to
indemnify the Secured Parties and their respective Affiliates, Agent-Related
Parties, and Lender-Related Parties for any payments received by the Secured
Parties or their Affiliates (or Lender Affiliate(s)) that are applied to the
Obligations as a final payoff that may subsequently be returned or otherwise not
paid for any reason. The Agent shall have no duty to investigate whether there
is any suit, action, proceeding or claim pending or threatened against an
Indemnified Person under this Agreement with respect to any Indemnified
Liabilities, and shall be fully protected and shall have no liability to any
Indemnified Person or any other Person for releasing or terminating any filings
or other agreements that perfect the Agent’s Liens in the Collateral in
accordance with this Section 2.10.

2.11.    [Intentionally Omitted].

2.12.    Fees. Borrower shall pay to the Agent and Lenders the fees separately
agreed upon in writing between Borrower, the Agent and/or applicable Lenders
(including, without limitation, as set forth in the Agent Fee Letter and the
Lenders Fee Letter). All of such fees shall be fully earned as of the date
hereof and shall be irrevocable when paid and shall not be refundable for any
reason whatsoever.

2.13.    Payments by the Lenders to the Agent: Settlement.

(a)    On a monthly basis or more frequently at the Agent’s election, the Agent
shall notify each Lender by telephone, email or fax of the principal balance of
such Lender’s Advances and the interest payment due on the next interest payment
date. Except as otherwise provided in Section 2.13(d)(iv) and provided, that
Borrower has provided the Agent with prior written notice of payment as required
by

 

9



--------------------------------------------------------------------------------

Sections 2.4 and 2.5, in the case of any payment of principal received by the
Agent from Borrower in respect of any Advance prior to 2:00 p.m. (New York City
time) on any Business Day, the Agent shall pay to each applicable Lender such
Lender’s pro rata portion of such payment on such Business Day, and, in the case
of any payment of principal received by the Agent from Borrower in respect of
any Advance later than 2:00 p.m. (New York City time) on any Business Day, the
Agent shall pay to each applicable Lender such Lender’s pro rata portion of such
payment on the next Business Day.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

(d)    Non-Funding Lenders. Nothing in this Section 2.13(d) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 2.13, shall be deemed to require the Agent or any other Lender to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Agent, any Lender or Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(i)    Responsibility. The failure of any Non-Funding Lender to fund any Advance
hereunder on the date specified herein shall not relieve any other Lender of its
obligations to make such Advance and neither the Agent nor, any other Lender
shall be responsible for the failure of any Non-Funding Lender to make any
Advance hereunder.

 

  (ii) [Intentionally Omitted].

(iii)    Voting Rights. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Loan Document or constitute a “Lender” (or be, or have
its Advances and Commitments, included in the determination of “Required
Lenders” or “Lenders directly affected” pursuant to Section 15) for any voting
or consent rights under or with respect to any Loan Document; provided, that
(A) the Commitment of a Non-Funding Lender may not be increased, extended or
reinstated, (B) the principal of a Non-Funding Lender’s Advances may not be
reduced or forgiven, and (C) the interest rate applicable to Obligations owing
to a Non-Funding Lender may not be reduced, in each case, without the consent of
such Non-Funding Lender. Moreover, for the purposes of determining Required
Lenders, the Advances and Commitments held by Non-Funding Lenders shall be
excluded from the total Advances and Commitments outstanding.

(iv)    Borrower Payments to a Non-Funding Lender. The Agent shall be authorized
to use all portions of any payments received by the Agent for the benefit of any
Non-Funding Lender pursuant to this Agreement to pay in full the Aggregate
Excess Funding Amount to the appropriate Secured Parties thereof (or Borrower).
The Agent shall be entitled to hold as cash collateral in a non-interest bearing
account up to an amount equal to such Non-Funding Lender’s pro rata share, until
the Obligations (other than contingent indemnification Obligations to the extent
no claim giving rise thereto has been asserted) are paid in full in cash and all
Commitments have been terminated. Upon any such unfunded obligations owing by a
Non-Funding Lender becoming due and payable, the Agent shall be authorized to
use such cash collateral to make such payment on behalf of such Non-Funding
Lender. In the event that the Agent is holding cash collateral of a Non-Funding
Lender that cures its status as a Non-Funding Lender pursuant to clause
(v) below or ceases to be a Non- Funding Lender pursuant to the definition of
Non-Funding Lender, the Agent shall return the unused portion of such cash
collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of all unfunded or unpaid
obligations owing by such Lender to the Agent and other Lenders under the Loan
Documents.

 

10



--------------------------------------------------------------------------------

(v)    Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to the
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely makes the next
reimbursement required to be made by such Lender. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.

(vi)    Procedures. The Agent is hereby authorized by each Loan Party and each
other Secured Party to establish procedures (and to amend such procedures from
time to time) to facilitate administration and servicing of the Advances and
other matters incidental thereto. Without limiting the generality of the
foregoing, the Agent is hereby authorized to establish procedures to make
available or deliver, or to accept, notices, documents and similar items on, by
posting to or submitting and/or completion, on Debtdomain or IntraLinks systems.

2.14.    [Intentionally Omitted].

2.15.    [Intentionally Omitted].

 

3. SECURITY INTEREST.

3.1.    Grant of Security Interest. Borrower and each Loan Party hereby
unconditionally grants, assigns, and pledges to the Agent for the benefit of the
Secured Parties, to secure payment and performance of the Obligations, a
continuing security interest (hereinafter referred to as the “Security
Interest”) in all of such Borrower’s and Loan Party’s right, title, and interest
in and to the Collateral, as security for the payment and performance of all
Obligations. Borrower and each Loan Party shall also grant the Agent a Lien and
security interest in all Commercial Tort Claims that it may have from time to
time against any Person. The Security Interest created hereby secures the
payment and performance of the Obligations, whether now existing or arising
hereafter. Without limiting the generality of the foregoing, the Collateral
secures the payment of all amounts which constitute part of the Obligations and
would be owed by Borrower or any other Loan Party to the Secured Parties, but
for the fact that they are unenforceable or not allowable (in whole or in part)
as a claim in an Insolvency Proceeding involving Borrower or any other Loan
Party due to the existence of such Insolvency Proceeding. The parties hereto
intend to create a perfected purchase money security interest in the Collateral
(including without limitation, in the Equipment and software) acquired pursuant
to the Geokinetics Acquisition.

3.2.    Borrower Remains Liable. Anything herein to the contrary
notwithstanding, (a) Borrower and each other Loan Party shall remain liable
under the contracts and agreements included in the Collateral to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by the Secured Parties of any of the
rights hereunder shall not release Borrower or any other Loan Party from any of
its duties or obligations under such contracts and agreements included in the
Collateral, and (c) the Secured Parties shall not have any obligation or
liability under such contracts and agreements included in the Collateral by
reason of this Agreement, nor shall the Secured Parties be obligated to perform
any of the obligations or duties of Borrower or any other Loan Party thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

3.3.    Assignment of Insurance. As additional security for the Obligations,
Borrower and each other Loan Party hereby collaterally assigns to the Agent for
the benefit of the Secured Parties all rights of Borrower and such Loan Party
under every policy of insurance covering the Collateral and all other assets and
property of Borrower and each other Loan Party (including, without limitation
business interruption insurance and proceeds thereof) and all business records
and other documents relating to it subject to Section 2.5(c) hereof, and all
monies (including proceeds and refunds) that may be payable under any policy,
and, Borrower and each other Loan Party hereby directs the issuer of each policy
to pay all such

 

11



--------------------------------------------------------------------------------

monies directly and solely to the Agent for the benefit of the Secured Parties.
At any time, whether or not a Default or Event of Default shall have occurred,
the Agent may (but shall not be obligated to), in the Agent’s or Borrower’s or
any other Loan Party’s name, execute and deliver proofs of claim, receive
payment of proceeds and endorse checks and other instruments representing
payment of the policy of insurance, and adjust, litigate, compromise or release
claims against the issuer of any policy. Any monies received under any insurance
policy collaterally assigned to the Agent, other than liability insurance
policies, or received as payment of any award or compensation for condemnation
or taking by eminent domain, shall be paid to the Agent and, as determined by
the Required Lenders in their Permitted Discretion, may be applied to prepayment
of the Obligations or disbursed to Borrower under payment terms reasonably
satisfactory to the Agent for application to the cost of repairs, replacements,
or restorations of the affected Collateral which shall be effected with
reasonable promptness and shall be of a value at least equal to the value of the
items or property destroyed.

3.4.    Financing Statements and Intellectual Property Filings.

Borrower and each other Loan Party authorizes the Agent:

(a)    (i) to perfect the Agent’s Security Interest in the Collateral, by filing
or authorizing the filing of, at the expense of the Loan Parties UCC-1 financing
statements naming the Agent, as secured party and describing the Collateral as
“all personal property” or “all assets” and/or describing specific items of
Collateral including without limitation any Commercial Tort Claims. All
financing statements, filed in favor of the Agent, filed before the date of this
Agreement to perfect the Security Interest in the Collateral were authorized by
Borrower and each other Loan Party and are hereby ratified.

(b)    to file or authorize the filing or recording, as applicable of, at the
expense of the Loan Parties, one or more Copyright security agreements or Patent
and Trademark security agreements (and/or any amendments or supplements to the
foregoing) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby.

Notwithstanding the foregoing authorization, in no event shall the Agent be
obligated to prepare or file any financing statements, Copyright security
agreements or Patent and Trademark security agreements whatsoever, or to
maintain the perfection of the security interest hereunder, which shall be the
sole obligation of the Borrower and the other Loan Parties; provided, that Agent
shall file or authorize the filing of financing statements, Copyright security
agreements and Patent and Trademark security agreements and take steps to
perfect liens in accordance with the direction of the Required Lenders.

3.5.    [Intentionally Omitted].

 

4. CONDITIONS.

4.1.    Conditions Precedent to the Closing Date Advance. The obligation of the
Lenders to make the Closing Date Advance provided for hereunder is subject to
the fulfillment, to the satisfaction of, or waiver by, the Agent and the
Required Lenders, of each of the (i) conditions precedent set forth in Section 1
of Exhibit B and (ii) conditions precedent set forth in Section 4.4 hereof.

4.2.    [Intentionally Omitted].

4.3.    Reserved.

 

12



--------------------------------------------------------------------------------

4.4.    Conditions Precedent to all Advances. The obligations of the Lenders to
make any Advances (other than Protective Advances) hereunder (or to extend any
other credit hereunder (other than Protective Advances)) at any time shall be
subject to the fulfillment, to the satisfaction of, or waiver by, the Agent and
the Required Lenders, of the following additional conditions precedent:

(a)    the representations and warranties of Borrower and each other Loan Party
or its Subsidiaries contained in this Agreement or in the other Loan Documents
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such Advance, as though made on and as of such date (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall continue to be
true and correct as of such earlier date);

(b)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension of credit, nor shall either result from the making
thereof;

(c)    after giving effect to the making of such Advance, the aggregate amount
of all Advances made hereunder shall not exceed the Maximum Amount ; and

(d)    the Sale Order shall have been entered by the Bankruptcy Court and the
Agent and Lenders shall have received a certified copy of same, and such order
shall be in full force and effect and shall not have been reversed, stayed,
modified or amended absent prior written consent of the Agent and the Lenders.

Any request for an Advance shall be deemed to be a representation by Borrower
and each other Loan Party that the statements set forth in this Section 4.4 are
correct as of the time of such request.

For purposes of determining compliance with the conditions specified in
this Section 4.4, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Agent responsible for the transactions
contemplated by the Loan Documents shall have received written notice from such
Lender prior to the requested date for such Advances specifying its objection
thereto and such Lender shall not have made available to the Agent such Lender’s
ratable portion of the applicable Advance.

 

5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Agent and the Lenders to enter into this Agreement,
Borrower and each other Loan Party confirms that the representations and
warranties made to the Agent and the Lenders as set forth on Exhibit D hereto
are true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and shall be true, correct and complete in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date hereof, after giving effect to
the consummation of the Geokinetics Acquisition and the making of the Closing
Date Advance (except to the extent that such representations and warranties
relate solely to an earlier date in which case such representations and
warranties shall continue to be true and correct as of such earlier date) and
such representations and warranties shall survive the execution and delivery of
this Agreement.

 

13



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

Borrower and each other Loan Party covenants and agrees that, until termination
of all of the Commitments of each Lender hereunder and payment in full of the
Obligations (other than unasserted contingent indemnification obligations).
Borrower and each other Loan Party shall and shall cause their respective
Subsidiaries to comply with each of the following:

6.1.    Financial Statements, Reports, Certificates. Deliver to Agent copies of
each of the financial statements, reports, Projections and other items set forth
on Schedule 6.1 no later than the times specified therein. In addition, Borrower
agrees that no Loan Party or Domestic Subsidiary of Borrower will have a fiscal
year different from that of Borrower. Parent agrees to maintain a system of
accounting that enables the Parent to produce financial statements in accordance
with GAAP. Each Loan Party shall also (a) keep a reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the sales of
such Loan Party and its Subsidiaries, and (b) maintain its billing
systems/practices substantially as in effect as of the Effective Date and shall
only make material modifications following prior notice to the Agent.

6.2.    Additional Reporting. Provide the Agent with each of the reports set
forth on Schedule 6.2 at the times specified therein.

6.3.    Existence. Except as otherwise permitted under Section 7.3 or
Section 7.4, each Loan Party and any Domestic Subsidiary shall at all times
maintain and preserve in full force and effect (a) its existence (including
being in good standing in its jurisdiction of organization) and (b) all rights
and franchises, contracts, licenses and permits material to its business;
provided, however, that no Loan Party nor any of its Subsidiaries shall be
required to preserve any such right or franchise, licenses, contracts, or
permits if such Person’s Board of Directors shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Agent or the Lenders; provided, that Borrower
delivers at least ten (10) days prior written notice to the Agent of the
election of such Loan Party or such Subsidiary not to preserve any such right or
franchise, contract, license or permit.

6.4.    Maintenance of Properties. Maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear and casualty excepted and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
such assets could not reasonably be expected to result in a Material Adverse
Change), and comply with the material provisions of all material leases and
licenses to which it is a party as lessee or licensee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted
Protest.

6.5.    Taxes; Obligations.

(a)    Timely file all federal and state income tax returns and other material
tax returns required to be filed or otherwise supplied to a Governmental
Authority with respect to taxes, and pay and discharge (y) all material Taxes
imposed, levied, or assessed against any Loan Party or its Subsidiaries, or any
of their respective assets or in respect of any of its income, businesses, or
franchises to be paid in full, before delinquency or the expiration of any
extension period, and (z) all material claims (including claims for labor,
services, materials and supplies) for sums that have become due and payable and
that by law have or may become a Lien upon any of their properties or assets
which, in each case, could be a liability of or be imposed on Borrower or any of
its Subsidiaries); provided no such Tax, claim or obligation need to be paid if
it could not reasonably be expected to result in a Material Adverse Change or
the validity of such Tax, claim or obligation is the subject of a Permitted
Protest and so long as, in the case of such Tax, claim or obligation that has or
may become a Lien against any of the Collateral, such Permitted Protest
conclusively operates to stay the sale of any portion of the Collateral to
satisfy such assessment or Tax.

 

14



--------------------------------------------------------------------------------

(b)    Make timely payment or deposit of all tax payments and withholding taxes
required of it and them by applicable laws, including those laws concerning
F.I.C.A., F.U.T.A., state disability, and local, state, and federal income
taxes, and will, upon request, furnish Agent with proof reasonably satisfactory
to the Required Lenders indicating that such Loan Party and its Subsidiaries
have made such payments or deposits.

6.6.    Insurance. At the Loan Parties’ expense, maintain insurance with respect
to the assets of each Loan Party and each of its Subsidiaries wherever located,
covering liabilities, losses or damages as are customarily insured against by
other Persons engaged in the same or similar businesses, including, without
limitation, the insurance coverage set forth in Schedule 6.6. All such policies
of insurance shall be with financially sound and reputable insurance companies
acceptable to the Required Lenders and in such amounts as is carried generally
in accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to the Required Lenders. All property insurance policies
covering the Collateral are to be made payable to the Agent for the benefit of
the Secured Parties, as its interests may appear, in case of loss, pursuant to a
lender loss payable endorsement acceptable to the Required Lenders and are to
contain such other provisions as the Required Lenders may reasonably require to
fully protect the Secured Parties’ interest in the Collateral and to any
payments to be made under such policies. Such evidence of property and general
liability insurance shall be delivered to the Agent, with the lender loss
payable endorsements (but only in respect of Collateral) and additional insured
endorsements (with respect to general liability coverage) in favor of the Agent
and shall provide for not less than 30 days (10 days in the case of non-payment)
prior written notice to the Agent of the exercise of any right of cancellation.
If Borrower fails to maintain such insurance, the Agent may, but shall not be
obligated to, arrange for such insurance, but at the Loan Parties’ expense and
without any responsibility on the Agent’s part for obtaining the insurance, the
solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Borrower shall give the Agent prompt notice of any loss
exceeding $250,000 covered by its casualty or business interruption insurance.
Upon the occurrence and during the continuance of an Event of Default, the Agent
shall have the sole right to file claims under any property and general
liability insurance policies in respect of the Collateral, to receive and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

6.7.    Inspections, Exams, Collateral Exams and Appraisals. At the Loan
Parties’ expense, permit the Agent, the Lenders and each of the Agent’s and the
Lenders’ duly authorized representatives to visit any of its properties, or
cause any other Person to allow the Agent to visit any such Person’s property on
which any Collateral is located, and inspect any of any Loan Party’s assets or
Books and Records, to conduct inspections, exams and appraisals of the
Collateral, to examine and make copies of its Books and Records, and to discuss
its affairs, finances, and accounts with, and to be advised as to the same by,
its officers and employees at such reasonable times and intervals as the
Required Lenders may designate and, so long as no Default or Event of Default
exists, with reasonable prior notice to Borrower.

6.8.    Account Verification. Permit the Agent, in the Agent’s name or in the
name of a nominee of the Agent, to verity the validity, amount or any other
matter relating to any Account, by mail, telephone, facsimile transmission or
otherwise. Further, at the request of the Agent, each Loan Party shall send
requests for verification of Accounts or send notices of assignment of Accounts
to Account Debtors and other obligors.

 

15



--------------------------------------------------------------------------------

6.9.    Compliance with Laws. Comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-compliance with which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change, subject to Loan Parties’ right to engage in a Permitted Protest;
provided, however, that this Section 6.9 shall not apply to laws related to
Taxes, which are the subject of Section 6.5.

6.10.    Environmental.

(a)    Keep any property either owned or operated by Borrower or any other Loan
Party free of any Environmental Liens or post bonds or other financial
assurances satisfactory to the Required Lenders and in an amount sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
subject to Loan Parties’ right to engage in a Permitted Protest so long as, in
the case of an Environmental Lien that has become a Lien against any of the
Collateral, (i) such contest proceedings conclusively operate to stay the sale
of any portion of the Collateral to satisfy such Environmental Lien(s), and
(ii) any such other Lien is at all times subordinate to the Agent’s Liens;

(b)    Comply, in all material respects, with Environmental Laws and provide to
the Agent documentation of such compliance which the Agent reasonably requests,
subject to Loan Parties’ right to engage in a Permitted Protest;

(c)    Promptly notify the Agent of any release of which Borrower or any other
Loan Party has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by Borrower or any other Loan Party and take
any Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law; and

(d)    Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Agent with written notice of any of the following: (i) notice that
an Environmental Lien has been filed against any of the real or personal
property of any Loan Party or its Domestic Subsidiaries, (ii) commencement of
any Environmental Action or written notice that an Environmental Action will be
filed against any Loan Party or any of its Domestic Subsidiaries, and
(iii) written notice of a violation, citation, or other administrative order
from a Governmental Authority located in the United States or Canada.

6.11.    Disclosure Updates.

(a)    Promptly and in no event later than five (5) Business Days after
obtaining knowledge thereof or after the occurrence thereof, whichever is
earlier, notify the Agent:

(i)    if any written information, exhibit, or report furnished to the Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. Any notification pursuant to the foregoing provision will not cure
or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto;

(ii)    of all actions, suits, or proceedings brought by or against any Loan
Party or any of its Subsidiaries before any court or Governmental Authority
which reasonably could be expected to result in a Material Adverse Change,
provided, that, in any event, such notification shall not be later than 5 days
after service of process with respect thereto on any Loan Party or any of its
Subsidiaries;

(iii)    of (i) any disputes or claims by Borrower’s or any other Loan Party’s
customers exceeding $100,000 individually or $250,000 in the aggregate during
any fiscal year; or (ii) Goods returned to or recovered by Borrower outside of
the ordinary course of business, with a fair market value exceeding $100,000
individually or $250,000 in the aggregate;

 

16



--------------------------------------------------------------------------------

(iv)    of any material loss or damage to any Collateral or any substantial
adverse change in the Collateral;

(v)    of a violation of any law, rule or regulation, the non-compliance with
which reasonably could be expected to result in a Material Adverse Change;

(vi)    of any disputes or claims by Borrower’s or any other Loan Party’s
subcontractors exceeding $100,000 individually or $250,000 in the aggregate
during any fiscal year; or

(vii)    violation of or breach under the Asset Purchase Agreement.

(b)    Immediately upon obtaining knowledge thereof or after the occurrence
thereof, notify the Agent of any event or condition which constitutes a Default
or an Event of Default and provide a statement of the action that such Borrower
proposes to take with respect to such Default or Event of Default.

(c)    Upon request of the Agent (at the written direction of the Required
Lenders), each Loan Party shall deliver to the Agent any other materials,
reports, records or information reasonably requested relating to the operations,
business affairs, financial condition of any Loan Party or its Subsidiaries or
the Collateral.

6.12.    Collateral Covenants. The covenants in this Section 6.12 shall apply to
all Collateral other than Foreign Located Assets, except as expressly provided
below.

(a)    Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Related Property, or Chattel Paper, in each case, having an aggregate value or
face amount of $250,000 or more for all such Negotiable Collateral, Investment
Related Property, or Chattel Paper, the Loan Parties shall promptly (and in any
event within three (3) Business Days after receipt thereof), notify the Agent
thereof, and if and to the extent that perfection or priority of the Agent’s
Liens are dependent on or enhanced by possession, the applicable Loan Party,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), shall execute such
other documents and instruments as shall be requested by the Agent or the
Required Lenders or, if applicable, endorse and deliver physical possession of
such Negotiable Collateral, Investment Related Property, or Chattel Paper to the
Agent, together with such undated powers (or other relevant document of
assignment or transfer acceptable to transfer title to the Agent) endorsed in
blank or as shall be requested by the Agent, and shall do such other acts or
filings deemed necessary or desirable by Agent (at the written direction of the
Required Lenders) to enhance, perfect and protect the Agent’s Liens therein.

(b)    Chattel Paper.

(i)    Promptly (and in any event within three (3) Business Days) after request
by the Agent (at the written direction of the Required Lenders), each Loan Party
shall take all steps reasonably necessary to grant the Agent control of all
electronic Chattel Paper of any Loan Party in accordance with the Code and all
“transferable records” as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the individual or aggregate value or face amount of such
electronic Chattel Paper equals or exceeds $250,000;

 

17



--------------------------------------------------------------------------------

(ii)    If any Loan Party retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of the Agent (at the written direction of the Required
Lenders), such Chattel Paper and instruments shall be marked with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the Security Interest of “Cantor Fitzgerald Securities, as Agent,
together with its successors and assigns”; and

(iii)    Reserved.

(c)    Controlled Accounts.

(i)    Except for Permitted Foreign Deposit Accounts (but subject to
Section 6.12(c)(v) hereof), within forty-five (45) days after the date hereof or
such greater period of time as may be approved by Agent (at the direction of the
Required Lenders in their sole discretion), each Loan Party shall have obtained
a Control Agreement from each bank maintaining a Deposit Account or lockbox
account as of the date hereof (other than an Excluded Account) for such Loan
Party,

(ii)    Notwithstanding any other provision set forth herein, upon the
occurrence of an Event of Default, each Loan Party following the request of the
Agent (at the direction of the Required Lenders in their sole discretion), shall
(A) obtain a Control Agreement (or its substantial equivalent) from each bank
maintaining a Permitted Foreign Deposit Account for such Loan Party, or (B) to
the extent permitted by applicable law, close any Permitted Foreign Deposit
Account and transfer all funds in such account to a Deposit Account acceptable
to the Required Lenders

(iii)    Within forty-five (45) days after acquiring uncertificated securities
or opening a securities or commodities account (or within forty-five (45) days
after the date hereof in the case of uncertificated securities and securities
and/or commodities account(s) owned by the Loan Parties as of the date hereof),
or such greater period of time as may be approved by the Agent (at the direction
of the Required Lenders in their sole discretion), each Loan Party shall obtain
a Control Agreement, from each issuer of uncertificated securities, securities
intermediary, or commodities intermediary issuing or holding any financial
assets or commodities to or for any such Loan Party;

(iv)    Within forty-five (45) days after acquiring investment property (or
within forty-five (45) days after the date hereof in the case of investment
property owned by the Loan Parties as of the date hereof), or such greater
period of time as may be approved by the Agent (at the direction of the Required
Lenders in their sole discretion), each Loan Party shall cause the Agent to
obtain “control,” as such term is defined in the Code, with respect to all of
such Loan Party’s investment property;

(v)    Within forty-five (45) days after opening a Deposit Account (other than
an Excluded Account and, subject to Section 6.12(c)(ii), a Permitted Foreign
Deposit Account) after the Effective Date, or such greater period of time as may
be approved by the Agent (at the direction of the Required Lenders in their sole
discretion), each Loan Party shall obtain a Control Agreement from the bank
maintaining such Deposit Account or lockbox account for such Loan Party;

(vi)    [Reserved]; and

(vii)    [Reserved].

(d)    Letter-of-Credit Rights. If the Loan Parties (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$250,000 or more in the aggregate, then the applicable Loan Party or Loan
Parties shall promptly (and in any event within three (3) Business Days after

 

18



--------------------------------------------------------------------------------

becoming a beneficiary), notify the Agent thereof and, promptly (and in any
event within three (3) Business Days) after request by the Agent (at the written
direction of the Required Lenders), enter into a tri-party agreement with the
Agent and the issuer or confirming bank with respect to letter-of-credit rights
assigning such letter-of-credit rights to the Agent and directing all payments
thereunder to the Collection Account unless otherwise directed by the Agent, all
in form and substance reasonably satisfactory to the Required Lenders.

(e)    Commercial Tort Claims. If the Loan Parties (or any of them) obtain
Commercial Tort Claims having a value, or involving an asserted claim, in the
amount of $250,000 or more in the aggregate for all Commercial Tort Claims, then
the applicable Loan Party or Loan Parties shall promptly (and in any event
within three (3) Business Days of obtaining such Commercial Tort Claim), notify
the Agent upon incurring or otherwise obtaining such Commercial Tort Claims and,
promptly (and in any event within three (3) Business Days) after request by the
Agent (at the written direction of the Required Lenders), amend Schedule 5.6(d)
to the Information Certificate to describe such Commercial Tort Claims in a
manner that reasonably identifies such Commercial Tort Claims and which is
otherwise reasonably satisfactory to the Required Lenders, and hereby authorizes
the filing of additional financing statements or amendments to existing
financing statements describing such Commercial Tort Claims, and agrees to do
such other acts or filings necessary or as reasonably requested by the Agent (at
the direction of the Required Lenders) to give the Agent for the benefit of the
Secured Parties a perfected first priority security interest in any such
Commercial Tort Claim, which Commercial Tort Claim shall not be subject to any
other Liens other than Permitted Liens.

(f)    Government Contracts. Other than Accounts the aggregate value of which
does not at any one time exceed $250,000, if any Account of any Loan Party
arises out of a contract or contracts with the United States of America or any
State or any department, agency, or instrumentality thereof, Loan Parties shall
promptly (and in any event within three (3) Business Days of the creation
thereof) notify the Agent thereof and, promptly (and in any event within three
(3) Business Days) after request by the Agent (at the written direction of the
Required Lenders), execute any instruments or take any steps necessary as may be
reasonably required by the Agent in order that all moneys due or to become due
under such contract or contracts shall be assigned to the Agent, for the benefit
of the Secured Parties, and shall provide written notice thereof under the
Assignment of Claims Act or other applicable law.

(g)    Intellectual Property.

(i)    Upon the request of the Agent (at the written direction of the Required
Lenders), in order to facilitate filings with the PTO and the United States
Copyright Office, each Loan Party shall execute and deliver to the Agent one or
more Copyright security agreements (if such Loan Party owns any Copyrights) or
Patent and Trademark security agreements (if such Loan Party owns any Patents or
Trademarks) to further evidence the Agent’s Lien on such Loan Party’s Patents,
Trademarks, or Copyrights (if any), and the General Intangibles of such Loan
Party relating thereto or represented thereby;

(ii)    Each Loan Party shall have the duty, exercised in a commercially
reasonable manner in the reasonable business judgment of such Loan Party, with
respect to Intellectual Property that is necessary in the proper conduct of such
Loan Party’s business, to protect and diligently enforce and defend at such Loan
Party’s expense its Intellectual Property, including (A) to diligently enforce
and defend, including promptly suing for infringement, misappropriation,
dilution, or other similar violation and to recover any and all damages for such
infringement, misappropriation, dilution, or other similar violation, and filing
for opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter, (C) to prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter, (D) to

 

19



--------------------------------------------------------------------------------

prosecute diligently any copyright application that is part of the Copyrights
pending as of the date hereof or hereafter, (E) to take all reasonable and
necessary action to preserve and maintain all of such Loan Party’s Trademarks,
Patents, Copyrights, other Intellectual Property, Intellectual Property
Licenses, and its rights therein, including paying all maintenance fees and
filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (F) to require all employees, consultants, and
contractors of each Loan Party who were involved in the creation or development
of such Intellectual Property to sign agreements containing assignment to such
Loan Party of Intellectual Property rights created or developed and obligations
of confidentiality. No Loan Party shall abandon any Intellectual Property or
Intellectual Property License that is necessary in the proper conduct of such
Loan Party’s business. Each Loan Party shall take the steps described in this
Section 6.12(g)(ii) with respect to all new or acquired Intellectual Property to
which it or any of its Subsidiaries is now or later becomes entitled that is
necessary in the proper conduct of such Loan Party’s or Domestic Subsidiary’s
business;

(iii)    Each Loan Party acknowledges and agrees that the Secured Parties shall
have no duties with respect to any Intellectual Property or Intellectual
Property Licenses of any Loan Party. Without limiting the generality of this
Section 6.12(g)(iii), each Loan Party acknowledges and agrees that the Secured
Parties shall not be under any obligation to take any steps necessary to
preserve rights in the Collateral consisting of Intellectual Property or
Intellectual Property Licenses against any other Person, but the Agent (at the
written direction of the Required Lenders), subject to this Agreement, may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable documented out-of-pocket fees and expenses of attorneys and other
professionals) shall constitute Obligations hereunder;

(iv)    Each Loan Party shall promptly file an application with the United
States Copyright Office for any Copyright that has not been registered with the
United States Copyright Office if such Copyright that is necessary in the proper
conduct of such Loan Party’s business. Any expenses incurred in connection with
the foregoing shall be borne by the Loan Parties; and

(v)    No Loan Party shall enter into any Intellectual Property License to
receive any license or rights in any Intellectual Property of any other Person
unless such Loan Party has used commercially reasonable efforts to permit the
assignment of or grant of a Lien in such Intellectual Property License (and all
rights of such Loan Party thereunder) to the Agent (and any transferees of the
Agent) for the benefit of the Secured Parties.

(h)    Investment Related Property.

(i)    Upon the occurrence and during the continuance of an Event of Default,
following the request of the Agent (at the written direction of the Required
Lenders), all sums of money and property paid or distributed in respect of the
Investment Related Property that are received by any Loan Party shall be held by
such Loan Party in trust for the benefit of the Agent segregated from such Loan
Party’s other property, and such Loan Party shall deliver it promptly to the
Agent in the exact form received; and

(ii)    Except for Foreign Located Assets, each Loan Party shall cooperate with
the Agent in obtaining all necessary approvals and making all necessary filings
under federal, state, local, or foreign law to effect the perfection of the
Security Interest on the Investment Related Property or to effect any sale or
transfer thereof.

(i)    [Intentionally Omitted].

(j)    [Intentionally Omitted].

 

20



--------------------------------------------------------------------------------

(k)    Motor Vehicles; Vessels; Titled Goods. Promptly (and in any event within
five (5) Business Days) after (i) (A) request by the Agent (at the written
direction of the Required Lenders) with respect to (x) any titled Equipment or
(y) Equipment used in Loan Parties’ Alaska Operations that is not susceptible to
perfection by the filing of a financing statement pursuant to the Code
(“Preempted Perfection Equipment”) and (B) the value of any titled Equipment or
Preempted Perfection Equipment exceeds $100,000 individually or all such
Equipment exceeds $500,000 in the aggregate, or (ii) the occurrence and
continuation of a Default or an Event of Default (upon the request by the Agent
(at the written direction of the Required Lenders)), in either case, each Loan
Party owning such Equipment shall deliver to the Agent, (x) an original
certificate of title or similar document issued by the applicable Governmental
Authority for each such Equipment titled under state law, together with a signed
title application naming the Agent as first priority lien holder or lien holder
(with a first priority lien) with respect to such Equipment and will cause such
title certificates to be filed (with the Agent’s Lien noted thereon) in the
appropriate filing office, and (y) a similar perfection instrument for any
Preempted Perfection Equipment, including a signed preferred ship mortgage for
any federally registered vessel.

(l)    Pledged Collateral. As long as any Obligation remains outstanding (other
than contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted):

(i)    Delivery of Pledged Collateral. Each Loan Party shall (i) deliver to the
Agent, in suitable form for transfer and in form and substance satisfactory to
the Required Lenders, (A) all Pledged Certificated Stock, (B) all Pledged Debt
Instruments, including all Indebtedness described on Schedule 6.12(l) (which
shall be completed after giving effect to the Geokinetics Acquisition) having a
stated value in excess of $125,000 in the aggregate and (C) all certificates and
instruments evidencing Pledged Investment Property with a stated value in excess
of $125,000 in the aggregate and (ii) maintain all other Pledged Investment
Property with a stated value in excess of $125,000 in the aggregate in a
Controlled Securities Account.

(ii)    Event of Default. During the continuance of an Event of Default, the
Agent shall have the right, at the written direction of the Required Lenders and
upon notice to the Loan Parties, to (A) transfer to or to register in its name
or in the name of its nominees any Pledged Collateral or any Pledged Investment
Property; and (B) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.

(iii)    Pledged Uncertificated Stock. Each Loan Party hereby covenants and
agrees that, without the prior express written consent of the Required Lenders,
it will not agree to any election by any limited liability company to treat the
Pledged Stock as securities governed by Article 8 of the Uniform Commercial Code
of any jurisdiction and in any event will promptly notify the Agent in writing
if such Pledged Stock will be treated as a security governed by Article 8 of the
Uniform Commercial Code of any jurisdiction and, in such event, take such action
as the Agent make request in order to establish the Agent’s “control” (within
the meaning of Section 8-106 of the Code) over such Pledged Stock.

(iv)    Cash Distributions with respect to Pledged Collateral. Except as
provided in Section 10.2 and subject to the limitations set forth in this
Agreement, such Loan Party shall be entitled to receive all cash distributions
and dividends paid in respect of the Pledged Collateral.

(v)    Voting Rights. Except as provided in Section 10.2, the Loan Parties shall
be entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Loan Party that would contravene or result in any
violation of any provision of any Loan Document in any material respect.

 

21



--------------------------------------------------------------------------------

6.13.    Material Contracts. Contemporaneously with the delivery of each
Compliance Certificate pursuant to Section 6.1, provide the Agent with copies of
(a) each Material Contract entered into since the delivery of the previous
Compliance Certificate, (b) each material amendment or modification of any
Material Contract entered into since the delivery of the previous Compliance
Certificate, and (c) at the request of the Agent (at the written direction of
the Required Lenders), a “no-offset” letter in form and substance reasonably
acceptable to the Required Lenders from each customer of any Loan Party which is
a party to any Material Contract. Borrower and each other Loan Party shall
maintain all Material Contracts in full force and effect and shall not default
in the payment or performance of any material obligations thereunder.

6.14.    Location of Inventory, Equipment and Books. Each Loan Party shall keep
its Inventory and Equipment (other than vehicles and Equipment out for repair)
and Books of each Loan Party and each of its Domestic Subsidiaries only at the
locations identified on Schedule 5.29 to the Information Certificate and keep
the chief executive office of each Loan Party and each of its Subsidiaries only
at the locations identified on Schedule 5.6(b) to the Information Certificate;
provided, however, that, so long as no Event of Default has occurred and is
continuing, each Loan Party may (a) move Equipment to and from and keep
Equipment at any domestic location accessible by a Loan Party without
restriction and owned, leased or licensed by a Loan Party’s customer(s) to the
extent necessary for such Loan Party’s provision of services to such customer,
and so long as such Loan Party timely reports the presence of such Equipment at
such new location pursuant to Schedule 6.2, and further subject to Agent’s right
(at the direction of the Required Lenders) to require a Collateral Access
Agreement with respect thereto upon the occurrence of an Event of Default;
(b) move Equipment with an aggregate value then equivalent to up to 25% of the
aggregate value of all Equipment of Borrower to a location outside the United
States to the extent necessary for a Loan Party’s provision of services to a
customer in such location, and so long as such Loan Party timely reports the
presence of such Equipment at such new location pursuant to Schedule 6.2, and
(c) amend Schedule 5.29 to the Information Certificate so long as the applicable
Loan Party or Subsidiary provides the Agent a Collateral Access Agreement (upon
request by Agent, at the direction of Required Lenders) with respect thereto if
such location is not owned by such Loan Party and the value of the Inventory,
Equipment or books exceeds $250,000.

6.15.    Further Assurances.

(a)    At any time upon the reasonable request of the Agent or the Required
Lenders, execute or deliver to the Agent any and all financing statements,
fixture filings, security agreements, pledges, assignments, endorsements of
certificates of title, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that the Agent or the Required
Lenders may reasonably request and in form and substance reasonably satisfactory
to the Required Lenders, to create, perfect, and continue perfection or to
better perfect the Agent’s Liens in all of the assets that constitutes
Collateral of each Loan Party under applicable Legal Requirements in the United
States (whether now owned or hereafter arising or acquired, tangible or
intangible, real or personal) (including without limitation, in connection with
the Geokinetics Acquisition), and in order to fully consummate all of the
transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if Borrower or any other Loan Party
refuses or fails to execute or deliver any reasonably requested Additional
Documents, such Borrower and such other Loan Party hereby authorizes the Agent
to execute any such Additional Documents in the applicable Loan Party’s name, as
applicable, and authorizes the Agent to file such executed Additional Documents
in any appropriate filing office. In furtherance and not in limitation of the
foregoing, each Loan Party shall take such actions as are necessary or that the
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Borrower and each other Loan Party other than Excluded Property.

 

22



--------------------------------------------------------------------------------

(b)    Borrower and each other Loan Party authorizes the filing by the Agent of
financing or continuation statements, or amendments thereto, and such Loan Party
will execute and deliver to the Agent such other instruments or notices, as are
necessary or that the Agent may reasonably request, in order to perfect and
preserve the Security Interest granted or purported to be granted hereby under
applicable Legal Requirements in the United States.

(c)    Borrower and each other Loan Party authorizes the Agent at any time and
from time to time to file, transmit, or communicate, as applicable, financing
statements and amendments (i) describing the Collateral as “all personal
property of debtor” or “all assets of debtor” or words of similar effect,
(ii) describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by Part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance of such financing
statement. Borrower and each other Loan Party also hereby ratifies any and all
financing statements or amendments previously filed by the Agent in any
jurisdiction.

(d)    Borrower and each other Loan Party acknowledges that no Loan Party is
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement filed in connection with this Agreement
without the prior written consent of the Agent (at the written direction of the
Required Lenders), subject to such Loan Party’s rights under Section 9-
509(d)(2) of the Code.

6.16.    Reserved.

6.17.    Post-Closing Deliverables. Borrower shall satisfy the requirements
and/or provide to the Agent each of the documents, instruments, agreements and
information set forth on Exhibit I hereto, on or before the date specified for
such requirement on such Exhibit or such later date to be determined by the
Required Lenders in their reasonable discretion, each of which shall be
completed or provided in form and substance reasonably satisfactory to the
Required Lenders.

 

7. NEGATIVE COVENANTS.

Borrower and each Loan Party covenants and agrees that, until termination of all
of the Commitments of each of the Lenders hereunder and payment in full of the
Obligations (other than any unasserted contingent indemnification obligations),
neither Borrower nor any other Loan Party will do, nor will Borrower or any
other Loan Party permit any of their Domestic Subsidiaries to do any of the
following:

7.1.    Indebtedness.

(a)    Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

(b)    Incur any Permitted Indebtedness that is contractually subordinated in
right of payment to any other Indebtedness of a Loan Party unless such
Indebtedness is also contractually subordinated in right of payment to the
Obligations on substantially identical terms; provided, however, that no
Indebtedness will be deemed to be contractually subordinated in right of payment
to any other Indebtedness of Borrower solely by virtue of being unsecured or by
virtue of being secured on a junior Lien basis.

 

23



--------------------------------------------------------------------------------

For purposes of determining compliance with Section 7.1, in the event that an
item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Indebtedness, or is entitled to be incurred pursuant to
Section 7.1(a), Borrower will be permitted to classify and divide such item of
Indebtedness on the date of its incurrence, and later reclassify and redivide
all or a portion of such item of Indebtedness among any one or more of such
clauses and/or Section 7.1(a), in any manner that complies with Section 7.1.
Indebtedness under this Agreement will initially be deemed to have been incurred
on such date in reliance on the exception provided by clause (a) of the
definition of Permitted Indebtedness. For purposes of determining compliance
with any U.S. dollar denominated restriction on the incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that any Loan Party may incur pursuant to this covenant shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values. In determining the amount of Indebtedness outstanding, the
outstanding amount of any particular Indebtedness of any Person shall be counted
only once.

7.2.    Liens. Create, incur, assume, or suffer to exist, directly or
indirectly, any (a) Lien on or with respect to any of its assets, of any kind,
whether now owned or hereafter acquired, or any income or profits therefrom,
except for Permitted Liens; or (b) Lien of any subcontractor of Borrower or any
other Loan Party on the assets of any customer of Borrower or any other Loan
Party, unless, and to the extent, such subcontractor Lien is discharged,
satisfied, vacated, bonded, or stayed within seven (7) days thereof.

7.3.    Restrictions on Fundamental Changes.

(a)    Enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its Stock.

(b)    Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution).

(c)    Suspend or cease operation of a substantial portion of its or their
business.

(d)    Form or acquire any (i) direct Subsidiary or (ii) indirect Subsidiary.

7.4.    Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Section 7.3, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, any of
the Collateral or any other asset except as expressly permitted by this
Agreement. The Agent and the Required Lenders shall not be deemed to have
consented to any sale or other disposition of any of the Collateral or any other
asset except as expressly permitted in this Agreement or the other Loan
Documents.

7.5.    Change of Name. Change the name, organizational identification number,
state of organization, organizational identity or “location” for purposes of
Section 9-307 of the Code of any Loan Party, or change the name, organizational
identification number, state of organization, organizational identity or
“location” for purposes of Section 9-307 of the Code of any Loan Party’s
Subsidiaries.

7.6.    Nature of Business. Make any change in the nature of its or their
business as conducted on the date of this Agreement or acquire any properties or
assets that are not reasonably related to the conduct of such business
activities; provided, however, that the foregoing shall not prevent Borrower or
any other Loan Party or any of its Subsidiaries from engaging in any business
that is reasonably related or ancillary to its business.

 

24



--------------------------------------------------------------------------------

7.7.    Prepayments. Except in connection with Refinancing Indebtedness
permitted under the definition of Permitted Indebtedness,

(a)    optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Loan Party or any of its Subsidiaries or any Affiliates of
any Loan Party, other than (A) the Obligations in accordance with this Agreement
and (B) Permitted Indebtedness owing to a Loan Party other than for borrowed
money; provided, that no Event of Default has occurred and is occurring, or
would occur after giving effect to such payment.

(b)    make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations,

(c)    [Reserved.]

(d)    [Reserved.]

7.8.    Amendments. Directly or indirectly, amend, modify, or change any of the
terms or provisions of:

(a)    any agreement, instrument, document, indenture, or other writing
evidencing or concerning Permitted Indebtedness other than (i) the Obligations
in accordance with this Agreement, (ii) Indebtedness permitted under clauses
(e) and (f) of the definition of Permitted Indebtedness and (iii) to the extent
otherwise permitted under this Section 7.8;

(b)    any Material Contract to the extent that such amendment, modification, or
change could not, individually or in the aggregate, reasonably be expected to be
materially adverse to the interests of the Agent or the Lenders;

(c)    the Governing Documents of any Loan Party or any of its Subsidiaries if
the effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Agent or the Lenders;

(d)    Reserved;

(e)    Reserved; or

7.9.    Reserved.

7.10.    Change of Control. Cause, permit, or suffer to exist, directly or
indirectly, any Change of Control.

7.11.    Accounting Methods. Modify or change its fiscal year or its method of
accounting (other than as may be required to conform to GAAP).

 

25



--------------------------------------------------------------------------------

7.12.    Investments, Controlled Investments.

(a)    Except for Permitted Investments, directly or indirectly, make or acquire
any Investment or incur any liabilities (including contingent obligations) for
or in connection with any Investment.

(b)    [Intentionally Omitted].

(c)    [Intentionally Omitted].

7.13.    Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any transaction with any Affiliate of Borrower, any other Loan
Party or any of their Subsidiaries except for:

(a)    transactions contemplated by the Loan Documents or transactions (other
than the payment of management, consulting, monitoring, or advisory fees) with
any non-Loan Party Affiliates of any Loan Party in the ordinary course of
business of such Loan Party, consistent with past practices and undertaken in
good faith, upon fair and reasonable terms fully disclosed to the Agent and no
less favorable than would be obtained in a comparable arm’s length transaction
with a non-Affiliate;

(b)    so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, any customary indemnities provided for the
benefit of directors (or comparable managers) of such Loan Party;

(c)    so long as it has been approved by a Loan Party’s Board of Directors in
accordance with applicable law, the payment of reasonable compensation,
severance, or employee benefit arrangements to employees, officers, and outside
directors of a Loan Party and its Subsidiaries in the ordinary course of
business and consistent with industry practice;

(d)    transactions permitted by Section 7.3 or Section 7.17; and

(e)    Permitted Affiliate Transactions.

7.14.    Use of Proceeds. Use the proceeds of any loan made hereunder for any
purpose other than (a) to pay fees, costs, and expenses, including Expenses,
incurred in connection with this Agreement, the other Loan Documents, and the
transactions contemplated hereby and thereby, (b) to consummate the Geokinetics
Acquisition pursuant to the Asset Purchase Agreement, (c) to fund the Closing
Date Distribution, and (d) consistent with the terms and conditions hereof, for
general corporate and working capital purposes (provided, that no part of the
proceeds of the loans made to Borrower will be used to purchase or carry any
such Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any such Margin Stock or for any purpose that violates the provisions
of Regulation T, U or X of the Board of Governors of the Federal Reserve
System).

7.15.    Limitation on Issuance of Stock. Except for the issuance or sale of
common stock or Permitted Preferred Stock by the Borrower to its parent, issue
or sell or enter into any agreement or arrangement for the issuance and sale of
any Stock of Borrower or a Subsidiary of Borrower other than to a Loan Party.

7.16.    Consignments. Consign any of its Inventory or sell any of its Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale, except as set forth on Schedule 7.15 to the Information Certificate.

 

26



--------------------------------------------------------------------------------

7.17.    Inventory and Equipment with Bailees. Store the Inventory or Equipment
of any Loan Party or any of its Subsidiaries at any time now or hereafter with a
bailee, warehouseman, or similar party, except as set forth on Schedule 7.16 to
the Information Certificate or except as otherwise permitted herein.

7.18.    Other Payments and Distributions. Except for Permitted Distributions,
the Loan Parties will not, and will not permit any of their Domestic
Subsidiaries to, directly or indirectly:

(i)    declare or pay any dividend or make any other payment or distribution on
account of any Loan Party’s Equity Interests (including, without limitation, any
payment in connection with any merger or consolidation involving any Loan Party
or any of its Subsidiaries), or to the direct or indirect holders of any Loan
Party’s Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Prohibited Preferred
Stock) of Borrower);

(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving
Borrower) any Equity Interests of any Loan Party;

(iii)    except as permitted by Section 7.7 hereof, make any payment on or with
respect to, or purchase, redeem, defease or otherwise acquire or retire for
value any Indebtedness (for borrowed money) of any Loan Party; or

(iv)    make any Investment other than Permitted Investments (all such payments
and other actions set forth in these clauses (i) through (iii) above being
collectively referred to as “Restricted Payments”).

For purposes of determining compliance with this Section 7.18, if a Restricted
Payment meets the criteria of more than one of the types of distributions
described in clauses (a) through (d) of the definition of Permitted
Distributions or this Section 7.17, Borrower, in its sole discretion, may divide
or classify and from time to time divide, re-divide, classify and reclassify
such Permitted Distributions among such clauses and/or paragraphs above in any
manner in compliance with this Section 7.17.

7.19.    Reserved.

 

8. [INTENTIONALLY OMITTED].

 

9. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

9.1.    If Borrower fails to pay (i) when due and payable, or when declared due
and payable, all or any portion of the Obligations consisting of principal,
interest, fees, charges or other amounts due any Lender or the Agent,
reimbursement of Expenses, or other amounts constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding) or (ii) within one (1) Business Day
after the Convertible Notes are issued, all of the Obligations then outstanding,
consisting of principal, interest, fees, charges and/or other amounts due any
Lender or the Agent, reimbursement of Expenses, and/or other amounts
constituting Obligations (including any portion thereof that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding);

 

27



--------------------------------------------------------------------------------

9.2.    If any Loan Party or any of its Subsidiaries (other than its Foreign
Subsidiaries):

(a)    fails to perform or observe any covenant or other agreement contained in
any of (i) Sections 6.1, 6.2, 6.3 (solely if any Loan Party or any of its
Subsidiaries is not in good standing in its jurisdiction of organization),
6.5(a) (solely with respect to F.I.C.A., F.U.T.A., federal income taxes and any
other taxes or assessments the non-payment of which may result in a Lien having
priority over Liens securing the Obligations), 6.5(b), 6.6, 6.7 (solely if any
Loan Party or any of its Subsidiaries refuses to allow the Agent, the Lenders or
their representatives or agents to visit its properties, inspect its assets or
books or records, examine and make copies of its books and records, or discuss
its affairs, finances, and accounts with its officers and employees), 6.8, 6.11,
6.12, 6.13, 6.14 or 6.18 or (ii) Section 7;

(b)    fails to perform or observe any covenant or other agreement contained in
any of Sections 6.3 (other than if a Loan Party is not in good standing in its
jurisdiction of organization), 6.4, 6.5(a) (other than F.I.C.A., F.U.T.A.,
federal income taxes and any other taxes or assessments the non-payment of which
may result in a Lien having priority over Liens securing the Obligations), 6.7
(other than if any Loan Party or any of its Subsidiaries refuses to allow the
Agent or its representatives or agents to visit its properties, inspect its
assets or Books or Records, examine and make copies of its Books or Records or
disclose it affairs, finances and accounts with its officers and employees),
6.9, 6.10, and 6.15 and such failure continues for a period of 15 days after the
earlier of (i) the date on which such failure shall first become known to or
should have been known by any officer of any Loan Party or (ii) the date on
which written notice thereof is given to any Loan Party by Agent; or

(c)    fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is unable to be cured (in which case, there
shall be no cure period) or is the subject of another provision of this
Section 9 (in which event such other provision of this Section 9 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to or should have been known
by any officer of any Loan Party or (ii) the date on which written notice
thereof is given to any Loan Party by the Agent;

9.3.    If one or more judgments, orders, or awards for the payment of money in
an amount in excess of $250,000 in any one case or in excess of $500,000 in the
aggregate (except to the extent fully covered (other than to the extent of
customary deductibles) by insurance pursuant to which the insurer has not denied
coverage) is entered or filed against a Loan Party or any of its Subsidiaries,
or with respect to any of their respective assets, and either (a) there is a
period of 30 consecutive days at any time after the entry of any such judgment,
order, or award during which (1) the same is not discharged, satisfied, vacated,
or bonded pending appeal, or (2) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

9.4.    If an Insolvency Proceeding is commenced by a Loan Party or any of its
Subsidiaries;

9.5.    If an Insolvency Proceeding is commenced against a Loan Party or any of
its Subsidiaries and any of the following events occur: (a) such Loan Party or
such Subsidiary consents to the institution of such Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 60 calendar days of the date of the filing thereof, (d) an
interim trustee is appointed to take possession of all or any substantial
portion of the properties or assets of, or to operate all or any substantial
portion of the business of, such Loan Party or its Subsidiary, or (e) an order
for relief shall have been issued or entered therein; provided, that the Lenders
shall have no obligation to provide any Advances to Borrower during such 60
calendar day period specified in subsection (c);

 

28



--------------------------------------------------------------------------------

9.6.    If any Loan Party or any of its Subsidiaries is enjoined, restrained, or
in any way prevented by court order from continuing to conduct all or any
material part of the business affairs of such Loan Party and its Subsidiaries,
taken as a whole;

9.7.    If there is (a) a default in one or more agreements to which a Loan
Party or any of its Subsidiaries is a party with one or more Persons (other than
an Affiliate of a Loan Party or any of its Subsidiaries that has waived such
default in writing) relative to the Indebtedness of such Loan Party or such
Subsidiary involving an aggregate amount of $500,000 or more, and such default
(i) occurs at the final maturity of the obligations thereunder, or (ii) results
in a right by such Person, irrespective of whether exercised, to accelerate the
maturity of such Loan Party’s or its Subsidiary’s obligations thereunder, (b) a
default in or an involuntary early termination of any Hedge Agreement to which a
Loan Party or any of its Subsidiaries is a party, (c) a violation, breach or
event of default has occurred and is continuing under the Asset Purchase
Agreement, or (d) breach or default under the Restructuring Support Agreement
that results in a termination thereof;

9.8.    If any warranty, representation, certificate, statement, or Record made
herein or in any other Loan Document or delivered in writing to the Agent and/or
Lenders in connection with this Agreement or any other Loan Document proves to
be untrue in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of the date of
issuance or making or deemed making thereof;

9.9.    If the obligation of any Guarantor under its Guaranty or any other Loan
Document to which any Guarantor is a party is limited or terminated by operation
of law or by such Guarantor (other than in accordance with the terms of this
Agreement), or if any Guarantor fails to perform any obligation under its
Guaranty or under any such Loan Document, or repudiates or revokes or purports
to repudiate or revoke any obligation under its Guaranty, or under any such Loan
Document, or any individual Guarantor dies or becomes incapacitated, or any
other Guarantor ceases to exist for any reason;

9.10.    If this Agreement or any other Loan Document that purports to create a
Lien on Collateral, shall, for any reason, fail or cease to create a valid and
perfected and, except to the extent of Permitted Liens which are permitted
purchase money Liens or the interests of lessors under Capital Leases, first
priority Lien on the Collateral covered thereby;

9.11.    If any event or circumstance occurs that the Required Lenders in their
Permitted Discretion believe may impair the prospect of payment of all or part
of the Obligations, or any Loan Party’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to this Agreement, or there occurs any Material Adverse
Change;

9.12.    If any event or circumstance shall occur which, in the Permitted
Discretion of the Required Lenders exercised in good faith, would be reasonably
likely to cause the Required Lenders to suspect that any Loan Party has engaged
in fraudulent activity with respect to the Collateral or other matters;

9.13.    Any director, officer, or owner of at least 20% of the issued and
outstanding ownership interests of a Loan Party is indicted for a felony offense
under state or federal law, or a Loan Party hires an officer or appoints a
director who has been convicted of any felony offense and Borrower does not
cause such person’s connection to such Loan Party to be terminated within 30
days of obtaining knowledge of such conviction, or a Person becomes an owner of
at least 20% of the issued and outstanding ownership interests of a Loan Party
who has been convicted of any such felony offense;

9.14.    If any Loan Party fails to pay any indebtedness or obligation in an
aggregate amount of $500,000 or more owed to any Lender or their Affiliates
which is unrelated to the Credit Facility or this

 

29



--------------------------------------------------------------------------------

Agreement as it becomes due and payable or the occurrence of any default or
event of default under any agreement evidencing such indebtedness or obligations
between any Loan Party and any of the Lenders or their respective Affiliates
unrelated to the Loan Documents, and such failure or default or event of default
is not cured within any applicable cure period provided under such agreement and
such default or event of default is continuing; or

9.15.    The validity or enforceability of any Loan Document shall at any time
for any reason be declared to be null and void by a court of competent
jurisdiction, or a proceeding shall be commenced by a Loan Party or any of its
Subsidiaries, or a proceeding shall be commenced by any Governmental Authority
having jurisdiction over a Loan Party or any of its Subsidiaries, seeking to
establish the invalidity or unenforceability thereof, or a Loan Party or any of
its Subsidiaries shall deny that such Loan Party or such Subsidiary has any
liability or obligation purported to be created under any Loan Document.

 

10. RIGHTS AND REMEDIES.

10.1.    Rights and Remedies.

(a)    Upon the occurrence and during the continuation of an Event of Default,
the Agent or its authorized representatives (at the written direction of the
Required Lenders) may in addition to any other rights or remedies provided for
hereunder or under any other Loan Document or by applicable law, do any one or
more of the following:

(i)    declare the Obligations, whether evidenced by this Agreement or by any of
the other Loan Documents, immediately due and payable, whereupon the same shall
become and be immediately due and payable and Borrower shall be obligated to
repay all of such Obligations in full, without presentment, demand, protest, or
further notice or other requirements of any kind, all of which are hereby
expressly waived by Borrower and each other Loan Party;

(ii)    declare the Closing Date Advance Commitments and any other funding
obligations of each Lender under this Agreement terminated, whereupon such
Closing Date Advance Commitments or other funding obligations shall immediately
be terminated together with any obligation of any Lender hereunder to make
Advances or extend any other credit hereunder;

(iii)    give notice to an Account Debtor or other Person obligated to pay an
Account, a General Intangible, Negotiable Collateral, or other amount due,
notice that the Account, General Intangible, Negotiable Collateral or other
amount due has been assigned to the Agent for security and must be paid directly
to the Agent and the Agent may collect the Accounts, General Intangible and
Negotiable Collateral of Borrower and each other Loan Party directly, and any
collection costs and expenses shall constitute part of the Obligations under the
Loan Documents;

(iv)    without notice to or consent from any Loan Party or any of its
Subsidiaries, and without any obligation to pay rent or other compensation, take
exclusive possession of all locations where any Loan Party or any of its
Subsidiaries conduct its business or has any rights of possession and use the
locations to store, process, manufacture, sell, use, and liquidate or otherwise
dispose of items that are Collateral, and for any other incidental purposes
deemed appropriate by the Required Lenders in good faith, including, without
limitation, the right, in the Required Lenders’ Permitted Discretion, through
any Person or otherwise, to enter upon any job site and complete any portion of
any of Borrower’s projects as the Required Lenders deem necessary to collect or
realize on any Collateral; and

(v)    in the Agent’s name or in each Loan Party’s name, as such Loan Party’s
agent and attorney-in-fact, notify the United States Postal Service to change
the address for delivery of mail

 

30



--------------------------------------------------------------------------------

to any address designated by the Required Lenders, otherwise intercept mail, and
receive, open and dispose of such Loan Party’s mail, applying all Collateral as
permitted under this Agreement and holding all other mail for such Loan Party’s
account or forwarding such mail to such Loan Party’s last known address;

(vi)    exercise in respect of the Collateral, in addition to other rights and
remedies provided for herein, in the other Loan Documents, or otherwise
available to it, all the rights and remedies of a secured party on default under
the Code or any other applicable law.

(b)    Without limiting the generality of the foregoing, Borrower and each other
Loan Party expressly agrees that upon the occurrence and during the continuation
of an Event of Default:

(i)    The Agent or its authorized representatives (at the written direction of
the Required Lenders), without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon Borrower, any other Loan Party or
any other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral, including with respect to any Collateral consisting of Intellectual
Property, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Collateral by the applicable Loan Party to the
Agent, or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or nonexclusive basis, any such Collateral throughout
the world on such terms and conditions and in such manner as the Required
Lenders shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained) and (i) require Loan
Parties to, and Borrower and each other Loan Party hereby agrees that it will at
its own expense and upon request of the Agent (at the written direction of the
Required Lenders) forthwith, assemble all or part of the Collateral as directed
by the Agent and make it available to the Agent at one or more locations
designated by the Agent where such Borrower or other Loan Party conducts
business, and (ii) without notice except as specified below, sell the Collateral
or any part thereof in one or more parcels at public or private sale, at any of
the Agent’s or Loan Party’s offices or elsewhere, for cash, on credit, and upon
such other terms as the Required Lenders may deem commercially reasonable.
Borrower and each other Loan Party acknowledges and agrees that Borrower and
each Loan Party’s Equipment is highly specialized and not widely marketable, and
as such, the Agent shall not be required to widely or generally advertise any
private or public sale of such Equipment. Borrower and each other Loan Party
agrees that, to the extent notice of sale shall be required by law, at least 10
days’ notice to such Borrower or such other Loan Party of the time and place of
any public sale or the time after which any private sale is to be made shall
constitute reasonable notification and such notice shall constitute a reasonable
“authenticated notification of disposition” within the meaning of Section 9-611
of the Code. The Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given. The Agent (at the written
direction of the Required Lenders) may adjourn any public or private sale from
time to time, and such sale may be made at the time and place to which it was so
adjourned. Borrower and each other Loan Party agrees that the internet shall
constitute a “place” for purposes of Section 9-610(b) of the Code. Borrower and
each other Loan Party agrees that any sale of Collateral to a counterparty to a
Material Contract, or to a licensor pursuant to the terms of a license agreement
between such licensor and Borrower or such other Loan Party, is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code;

(ii)    The Agent or its authorized representatives (at the written direction of
the Required Lenders) may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Loan Party
or any other Person (which notice is hereby expressly waived to the maximum
extent permitted by the Code or any other applicable law), (i) with respect to
any Loan Party’s Deposit Accounts in which the Agent’s Liens are perfected by
control under Section 9-104 of the Code, instruct the bank

 

31



--------------------------------------------------------------------------------

maintaining such Deposit Account for the applicable Loan Party to remit the
balance of such Deposit Account to or for the benefit of the Agent, and
(ii) with respect to any Loan Party’s Securities Accounts in which the Agent’s
Liens are perfected by control under Section 9-106 of the Code, instruct the
securities intermediary maintaining such Securities Account for the applicable
Loan Party to (A) transfer any cash in such Securities Account to or for the
benefit of the Agent, or (B) liquidate any financial assets in such Securities
Account that are customarily sold on a recognized market and transfer the cash
proceeds thereof to or for the benefit of the Agent;

(iii)    any cash held by the Agent as Collateral and all cash proceeds received
by the Agent in respect of any sale of, collection from, or other realization
upon all or any part of the Collateral shall be applied against the Obligations
in the order set forth in Section 10.5. In the event the proceeds of Collateral
are insufficient to satisfy all of the Obligations in full, Borrower and each
other Loan Party shall remain jointly and severally liable for any such
deficiency; and

(iv)    the Obligations arise out of a commercial transaction, and that if an
Event of Default shall occur the Agent shall have the right to an immediate writ
of possession without notice of a hearing. The Agent shall have the right to the
appointment of a receiver for each Loan Party or for the properties and assets
of each Loan Party, and Borrower and each other Loan Party hereby consents to
such rights and such appointment and hereby waives any objection such Borrower
or such other Loan Party may have thereto or the right to have a bond or other
security posted by the Agent, and further agrees that, to the extent permitted
by applicable law, such receiver may be granted the power to sell any
Collateral, subject only to the Agent’s rights therein. Borrower acknowledges
that the nature of its business, which includes progress billing, technical
contracts, and the use of Equipment in varied and remote locations, renders the
appointment of a receiver reasonably necessary and, makes other remedies
inadequate for the liquidation of the Collateral, to the extent the Agent elects
to proceed with such appointment.

Notwithstanding the foregoing or anything to the contrary contained in
Section 10.1(a), upon the occurrence of any Event of Default described in
Section 9.4 or Section 9.5, in addition to the remedies set forth above, without
any notice to Borrower or any other Person or any act by the Agent or the
Lenders, all obligations of the Lenders to provide any further Advances or
extensions of credit hereunder shall automatically terminate and the Obligations
shall automatically and immediately become due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or notice of any kind, all of which are expressly waived by Borrower.

10.2.    Pledged Collateral.

(a)    Voting Rights. During the continuance of an Event of Default, upon notice
by the Agent to the relevant Loan Party or Loan Parties, the Agent or its
nominee (at the written direction of the Required Lenders) may exercise (A) any
voting, consent, corporate or other right pertaining to the Pledged Collateral
at any meeting of shareholders, partners or members, as the case may be, of the
relevant issuer or issuers of Pledged Collateral or otherwise and (B) any right
of conversion, exchange and subscription and any other right, privilege or
option pertaining to the Pledged Collateral as if it were the absolute owner
thereof (including the right to exchange at its discretion any Pledged
Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Agent (at the
written direction of the Required Lenders) may reasonably determine), all
without liability (except for the gross negligence or willful misconduct of the
Agent or Lenders as

 

32



--------------------------------------------------------------------------------

determined by a final order of a court of competent jurisdiction no longer
subject to appeal) except to account for property actually received by it;
provided, however, that the Agent shall have no duty to any Loan Party to
exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

(b)    Proxies. In order to permit the Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto during the
continuance of an Event of Default and to receive all dividends and other
distributions that it may be entitled to receive hereunder, upon an Event of
Default (i) each Loan Party shall promptly execute and deliver (or cause to be
executed and delivered) to the Agent all such proxies, dividend payment orders
and other instruments as the Agent (at the direction of the Required Lenders)
may from time to time reasonably request and (ii) without limiting the effect of
clause (i) above, such Loan Party hereby grants to the Agent (subject to the
terms of Section 10.3) an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would be entitled
(including giving or withholding written consents of shareholders, partners or
members, as the case may be, calling special meetings of shareholders, partners
or members, as the case may be, and voting at such meetings), which proxy shall
be effective, automatically and without the necessity of any action (including
any transfer of any Pledged Collateral on the record books of the issuer
thereof) by any other person (including the issuer of such Pledged Collateral or
any officer or agent thereof) during the continuance of an Event of Default and
which proxy shall only terminate upon the payment in full of the Obligations
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted).

(c)    Authorization of Issuers. Each Loan Party hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Loan Party,
each issuer of any Pledged Collateral pledged hereunder by such Loan Party to
(i) comply with any instruction received by it from the Agent in writing that
states that an Event of Default is continuing and is otherwise in accordance
with the terms of this Agreement and each Loan Party agrees that such issuer
shall be fully protected from liabilities to such Loan Party in so complying and
(ii) unless otherwise expressly permitted by this Agreement, during the
continuance of an Event of Default pay any dividend or make any other payment
with respect to the Pledged Collateral directly to the Agent.

(d)    Sale of Pledged Collateral.

(i)    Each Loan Party recognizes that the Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other filings, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Loan Party acknowledges and agrees that any such private sale may result in
prices and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Agent shall be
under no obligation to delay a sale of any Pledged Collateral for the period of
time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act or under applicable state securities laws
even if such issuer would agree to do so.

(ii)    Each Loan Party agrees to use its commercially reasonable efforts to do
or cause to be done all such other acts (other than registering securities for
public sale under the Securities Act or under applicable state securities laws)
as may be necessary to make such sale or sales of any portion of the Pledged
Collateral pursuant to Section 10 valid and binding and in compliance with all
applicable Legal Requirements. Each Loan Party further agrees that a breach of
any covenant contained herein will cause

 

33



--------------------------------------------------------------------------------

irreparable injury to the Agent and other Secured Parties, that the Agent and
the other Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained herein
shall be specifically enforceable against such Loan Party, and such Loan Party
hereby waives and agrees not to assert any defense against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred under this Agreement. Each Loan Party waives any and all
rights of contribution or subrogation upon the sale or disposition of all or any
portion of the Pledged Collateral by the Agent.

10.3.    Agent Appointed Attorney in Fact. Borrower and each other Loan Party
hereby irrevocably appoints the Agent its attorney-in-fact, with full authority
in the place and stead of Borrower and such Loan Party and in the name of
Borrower or such Loan Party or otherwise, at such time as an Event of Default
has occurred and is continuing, to take any action and to execute any instrument
which the Agent has been directed in writing by the Required Lenders to
accomplish the purposes of this Agreement, including:

(i)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Borrower or such other Loan
Party;

(ii)    to receive, indorse, and collect any drafts or other instruments,
documents. Negotiable Collateral or Chattel Paper;

(iii)    to file any claims or take any action or institute any proceedings
which the Agent (at the written direction of the Required Lenders) may deem
necessary or desirable for the collection of any of the Collateral of such
Borrower or such other Loan Party or otherwise to enforce the rights of the
Secured Parties with respect to any of the Collateral;

(iv)    to repair, alter, or supply Goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to Borrower or such other
Loan Party in respect of any Account of such Borrower or such other Loan Party;

(v)    to use any Intellectual Property or Intellectual Property Licenses of
such Borrower or such other Loan Party including but not limited to any labels.
Patents, Trademarks, trade names, URLs, domain names, industrial designs.
Copyrights, or advertising matter, in preparing for sale, advertising for sale,
or selling Inventory or other Collateral and to collect any amounts due under
Accounts, contracts or Negotiable Collateral of such Borrower or such other Loan
Party;

(vi)    to take exclusive possession of all locations where Borrower or any
other Loan Party conducts its business or has rights of possession, without
notice to or consent of Borrower or any Loan Party and to use such locations to
store, process, manufacture, sell, use, and liquidate or otherwise dispose of
items that are Collateral, without obligation to pay rent or other compensation
for the possession or use of any location;

(vii)    the Agent shall have the right, but shall not be obligated, to bring
suit in its own name or in the applicable Loan Party’s name, to enforce the
Intellectual Property and Intellectual Property Licenses and, if the Agent shall
commence any such suit, the appropriate Borrower or such other Loan Party shall,
at the request of the Agent, do any and all lawful acts and execute any and all
proper documents reasonably required by the Agent in aid of such enforcement;
and

(viii)    to the extent permitted by applicable law, Borrower and each other
Loan Party hereby ratifies all that such attorney-in-fact shall lawfully do or
cause to be done by virtue hereof.

 

34



--------------------------------------------------------------------------------

This power of attorney is coupled with an interest and shall be irrevocable
until all Commitments of the Lenders to provide Advances are terminated and all
Obligations (other than unasserted contingent indemnification obligations) have
been paid in full in cash.

10.4.    Remedies Cumulative. The rights and remedies of the Agent and the
Lenders under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative. The Agent and the Lenders shall have all other rights and
remedies not inconsistent herewith as provided under the Code, by applicable
law, or in equity. No exercise by the Agent or the Lenders of one right or
remedy shall be deemed an election, and no waiver by the Agent or Lenders of any
Default or Event of Default shall be deemed a continuing waiver. No delay by the
Agent or the Lenders shall constitute a waiver, election, or acquiescence by it.

10.5.    Crediting of Payments and Proceeds. In the event that the Obligations
have been accelerated pursuant to Section 10.1(a) or the Agent or the Lenders
have exercised any remedy set forth in this Agreement or any other Loan
Document, all payments received by the Agent or the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied to
the Obligations in accordance with Section 2.4(e).

10.6.    Marshaling. The Agent or the Lenders shall not be required to marshal
any present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order, and all of its rights and remedies under this Agreement
and under the other Loan Documents and in respect of such collateral security
and other assurances of payment shall be cumulative and in addition to all other
rights and remedies, however existing or arising. To the extent that it lawfully
may, Borrower and each other Loan Party hereby agrees that it will not invoke
any law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Agent or the Lenders’ rights and remedies under
this Agreement or under any other Loan Document or instrument creating or
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and, to the extent that it lawfully may. Borrower hereby
irrevocably waives the benefits of all such laws.

10.7.    License. To the extent permitted by applicable law, Borrower and each
other Loan Party hereby grants to the Agent an irrevocable (so long as
Obligations remain outstanding), non-exclusive, worldwide and royalty-free
license or sublicense to use or otherwise exploit all Intellectual Property
rights of Borrower and such Loan Party now owned or hereafter acquired, and
wherever the same may be located, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used in the compilation or printout thereof
(subject to any confidentiality provisions applicable to such Intellectual
Property rights), for the purpose of enabling the Agent to exercise rights and
remedies under this Section 10, including: (a) completing the manufacture of any
in-process materials following any Event of Default so that such materials
become saleable Inventory, all in accordance with the same quality standards
previously adopted by Borrower or such other Loan Party for its own
manufacturing; and (b) selling, leasing or otherwise disposing of any or all
Collateral following any Event of Default.

 

11. WAIVERS; INDEMNIFICATION.

11.1.    Demand, Protest, etc. Borrower and each other Loan Party waives demand,
protest, notice of protest, notice of default (except as expressly provided for
herein or in any other Loan Document) or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guaranties at any time
held by the Agent or any Lender on which Borrower or such other Loan Party may
in any way be liable.

 

35



--------------------------------------------------------------------------------

11.2.    Agent’s Liability for Collateral. Borrower and each other Loan Party
hereby agrees that: (a) except as otherwise provided under the Code or expressly
provided under this Agreement, the Agent shall not in any way or manner be
liable or responsible for:

(i)    the safekeeping of the Collateral,

(ii)    any loss or damage thereto occurring or arising in any manner or fashion
from any cause,

(iii)    any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrower and such other Loan Parties.

11.3.    Indemnification. Borrower and each other Loan Party shall pay,
indemnify, defend, and hold the Lenders, the Lender-Related Parties, the Agent
and Agent-Related Parties (each, an “Indemnified Person”) harmless (to the
fullest extent permitted by applicable law) from and against any and all claims,
demands, suits, actions, investigations, proceedings, losses, liabilities,
fines, costs, penalties, and damages, and all reasonable documented
out-of-pocket fees and disbursements of attorneys, experts, or consultants and
all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification (as and when they are
incurred and irrespective of whether suit is brought), at any time asserted
against, imposed upon, or incurred by any of them (a) in connection with or as a
result of or related to the execution and delivery, enforcement, performance, or
administration (including any restructuring, forbearance or workout with respect
hereto) of this Agreement, any of the other Loan Documents and the transactions
related to the Loan Documents as set forth in the Restructuring Support
Agreement or the transactions contemplated hereby or thereby or the monitoring
of compliance by Borrower and each other Loan Party and each of its Subsidiaries
with the terms of the Loan Documents, (b) with respect to any investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the Asset Purchase Agreement and the transactions related to the Loan Documents
as set forth in the Restructuring Support Agreement or the use of the proceeds
of the credit provided hereunder (irrespective of whether any Indemnified Person
is a party thereto), or any act, omission, event, or circumstance in any manner
related thereto, (c) in connection with the custody, preservation, use or
operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Loan Documents, (d) with respect to the failure by Borrower or any
other Loan Party to perform or observe any of the provisions hereof or any other
Loan Document, (e) in connection with the exercise or enforcement of any of the
rights of the Agent or Lenders hereunder or under any other Loan Document, and
(f) in connection with or arising out of any presence or release of Hazardous
Materials at, on, under, to or from any assets or properties owned, leased or
operated by Borrower or any other Loan Party or any Subsidiary of Borrower or
any other Loan Party or any Environmental Actions, Environmental Liabilities or
Remedial Actions related in any way to any such assets or properties of such
Loan Party or any of its Subsidiaries (each and all of the foregoing, the
“Indemnified Liabilities”). The foregoing to the contrary notwithstanding,
neither Borrower nor any other Loan Party shall have any obligation to any
Indemnified Person under this Section 11.3 with respect to any Indemnified
Liability that a court of competent jurisdiction finally determines to have
resulted from the gross negligence or willful misconduct of such Indemnified
Person or its officers, directors, employees, or attorneys as determined by a
final non-appealable order of a court of competent jurisdiction. This provision
shall survive the termination of this Agreement and the repayment of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
or any other Loan Party was required to indemnify the Indemnified Person
receiving such payment, the Indemnified Person making such payment is entitled
to be indemnified and reimbursed by Borrower or such other Loan Party with
respect thereto.

 

36



--------------------------------------------------------------------------------

12. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
certified mail (postage prepaid, return receipt requested), overnight courier,
electronic mail (at such email addresses as a party may designate in accordance
herewith), or facsimile. In the case of notices to any Lender, they shall be
sent to the respective address set forth below the signature of each Lender on
the signature pages hereto. In the case of notices or demands to Borrower, any
other Loan Party, or the Agent, as the case may be, they shall be sent to the
respective address set forth below:

If to Borrower and/or any Guarantor:

 

  

SAEXPLORATION HOLDINGS, INC.

1160 Dairy Ashford, Suite 160

   Houston, Texas 77079    Attention: Chief Financial Officer    Phone
No.:(281)-258-4400    Fax No.: (281)-258-4418 with courtesy copies to   
(which shall not constitute    Notice for purposes of this Section 12):      
Akin Gump Strauss Hauer & Feld, LLP    1700 Pacific Avenue    Suite 4100   
Dallas, TX 75201-4624    Attention: Sarah Link Schultz    Phone No.: (214)
949-4367    Fax No.: (214) 969-4343    Email: sschultz@akingump.com If to the
Agent:       Cantor Fitzgerald Securities    1801 N. Military Trail, Suite 202
   Boca Raton, FL 33431    Telecopier: (646) 219-1180    Attention: N. Horning
(SAExploration)    E-mail: NHorning@cantor.com    and    Cantor Fitzgerald
Securities    900 West Trade Street, Suite 725    Charlotte, North Carolina
28202    Phone: (747) 374-0574    Telecopier: (646) 390-1764    Attention: B.
Young (SAExploration)    E-mail: BYoung@cantor.com

 

37



--------------------------------------------------------------------------------

with courtesy copies to    (which shall not constitute   
Notice for purposes of this Section 12):       Shipman & Goodwin LLP    One
Constitution Plaza    Hartford, CT 06103    Attention: Nathan Plotkin    E-mail:
NPlotkin@goodwin.com

Any party hereto may change the address at which it is to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
parties. All notices or demands sent in accordance with this Section 12 shall be
deemed received on the earlier of the date of actual receipt or three
(3) Business Days after the deposit thereof in the mail; provided, that
(a) notices sent by overnight courier service shall be deemed to have been given
when received, (b) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient) and (c) notices by electronic mail shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment). Any notice given by the Agent or
any Lender to Borrower as provided in this Section 12 shall be deemed sufficient
notice as to all Loan Parties, regardless of whether each Loan Party is sent a
separate copy of such notice or whether each Loan Party is specifically
identified in such notice. Notices to the Agent shall be effective upon actual
receipt.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Agent; provided, that the
foregoing shall not apply to notices to any Lender pursuant to Section 2 if such
Lender has notified the Agent that it is incapable of receiving notices under
Section 2 by electronic communication. The Agent may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that approval of
such procedures may be limited to particular notices or communications. Unless
the Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment); provided, that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a)    THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO AS WELL
AS ALL CLAIMS, CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS
AGREEMENT AND

 

38



--------------------------------------------------------------------------------

THE OTHER LOAN DOCUMENTS SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

(b)    THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE CITY OF NEW YORK AND THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE THE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER, EACH OTHER LOAN PARTY AND
THE SECURED PARTIES WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
13(b).

(c)    TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH OTHER
LOAN PARTY, THE AGENT AND EACH LENDER HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH, A “CLAIM”). BORROWER, EACH OTHER LOAN PARTY, THE AGENT AND EACH LENDER
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d)    NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST THE AGENT OR ANY LENDER,
OR ANY AFFILIATE OF AGENT OR ANY LENDER, OR ANY LENDER AFFILIATE, OR ANY
DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, THE AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES, RELEASES,
AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED
AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

14. ASSIGNS; SUCCESSORS; REPLACEMENT OF LENDERS.

14.1.    Binding Effect, Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of, but only to the benefit of, Borrower, the
other Loan Parties hereto (in each case except for Section 17), the Agent and
each Lender receiving the benefits of the Loan Documents and each other Secured
Party and, in each case, their respective successors and permitted assigns.
Except as expressly provided in any Loan Document (including in Section 15.1),
none of Borrower, any other Loan Party or the Agent shall have the right to
assign any rights or obligations hereunder or any interest herein. No consent to
assignment by the Required Lenders shall release Borrower nor any other Loan
Party from its Obligations.

 

39



--------------------------------------------------------------------------------

14.2.    Assignments and Participations.

(a)    [Intentionally Omitted].

(b)    Right to Assign. Subject to the last sentence of this Section 14.2(b),
each Lender may sell, transfer, negotiate or assign (a “Sale”) all or a portion
of its rights and obligations hereunder (including all or a portion of Closing
Date Advance Commitments and its rights and obligations with respect to
Advances) to (i) any existing Lender (other than a Non-Funding Lender or
Impacted Lender), (ii) any Affiliate, Lender Affiliate or Approved Fund of any
existing Lender (other than a Non-Funding Lender or Impacted Lender) or
(iii) any other Person with the prior written consent (which consent shall, in
each case, not be unreasonably withheld or delayed) of the Agent and, as long as
no Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, Borrower
(which consent shall be deemed to have been given if Borrower has not responded
in writing within ten (10) Business Days after any request for such consent);
provided, however, that (w) such Sales must be ratable among the obligations
owing to and owed by such Lender with respect to the Advances and Closing Date
Advance Commitments, (x) the aggregate outstanding principal amount (determined
as of the effective date of the applicable Assignment) of the Advances and
Closing Date Advance Commitments subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate, Lender Affiliate or Approved Fund of any existing Lender, is of the
assignor’s (together with its Affiliates, Lender Affiliate and Approved Funds)
entire interest in the Credit Facility or is made with the prior written consent
of Borrower (to the extent Borrower’s consent is otherwise required) and the
Agent and (y) such Sales by Lenders who are Non-Funding Lenders due to clause
(a) of the definition of Non-Funding Lender shall be subject to the Agent’s
prior written consent in all instances, unless in connection with such sale,
such Non-Funding Lender cures, or causes the cure of, its Non-Funding Lender
status as contemplated in Section 2.13(d)(v). The Agent’s refusal to accept a
Sale to a Loan Party, or to a Person that would be a Non-Funding Lender or an
Impacted Lender, or the imposition of conditions or limitations (including
limitations on voting) upon Sales to such Persons, shall not be deemed to be
unreasonable. It being understood that notwithstanding anything else to the
contrary provided herein (but subject to the last paragraph of this clause (b)),
the Initial Lenders are permitted to sell, transfer, negotiate or assign all or
a portion of their rights and obligations hereunder (including all or a portion
of Closing Date Advance Commitments and their rights and obligations with
respect to Advances) in any amount, at any time, and to any Person at the sole
discretion of Initial Lenders, without the consent of Agent (other than to the
extent that indemnification obligations owed by an assigning Lender to Agent
were accrued prior to the date of such assignment and Agent has made demand upon
such Lender in writing for indemnity prior to such assignment, in each case, in
accordance with the provisions hereof, in which case, such assignment shall be
subject to the consent of the Agent, which shall not be unreasonably delayed or
withheld provided that Agent shall have no such consent right in regards to any
assignment or prospective assignment that Agent was aware of on the date
hereof), any other Lender, the Borrower or any other Loan Party.

Notwithstanding anything else to the contrary provided herein, as long as no
Event of Default under Sections 9.1, 9.4 or 9.5 is continuing, no Lender
(including the Initial Lenders) shall be permitted to assign any Advances or
Closing Date Advance Commitments to any Disqualified Person, Non-Funding Lender
or an Impacted Lender. The Agent and each assignor of Closing Date Advance
Commitments or an Advance hereunder shall be entitled to rely conclusively on a
representation of the assignee Lender in the relevant Assignment that such
assignee is not a Disqualified Person, Non-Funding Lender or an Impacted Lender,
provided, that such reliance by such assignor is in good faith and reasonable
under the circumstances existing at the time of the Sale. Neither the Agent nor
the Lenders shall have any responsibility or liability for monitoring the list
or identities of, or enforcing provisions relating to Disqualified Persons,
Non-Funding Lenders or Impacted Lenders.

 

40



--------------------------------------------------------------------------------

(c)    [Intentionally Omitted].

(d)    Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (f) or (g) below) shall execute and
deliver to the Agent an Assignment via an electronic settlement system
designated by the Agent (or, if previously agreed with the Agent, via a manual
execution and delivery of the Assignment) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to the Agent), a completed administrative questionnaire in form and
substance satisfactory to the Agent (other than to the extent that the assignee
is already a Lender), any Tax forms required to be delivered pursuant to
Section 16.1 and payment of an assignment fee in the amount of $3,500 to the
Agent, unless waived or reduced by the Agent in its sole discretion; provided,
that (i) if a Sale by a Lender is made to an Affiliate, Lender Affiliate or an
Approved Fund of such assigning Lender, then no assignment fee shall be due in
connection with such Sale, and (ii) if a Sale by a Lender is made to an assignee
that is not an Affiliate, Lender Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates, Lender Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such Sale (unless waived or reduced by the Agent). Upon
receipt of all the foregoing, and conditioned upon such receipt and, if such
Assignment is made in accordance with clause (iii) of Section 14.2(b) upon the
Agent (and Borrower, if applicable) consenting to such Assignment, from and
after the effective date specified in such Assignment, the Agent shall record or
cause to be recorded in the Register the information contained in such
Assignment.

(e)    Effectiveness. Subject to the recording of an Assignment by the Agent in
the Register pursuant to Section 2.8(b), (i) the assignee thereunder shall
become a party hereto and, subject to the requirements of Section 16.1 and to
the extent that rights and obligations under the Loan Documents have been
assigned to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Commitments and the payment in full of the Obligations)
and be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment and those
obligations that survive the termination of this Agreement, including such
assigning Lender’s obligations under Section 19.8(a) (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).

(f)    Grant of Security Interests. In addition to the other rights provided in
this Section 14.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Advances), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to the Agent or Borrower or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
Indebtedness or equity securities, by notice to the Agent and Borrower;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder and the Agent and the Loan Parties shall continue
to deal solely and directly with the assigning Lender.

 

41



--------------------------------------------------------------------------------

(g)    Participants. In addition to the other rights provided in this
Section 14.2 each Lender may, without notice to or consent from the Agent or
Borrower, sell participations to one or more Persons in or to all or a portion
of its rights and obligations under the Loan Documents (including all its rights
and obligations with respect to the Advances); provided, however, that, whether
as a result of any term of any Loan Document or of such participation, (i) no
such participant shall have a commitment, or be deemed to have made an offer to
commit, to make Advances hereunder, and none shall be liable for any obligation
of such Lender hereunder and such Lender shall remain liable for the making of
all Advances hereunder, (ii) such Lender’s rights and obligations, and the
rights and obligations of the Loan Parties and the Secured Parties towards such
Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that each such participant
shall be entitled to the benefit of Section 16, but, with respect to
Section 16.1, only to the extent such participant delivers the Tax forms
required pursuant to Section 16.1(f) (it being understood that the documentation
required thereunder shall be delivered to the participating Lender) and then
only to the extent of any amount to which such Lender would be entitled in the
absence of any such participation, provided, however, that in no case shall a
participant have the right to enforce any of the terms of any Loan Document,
(iii) each such participant shall be subject to the provisions of Section 14.3
and Section 16.1(e) as if it were an assignee under Section 14.2(b) and (iv) the
consent of such participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except that the agreement pursuant to which the
Lender sells such participation may provide that such Lender will not, without
the consent of such participant, agree to any amendments, waivers or consents
described in clauses (ii) and (iii) of Section 15.1 (with respect to amounts, or
dates fixed for payment of amounts, to which such participant would otherwise be
entitled) or those described in clause (vii) of Section 15.1(a). Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Advances or other obligations under the
Loan Documents (the “Participant Register”); provided, that no Lender shall have
any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any such Advance, Closing Date Advance Commitment or
obligations under any Loan Document) to any Person other than the Agent except
to the extent that such disclosure is necessary to establish that such Advance
or obligation is in registered form under Section 5f.l03-l(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as the Agent) shall have
no responsibility for maintaining a Participant Register. Notwithstanding
anything else to the contrary provided herein, no Lender shall be permitted to
sell participations with respect to Advances to a Disqualified Person. Each
Lender shall be entitled to rely conclusively on a representation of the
participant in the applicable participation agreement that such participant is
not a Disqualified Person, provided, that such reliance by such Lender is in
good faith and reasonable under the circumstances existing at the time of such
participation.

14.3.    Replacement of Lender. Within forty-five days after: (i) receipt by
Borrower of written notice and demand from any Lender (an “Affected Lender”) for
payment of additional amounts as provided in Sections 16.1 and/or 16.2, and in
each case such Lender has declined or is unable to designate a different lending
office in accordance with Section 16.1(e) or (ii) any failure by any Lender
(other than the Agent or an Affiliate of the Agent) to consent to a requested
amendment, waiver or modification to any Loan Document in which Required Lenders
have already consented to such amendment, waiver or modification but the consent
of each Lender (or each Lender directly affected thereby, as applicable) is
required with

 

42



--------------------------------------------------------------------------------

respect thereto, Borrower may, at its option, notify the Agent and such Affected
Lender (or such defaulting or non-consenting Lender) of Borrower’s intention to
obtain, at Borrower’s sole expense and effort, a replacement Lender
(“Replacement Lender”) for such Affected Lender (or such defaulting or
non-consenting Lender, as the case may be), which Replacement Lender shall be
reasonably satisfactory to the Agent and the Required Lenders. In the event
Borrower obtains a Replacement Lender within forty-five (45) days following
notice of its intention to do so, the Affected Lender (or such defaulting or
non-consenting Lender, as the case may be) shall sell and assign its Advances
and Commitments to such Replacement Lender without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 14.2), at par; provided that, (a) that Borrower has reimbursed such
Affected Lender for its increased costs, if any, for which it is entitled to
reimbursement under this Agreement through the date of such sale and assignment;
(b) such Affected Lender shall have received payment of an amount equal to the
outstanding principal of its loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts); (c) in
the case of any such assignment resulting from a claim for compensation under
Section 16.2 or payments required to be made pursuant to Section 16.1, such
assignment will result in a reduction in such compensation or payments
thereafter; (d) such assignment does not conflict with applicable law; and
(e) in the case of any assignment resulting from any failure described in
Section 14.3(ii), the Replacement Lender shall have consented to the applicable
amendment, waiver or modification. In the event that a replaced Lender does not
execute an Assignment pursuant to Section 14.2 within five (5) Business Days
after receipt by such replaced Lender of notice of replacement pursuant to this
Section 14.3 and presentation to such replaced Lender of an Assignment
evidencing an assignment pursuant to this Section 14.3. Borrower shall be
entitled (but not obligated) to execute such an Assignment on behalf of such
replaced Lender, and any such Assignment so executed by Borrower, the
Replacement Lender and the Agent, shall be effective for purposes of this
Section 14.3 and Section 14.2. Notwithstanding the foregoing, with respect to a
Lender that is an Impacted Lender, the Agent or Borrower may, but shall not be
obligated to, obtain a Replacement Lender and execute an Assignment on behalf of
such Impacted Lender at any time with three (3) Business Days’ prior notice to
such Lender (unless notice is not practicable under the circumstances) and cause
such Lender’s Advances and Commitments to be sold and assigned, in whole or in
part, at par. Upon any such assignment and payment and compliance with the other
provisions of Section 14.2, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, that any rights of such replaced Lender
to indemnification hereunder shall survive.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

15. AMENDMENTS; WAIVERS.

15.1.    Amendments and Waivers.

(a)    Subject to the provisions of Section 17.10 hereof, no amendment or waiver
of, or supplement or other modification (which shall include any direction to
the Agent by the Required Lenders) to, any Loan Document (other than any fee
letter or similar agreement) or any provision thereof, and no consent with
respect to any departure by any Loan Party therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by the Agent
with the consent of the Required Lenders and delivered to the Agent if signed by
the Required Lenders and not the Agent), and Borrower and then such waiver shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, supplement
(including any additional Loan Document) or consent shall, unless in writing and
signed by all the Lenders directly and adversely affected thereby (or by the
Agent with the consent of all the Lenders directly and adversely affected
thereby), in

 

43



--------------------------------------------------------------------------------

addition to the Agent, the Required Lenders (or by the Agent with the consent of
the Required Lenders) and Borrower, do any of the following:

(i)    increase or extend the Commitment of any Lender or reinstate any Closing
Date Advance Commitment of any Lender terminated pursuant to Section 10.1 (it
being understood that waivers or modifications of any Defaults or Events of
Default or of any mandatory prepayment or reductions of Commitments shall not
constitute an increase in the Commitment of any such Lender);

(ii)    postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document (for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.5 may be
postponed, delayed, reduced, waived or modified with only the consent of
Required Lenders);

(iii)    reduce the principal of, or the rate of interest specified herein (it
being agreed that waiver of the default interest margin shall only require the
consent of Required Lenders) or the amount of interest payable in cash specified
herein on any Advance or Closing Date Advance Commitment (or on any other
Obligation), or of any fees or other amounts payable hereunder or under any
other Loan Document;

(iv)    (A) change or have the effect of changing the priority or pro rata
treatment of any payments (including voluntary and mandatory prepayments and,
including without limitation, as set forth in Section 2.5 hereof) or of any
reductions in Commitments, or (B) extend the date fixed for any scheduled
installment of principal or interest due to any of the Lenders under any Loan
Document (it being understood that application of payments as determined by the
Required Lenders in accordance with the penultimate sentence of
Section 2.4(e)(ii) shall not constitute a change or have the effect of changing
the priority or pro rata treatment of any payments);

(v)    Reserved;

(vi)    change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Advances which shall be required for the Lenders or any
of them to take any action hereunder;

(vii)    amend this Section 15.1 or, subject to the terms of this Agreement, the
definition of Required Lenders or any provision providing for consent or other
action by all Lenders ; or

(viii)    discharge any Loan Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral, in
each case, except as otherwise may be provided or permitted under this Agreement
or the other Loan Documents.

(b)    No amendment, waiver or consent shall, unless in writing and signed by
the Agent, in addition to the Required Lenders or all Lenders directly affected
thereby, as the case may be (or by the Agent with the consent of the Required
Lenders or all the Lenders directly affected thereby, as the case may be),
affect the rights or duties of the Agent under this Agreement or any other Loan
Document.

(c)    [Reserved].

(d)    If any Lender does not consent to a proposed amendment, waiver, consent
or release with respect to any Loan Document that requires the consent of each
Lender (or each affected Lender) and that has been approved by the Required
Lenders, Borrower may replace such Non-Consenting Lender in accordance with
Section 14.3.

 

44



--------------------------------------------------------------------------------

15.2.    No Waiver, Cumulative Remedies. No failure by the Agent or the Lenders
to exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by the Agent or the Lenders in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or the Lenders will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s or any Lender’s rights thereafter to require strict
performance by Borrower or any other Loan Party of any provision of this
Agreement. The Agent’s and Lenders’ rights under this Agreement and the other
Loan Documents will be cumulative and not exclusive of any other right or remedy
that the Agent and Lenders may have.

 

16. TAXES, YIELD PROTECTION AND ILLEGALITY.

16.1.    Taxes.

(a)    All payments made by or on behalf of any Loan Party hereunder or other
Loan Document will be made free and clear of, and without deduction or
withholding for, any Taxes; provided, that if any Taxes are required to be
withheld or deducted from such payments under applicable law then (i) the Loan
Party making such payment shall be entitled to withhold or deduct such Taxes as
required by applicable law, (ii) such Loan Party shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law, and (iii) if such Taxes described in this proviso are
Indemnified Taxes, the sum payable by the Loan Party shall be increased as
necessary so that the payment of the applicable amount due under this Agreement,
or Loan Document, including any additional amount paid pursuant to this
Section 16.1(a), after withholding or deduction for or on account of such
Indemnified Taxes, will be equal to the amount that would have been payable had
no such deductions or withholdings been made.

(b)    Any Loan Party that made a payment of Taxes to a Governmental Authority
pursuant to Section 16.1(a) will furnish to the Agent as soon as practicable
after such payment, the original or certified copies of receipts evidencing such
payment by the applicable Loan Party, or a copy of the return reporting such
payment or other evidence of such payment reasonably satisfactory to the Agent.

(c)    Without limiting the foregoing provisions, the Loan Parties shall timely
pay, or shall cause to be timely paid, to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d)    The Loan Parties shall jointly and severally reimburse and indemnify,
within (ten) 10 days after receipt of demand therefor (with copy to the Agent),
the Agent or each Lender (without duplication) for all Indemnified Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 16.1) paid or payable by the Agent or such Lender, as the case may be,
or required to be withheld or deducted from a payment to the Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Taxes were correctly or legally
asserted by the relevant Governmental Authority. A certificate of the Agent or
such Lender (or of the Agent on behalf of such Lender) claiming any compensation
under this Section 16.1(d) setting forth in reasonable detail the amounts to be
paid thereunder and delivered to Borrower with copy to the Agent, shall be
conclusive, binding and final for all purposes, absent manifest error.

(e)    Any Lender claiming any additional amounts payable or requiring the Loan
Parties to pay additional amounts to any Governmental Authority pursuant to this
Section 16.1 shall (at the request of the Borrower) use its reasonable efforts
to change the jurisdiction of its Lending Office or assign its

 

45



--------------------------------------------------------------------------------

rights and obligations hereunder to another or its offices, branches or
affiliates if such a change or assignment (i) would reduce payment of any such
additional amounts pursuant to this Section 16.1 and (ii) would not be otherwise
disadvantageous to such Lender.

(f)    (i) Each Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Agent and Borrower at the time or times reasonably requested by
Borrower or the Agent and at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Agent or Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding. In addition,
each Lender, if reasonably requested by the Agent or Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Agent or Borrower as will enable the Agent or Borrower to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 16.1(f)(ii), (iii), and (v) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Each Foreign Lender shall on or prior to the date such Foreign Lender
becomes a Lender hereunder and from time to time as required by applicable law
and if requested by Borrower or the Agent, provide the Agent and Borrower with
two duly executed and properly completed originals of each of the following, as
applicable: (A) Form W-8ECI (or successor form) claiming exemption from U.S.
withholding Tax because the income is effectively connected with such Lender’s
U.S. trade or business or Form W-8BEN or W-8BEN-E (or successor form), as
applicable, claiming exemption from, or a reduction of, U.S. withholding Tax
under an income Tax treaty, (B) in the case of a Foreign Lender claiming
exemption under Sections 871(h) or 881(c) of the IRC, Form W-8BEN or W- 8BEN-E
(or successor forms), as applicable, claiming exemption from U.S. withholding
Tax under the portfolio interest exemption and a certificate in form and
substance acceptable to Borrower and the Agent that such Foreign Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the IRC, (2) a
“10 percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B)
of the IRC or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the IRC (a “U.S. Tax Compliance Certificate”), (C) to
the extent a Foreign Lender is not the beneficial owner, executed originals of
IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI or IRS Form
W-8BEN or W-8BEN-E or IRS Form W-9 (or successor forms), as applicable, a U.S.
Tax Compliance Certificate and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership for U.S. federal income tax purposes and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption under Sections 871(h) or 881(c) of the IRC, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner or (D) any other applicable form prescribed by applicable law
certifying as to the entitlement of such Foreign Lender to such exemption from
U.S. withholding Tax or reduced rate with respect to all payments to be made to
such Foreign Lender under the Loan Documents, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower or the
Agent to determine the withholding or deduction required to be made. Unless
Borrower and the Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Foreign Lender
are not subject to U.S. withholding Tax or are subject to such Tax at a rate
reduced by an applicable Tax treaty, the Loan Parties and the Agent shall
withhold amounts required to be withheld by applicable law from such payments at
the applicable statutory rate.

(iii)    Each Lender that is a U.S. Person shall on or prior to the date such
Lender becomes a Lender hereunder and from time to time if requested by Borrower
or the Agent, provide the Agent and Borrower with two completed originals of
Form W-9 (or successor form) certifying that such Lender is entitled to an
exemption from U.S. backup withholding Tax.

 

46



--------------------------------------------------------------------------------

(iv) [Intentionally Omitted].

(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to the Agent and Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Agent and Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 147 l(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by the Agent and Borrower as may be necessary for the Agent
and Borrower to comply with their obligations under FATCA and to determine that
such Lender has complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 16.1(f)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivers
expires or becomes obsolete or inaccurate in any respect, it shall promptly
(1) deliver to Borrower and the Agent (in such number of originals or certified
copies as shall be requested by the recipient) renewals, amendments or
additional or successor forms, properly completed and duly executed by such
Lender, together with any other certificate or statement of exemption from or
reduction in U.S. federal withholding Tax or backup withholding or (2) notify
the Agent and Borrower in writing of its legal inability to do so.

(g)    If any Lender determines in its sole discretion exercised in good faith
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 16.1(including by the payment of additional amounts
pursuant to this Section 16.1), it shall pay to the relevant Loan Party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 16.1 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) of such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such Loan Party, upon the request of
such Lender, shall repay to such Lender the amount paid over pursuant to this
Section 16.1(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this Section 16.1(g), in no event shall the Lender be required
to pay any amount to a Loan Party pursuant to this Section 16.1(g) the payment
of which would place the Lender in a less favorable net after-Tax position than
the Lender would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section 16.1(g) shall not be construed to require any
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Loan Party or any other Person.

(h)    Each Lender shall severally indemnify the Agent, within (ten) 10 days
after demand therefor, for (i) any Indemnified Taxes as to which it has been
indemnified pursuant to this Section 16.1 attributable to such Lender (but only
to the extent that any Loan Party has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 14.2(g) relating to the maintenance of a Participant
Register, in each case, that are payable or paid by the Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Agent shall be

 

47



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Agent to the Lender from any other
source against any amount due to the Agent under this Section 16.1 (h).

(i)    For purposes of this Section 16.1, the term “applicable law” includes
FATCA.

16.2.    Increased Costs and Reduction of Return.

(a)    If any Lender shall have determined that:

(i)    the introduction of any Capital Adequacy Regulation after the Effective
Date;

(ii)    any change in any Capital Adequacy Regulation after the Effective Date;

(iii)    any change in the interpretation or administration of any Capital
Adequacy Regulation by any central bank or other Governmental Authority charged
with the interpretation or administration thereof after the Effective Date; or

(iv)    compliance by such Lender (or its Lending Office) or any entity
controlling the Lender, with any Capital Adequacy Regulation in clauses
(i) through (iii) above; materially affects the amount of capital required or
expected to be maintained by such Lender or any entity controlling such Lender
and (taking into consideration such Lender’s or such entities’ policies with
respect to capital adequacy) determines that the amount of such capital is
increased as a consequence of its Commitment(s), loans, credits or obligations
under this Agreement, then, within thirty (30) days of written demand of such
Lender (with a copy to the Agent), Borrower shall pay to such Lender, from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender (or the entity controlling the Lender) for such increase; provided,
that Borrower shall not be required to compensate any Lender pursuant to this
Section 16.2(a) for any amounts incurred more than 180 days prior to the date
that such Lender notifies Borrower in writing of the amounts and of such
Lender’s intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(b)    If any Change in Law shall subject any Lender or Agent to any Taxes
(other than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto and
the result of any of the foregoing shall be to increase the cost to such Lender
or Agent of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or Agent of participating in, issuing or to reduce the amount of any
sum received or receivable by such Lender or Agent hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender or
Agent the Borrower will pay to such Lender or Agent as the case may be, such
additional amount or amounts as will compensate such Lender or Agent, as the
case may be, for such additional costs incurred or reduction suffered.

(c)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case in respect of this clause (ii) pursuant to Basel III, shall, in each
case, be deemed to be a change in Capital Adequacy Regulation after the
Effective Date under Section 16.2(a) above, as applicable, regardless of the
date enacted, adopted or issued.

 

48



--------------------------------------------------------------------------------

(i)    Any Lender claiming any additional amounts payable pursuant to this
Section 16.2 shall use reasonable efforts (consistent with its internal policies
and Legal Requirements), to change the jurisdiction of its lending office if
such a change would reduce any such additional amounts (or any similar amount
that may thereafter accrue) and would not, in the sole determination of such
Lender, be otherwise disadvantageous to such Lender.

16.3.    Certificates of Lenders. Any Lender claiming reimbursement or
compensation pursuant to this Section 16 shall deliver to Borrower (with a copy
to the Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on Borrower in the absence of manifest error.

 

17. THE AGENT.

17.1.    Appointment.

(a)    Subject to Section 17.8, each Lender (and each subsequent maker of any
Advance by its making thereof) hereby irrevocably appoints and authorizes the
Agent to exercise the powers of the Agent as set forth in this Agreement and the
other Loan Documents, including: (i) to receive on behalf of each Lender any
payment of principal of or interest on the Advances outstanding hereunder and
all other amounts accrued hereunder for the account of the Lenders and paid to
such Agent, and to distribute promptly to each Lender its share of all payments
so received; (ii) to maintain, in accordance with its customary business
practices, ledgers and records reflecting the status of the Obligations, the
Advances, and related matters and to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the Collateral
and related matters; (iii) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (iv) to make the Advances on
behalf of the applicable Lenders as provided in this Agreement or any other Loan
Document; (v) Reserved; (vi) at the direction of the Required Lenders, to
perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to Borrower or any other Loan Party, the Obligations, or
otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vi) to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; (viii) to execute and deliver the Loan
Documents, as Agent, to accept delivery of the Loan Documents from the Loan
Parties and to perform all of its undertakings and obligations under each such
Loan Document; (ix) to take such actions as it may be necessary or desirable (as
directed by the Required Lenders) for purposes of perfecting and administering
Liens under the Loan Documents, and for all other purposes stated therein and
(x) to take such action as such Agent deems appropriate on its behalf to
administer the Advances and the Loan Documents and to exercise such other powers
delegated to such Agent by the terms hereof or the other Loan Documents
(including, without limitation, the power to give or to refuse to give notices,
waivers, consents, approvals and instructions and the power to make or to refuse
to make determinations and calculations) together with such powers as are
reasonably incidental thereto to carry out the purposes hereof and thereof. As
to any matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Advances), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) only upon the written
instructions of the Required Lenders (or such other percentage of Lenders
required under this Agreement), and such instructions of the Required Lenders
shall be binding upon all Lenders and all makers

 

49



--------------------------------------------------------------------------------

of Advances; provided, however, that the Agent shall not be required to take any
action which, in the reasonable opinion of the Agent, exposes the Agent to
liability or which may expose the Agent to liability or is contrary to this
Agreement or any other Loan Document or applicable law. Except as otherwise
provided in this Section 17, the Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made in compliance with this section and without
gross negligence or willful misconduct of the Agent as determined by a final
order of a court of competent jurisdiction no longer subject to appeal. The
provisions of this Section 17 are solely for the benefit of the Agent and the
Lenders, and no Loan Party shall have any rights as a third-party beneficiary of
any of such provisions.

17.2.    Nature of Duties. The Agent shall have no duties or responsibilities
except those expressly set forth in this Agreement or in the other Loan
Documents. The duties of the Agent shall be mechanical and administrative in
nature. Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon the Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of Borrower and
the Guarantors in connection with the making and the continuance of the Advances
hereunder and shall make its own appraisal of the creditworthiness of Borrower
and the Guarantors and the value of the Collateral, and the Agent shall have no
duty or responsibility, either initially or on a continuing basis, to provide
any Lender with any credit or other information with respect thereto, whether
coming into their possession before the making of the Closing Date Advance
hereunder or at any time or times thereafter. The Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until written
notice thereof is given to the Agent by Borrower or the Lenders, and shall not
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, and other Loan Document or any other agreement,
instrument or document, (v) the satisfaction of any condition set forth in
Section 4 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to it or as to those conditions precedent specifically
required to be to its satisfaction, (vi) the existence, value, perfection or
priority of any collateral security or the financial or other condition of
Borrower and its Subsidiaries or any other Loan Party, obligor or guarantor, or
(vii) any failure by Borrower, any Loan Party or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein. Anything contained herein to
the contrary notwithstanding, the Agent shall not have any liability arising
from confirmations of the amount of the outstanding Advances or any components
thereof.

17.3.    Rights, Exculpation, Etc.

(a)    The Agent and its directors, officers, affiliates (other than any
affiliate in its capacity as Lender, such Lender to be subject to the
corresponding applicable provisions of this Agreement), agents or employees
shall not be liable for any action taken or omitted to be taken by them under or
in connection with this Agreement or the other Loan Documents, except for their
own gross negligence or willful misconduct (which shall not include any action
taken or omitted to be taken strictly in accordance with any express direction,
instruction or certificate of the Required Lenders (or such other percentage of
Lenders required under this Agreement), for which the Agent shall have no
liability) as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal. Without

 

50



--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Agent (i) may treat the payee of
any Advance as the owner thereof until the Agent receives written notice of the
assignment or transfer thereof, pursuant to Section 14 hereof, signed by such
payee and in form satisfactory to the Agent; (ii) may consult with legal counsel
(including, without limitation, counsel to the Agent or counsel to any Loan
Party), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel, accountant
or experts; (iii) make no warranty or representation to any Lender and shall not
be responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
Document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, sufficiency,
value or collectability of the Collateral, the condition of the Collateral, the
existence, priority or perfection of the Agent’s Lien thereon, or any
certificate prepared by Borrower or any Guarantor in connection therewith, nor
shall the Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. The Agent shall not be liable
for any apportionment or distribution of payments made in good faith pursuant to
Section 2.4(e), 2.5(g) and 10.5, and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount which they are determined to be
entitled. The Agent may at any time request written instructions from the
Required Lenders (or such other percentage of Lenders required under this
Agreement), including by e-mail from counsel to such Required Lenders or other
percentage of Lenders, with respect to any actions or approvals which by the
terms of this Agreement or of any of the other Loan Documents the Agent is
permitted or required to take or to grant, and the Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval under any
of the Loan Documents until they shall have received such instructions from the
Required Lenders (or such other percentage of Lenders required under this
Agreement). The instructions as aforesaid and any action taken or failure to act
pursuant thereto shall be binding on all of the Lenders. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Required Lenders (or such other percentage of Lenders required under this
Agreement).

(b)    The Agent shall have the right at any time to seek instructions
concerning the administration of the Collateral from any court of competent
jurisdiction.

(c)    The Agent shall be obligated to perform such duties and only such duties
as are specifically set forth in this Agreement or in any Loan Document, and no
implied covenants or obligations shall be read into this Agreement or any Loan
Document against the Agent. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and the Agent shall not have by reason of this Agreement or any other Loan
Document a fiduciary relationship in respect of any Lender. The Agent shall not
be under any obligation to take any action which is discretionary under the
provisions hereof except as set forth in Section 17.1(a). The Agent shall be
under no obligation to exercise any of the rights or powers vested in them by
this Agreement at the request or direction of the Required Lenders (or such
other percentage of Lenders required under this Agreement) pursuant to this
Agreement, unless (i) the Agent shall have been provided adequate security and
indemnity as determined by the Agent in its sole discretion (including without

 

51



--------------------------------------------------------------------------------

limitation from the Lenders and/or Borrower or the Guarantors) against any and
all costs, expenses and liabilities which might be incurred by them in
compliance with such request or direction, including reasonable advances as may
be requested by the Agent and (ii) the Agent shall receive such written
instructions as the Agent deems appropriate. If a Default or Event of Default
has occurred and is continuing, then the Agent shall take such action with
respect to such Default or Event of Default as shall be instructed by the
Required Lenders (or such other percentage of Lenders required under this
Agreement) in the written instructions (with indemnities) described in this
Section 17.3(c); provided, that, unless and until the Agent shall have received
such instructions, the Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders, and the Agent shall not incur liability to any Lender by reason of so
refraining.

(d)    Whenever in the administration of this Agreement, or pursuant to any of
the Loan Documents, the Agent shall deem it necessary or desirable (in each
case, in its sole discretion) that a matter be proved or established with
respect to Borrower or the Guarantors in connection with the taking, suffering
or omitting of any action hereunder by the Agent, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively provided or established by a certificate of an Authorized Person
of Borrower delivered to the Agent and such certificate shall be full warranty
to the Agent for any action taken, suffered or omitted in reliance thereon;
provided, that Borrower shall have no obligation to provide any such certificate
except as otherwise required hereunder.

(e)    Agent shall not be responsible or liable for special, indirect, punitive
or consequential loss or damage of any kind whatsoever (including, but not
limited to, loss of profit) irrespective of whether Agent has been advised of
the likelihood of such loss or damage and regardless of the form of action.

(f)    In no event shall Agent be responsible or liable for any failure or delay
in the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, future changes in
applicable law or regulation, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that Agent shall use reasonable efforts consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.

17.4.    Reliance. The Agent may rely, and shall be fully protected in acting,
upon any resolution, statement, certificate, instrument, opinion, report,
notice, request, consent, order, bond or other paper or document which they
believe in good faith to be genuine and to have been signed or presented by the
proper party or parties or, in the case of facsimiles, to have been sent by the
proper party or parties. In the absence of its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction no longer subject to appeal, Agent may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to it and conforming to the
requirements of this Agreement or any Loan Document. The Agent shall not be
required to keep themselves informed as to the performance or observance by
Borrower, any other Loan Party or any of their respective Subsidiaries of this
Agreement, the Loan Documents or any other document, referred to or provided for
herein or to inspect the properties or books of Borrower, any other Loan Party
or their respective Subsidiaries. Each other party hereto will consult with its
own legal counsel to the extent that it deems necessary in connection with the
Loan Documents and the matters contemplated therein.

17.5.    Indemnification. Whether or not the transactions contemplated hereby
are consummated, to the extent that any Agent is not promptly reimbursed and
indemnified by Borrower, each Lender will

 

52



--------------------------------------------------------------------------------

reimburse and indemnify such Agent and any Agent-Related Party from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, fees, costs, expenses, advances or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by, or asserted against
such Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by such Agent under this
Agreement or any of the other Loan Documents, in proportion to the outstanding
Advances (and other Obligations) owed to and Commitments of each Lender,
including, without limitation, advances and disbursements made pursuant to
Section 17.10, and the reasonable fees, charges and disbursements of any counsel
for Agent; provided, however, that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, fees, costs, expenses, advances or disbursements for which there has been
a final judgment of a court of competent jurisdiction no longer subject to
appeal that such liability resulted from such Agent’s gross negligence or
willful misconduct. The obligations of the Lenders under this Section 17.5 shall
survive the payment in full of the Obligations and the termination of this
Agreement, or the earlier resignation or removal of the Agent. If after payment
and distribution of any amount by Agent to Lenders, any Lender or any other
Person, including the Loan Parties, any creditor of any Loan Party, a
liquidator, administrator or trustee in bankruptcy, recovers from Agent any
amount found to have been wrongfully paid to Agent or disbursed by Agent to
Lenders, then each Lender shall reimburse Agent for such amount received by such
Lender.

17.6.    Agent Individually. The Person serving as the Agent hereunder shall, to
the extent applicable, have the same rights and powers under this Agreement and
the other Loan Documents in its capacity as a Lender, if any, as any other
Lender and may, to the extent applicable, exercise the same as though it were
not the Agent; and the terms “Lender,” “Lenders,” and “Required Lenders” shall,
unless otherwise expressly indicated, include, to the extent applicable, such
Person in its individual capacity as a Lender, if applicable. The Agent and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of banking, trust, financial or other business with Borrower or any other
Loan Party as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

17.7.    Sub-agents. The Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Agent. The Agent and any such sub-agent may perform any and all
of their duties and exercise their rights and powers through their respective
Agent-Related Parties. The provisions of Section 11.3, this Section 17 and
Section 19.9 shall apply to any such sub-agent and to the Agent-Related Parties
of the Agent and such sub-agent, and shall apply to their respective activities
in connection with the activities of the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

17.8.    Successor Agent.

(a)    The Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least
thirty (30) days’ prior written notice to Borrower and each Lender. The Agent
may be removed with or without cause by the Required Lenders upon ten (10) days’
prior written notice from the Required Lenders to the Agent. Such resignation or
removal shall take effect upon the acceptance by a successor Agent of
appointment pursuant to clauses (b) and (c) below or as otherwise provided
below.

(b)    Upon any such notice of resignation or removal, the Required Lenders
shall appoint a successor Agent with, so long as no Event of Default under
Sections 9.4 or 9.5 exists, the prior written consent of Borrower (such consent
not to be unreasonably delayed or withheld). Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall

 

53



--------------------------------------------------------------------------------

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be immediately
discharged from its duties and obligations under this Agreement and the other
Loan Documents.

(c)    If no such successor Agent shall have been so appointed by the Required
Lenders within 30 days after the retiring Agent gives notice of its resignation
or thirty (30) days after the Required Lenders give notice of removal to the
retiring Agent, then the retiring Agent may (but is not required to) on behalf
of the Lenders, appoint a successor Agent; provided, that if the Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents
(except that in the case of any collateral security held by the Agent on behalf
of the Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender directly, until such time as the Required Lenders appoint a successor
Agent as provided for in clause (b) above. The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor.

(d)    After the retiring Agent’s resignation or removal under this
Section 17.8, the provisions of this Section 17, Section 11.3, and Section 19.9
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Agent-Related Parties in respect of any actions taken or
omitted to be taken by any of them while it was acting as Agent or on behalf of
the Agent and if applicable, while continuing to hold collateral security on
behalf of the Lenders under any of the Loan Documents. Any corporation or
association into which the Agent may be merged or converted or with which it may
be consolidated shall be the Agent under this Agreement without further act.

17.9.    Delivery of Information. The Agent shall not be required to deliver to
any Lender originals or copies of any documents, instruments, notices,
communications or other information received by the Agent from the Parent, the
Borrower, any Subsidiary, the Required Lenders, any Lender or any other Person
under or in connection with this Agreement or any other Loan Document except
(i) as specifically provided in this Agreement or any other Loan Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Agent at the time of
receipt of such request and then only in accordance with such specific request.
Notwithstanding any other provisions set forth herein, neither the Agent nor the
Loan Parties shall deliver to any Lender any notices, reports, letters,
financial statements, statements or other documents required to be delivered
pursuant to Section 6 hereof unless such Lender requests such notice, reports,
financial statements, letters, statements or other documents from Agent or Loan
Party. Subject to the immediately preceding sentence, upon receipt of notices
from the Loan Parties required by this Agreement, Agent shall forthwith notify
the Lenders of the existence and content of such notices.

17.10.    Collateral Matters.

(a)    Each Lender hereby irrevocably authorizes and ratifies Agent’s entry into
this Agreement and the Loan Documents. Each Lender hereby irrevocably agrees
that any action taken by the Agent with respect to the Collateral in accordance
with the provisions of this Agreement or the Loan Documents, and the exercise by
the Agent of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized by and binding
upon all Lenders. The Agent is hereby irrevocably authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender to take any action with respect to any Collateral or the Loan Documents
which

 

54



--------------------------------------------------------------------------------

may be necessary to perfect and maintain perfected the Agent’s Liens upon the
Collateral, for the benefit of the Secured Parties (though the Agent shall have
no obligation to take sure actions). The Lenders hereby irrevocably authorize
the Agent, at its option and in its discretion, to release any Lien granted to
or held by the Agent upon any Collateral upon the payment of all Obligations
(other than unasserted contingent indemnification obligations) and termination
of the Commitments; or constituting property being sold or disposed of in
compliance with the terms of this Agreement and the other Loan Documents; or if
approved, authorized or ratified in writing by the Required Lenders.

(b)    Without in any manner limiting the Agent’s authority to act without any
specific or further authorization or consent by the Lenders (as set forth in
Section 17.10(a)), each Lender agrees to confirm in writing, upon request by the
Agent, the authority to release Collateral conferred upon the Agent under
Section 17.10(a). Upon receipt by the Agent of confirmation from the requisite
amount of Lenders of its authority to release any particular item or types of
Collateral, and upon prior written request by Borrower set forth in a
certificate of the Borrower executed by an Authorized Person, the Agent shall at
Borrower’s sole cost and expense (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be reasonably requested by the
Borrower to evidence the release of the Liens granted to the Agent for the
benefit of the Secured Parties upon such Collateral, and acknowledge and agree
that any such action by the Agent shall bind the Secured Parties; provided,
however, that (i) the Agent shall not be required to execute any such document
on terms which, in the Agent’s opinion, would expose the Agent to liability or
create any obligations or entail any consequence other than the release of such
Liens without recourse, representation or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Lien upon
all interests in the Collateral retained by Borrower or any Guarantor.

(c)    The Agent shall have no obligation whatsoever to any Lender to assure
that the Collateral exists, is genuine, or is owned by Borrower or any Guarantor
or is cared for, protected or insured or has been encumbered or that the Agent’s
Liens granted to the Agent pursuant to this Agreement or any other Loan Document
are valid or have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to maintain
the perfection of any Agent’s Liens on the Collateral, or to exercise at all or
in any particular manner or under any duty of care, disclosure or fidelity, or
to continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Section 17.10 or in any other Loan Document, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion, given that the Agent shall have no duty or
liability whatsoever to any Lender, except upon being directed by the Required
Lenders or as otherwise provided herein.

(d)    Notwithstanding anything set forth herein to the contrary, the Agent
shall have a duty of ordinary care with respect to any Collateral delivered to
the Agent or its designated representatives that is in the Agent’s or its
designated representatives’ possession or control. The Agent shall not be
responsible for insuring the Collateral or for the payment of Taxes, charges,
assessments or Liens upon the Collateral or otherwise as to the maintenance of
the Collateral. The Agent will be deemed to have exercised ordinary care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Agent will not be liable or responsible for any loss or diminution in the value
of any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Agent in good faith,
including, without limitation, by reason of the act or omission of the Term
Lenders.

17.11.    Agency for Perfection. Each Agent and each Lender hereby appoints each
other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and Liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender

 

55



--------------------------------------------------------------------------------

hereby acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Agent and the Lenders, collectively, as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions. In addition, the Agent shall also have
the power and authority hereunder to appoint such other sub-agents as may be
necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. By its execution and delivery of this Agreement, Borrower hereby
consents to the foregoing.

17.12.    Actions With Respect To Collateral. The Agent shall not have any
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Agent has or is deemed to have knowledge of such
matters, (ii) taking any necessary steps to preserve the rights against any
parties with respect to any Collateral or (iii) taking any action other than as
directed in writing by the Required Lenders (or such other percentage of Lenders
required under this Agreement), subject to the provisions of this Agreement.

17.13.    Filing of Proofs of Claim. In case of any Default or Event of Default
under Sections 9.4 and 9.5 the Agent (regardless of whether the principal of any
Advance shall then be due and payable and regardless of whether the Agent has
made any demand on Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(a)    To (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Obligations
that are owing and unpaid and (ii) file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Agent under Sections 2.12, 11.3 and 19.9)
allowed in such judicial proceeding; and

(b)    To collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same.

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Agent; and (ii) if the Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Agent and their respective agents and counsel, and any other
amounts due to the Agent under Sections 2.12, 11.3 and 19.9. Nothing contained
herein shall be deemed to authorize the Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Agent to vote in respect of the claim of any Lender in any
such proceeding. Each Lender retains the right to file and prove a claim
separately.

 

18. GUARANTY.

18.1.    Guarantors. Each Guarantor confirms that its guarantee of the
Obligations hereunder is secured by the Collateral pledged by it pursuant to and
in accordance with the Loan Documents delivered by it in connection herewith.

 

56



--------------------------------------------------------------------------------

18.2.    Guaranty: Limitation of Liability.

(a)    Each Guarantor, jointly and severally, hereby absolutely, unconditionally
and irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all Obligations of each other Loan Party now or hereafter existing
under or in respect of the Loan Documents (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing Obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, reasonable and documented out-of-pocket
expenses or otherwise (such Obligations being the “Guaranteed Obligations”), and
agrees to pay reasonable and documented out-of-pocket expenses (including,
without limitation, reasonable and documented out-of-pocket fees and expenses of
counsel) incurred by the Agent or any other Lender in enforcing any rights under
this Guaranty or any other Loan Document. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations (and any other obligations under
this Guaranty) and would be owed by any other Loan Party to the Agent or any
Lender under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowed due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.

(b)    Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Lender under this
Guaranty, such Guarantor will contribute, to the maximum extent allowed under
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Agent or Lenders under or in
respect of the Loan Documents.

18.3.    Guaranty Absolute. Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent or
any Lender with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against Borrower or any other Loan Party or whether Borrower
or any other Loan Party is joined in any such action or actions. The liability
of each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses (other than payment of the Obligations to the extent of such payment)
it may now have or hereafter acquire in any way relating to, any or all of the
following, to the maximum extent allowed under applicable law:

(a)    any lack of validity or enforceability of any Loan Documents or any
agreement or instrument relating thereto;

(b)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;

(c)    any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;

(d)    any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Guaranteed Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Guaranteed Obligations or any other Obligations of any Loan Party
under the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;

 

57



--------------------------------------------------------------------------------

(e)    any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f)    any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent or Lenders to disclose such information); provided, that
each Guarantor shall have any contractual defenses that the applicable Loan
Party has under any Loan Document including payment in full of the Obligations;

(g)    the failure of any other Person to execute or deliver any Guaranty
Supplement or any other guaranty or agreement or the release or reduction of
liability of any Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or

(h)    any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety other than payment
in full of the Guaranteed Obligations; provided, that each Guarantor shall have
any contractual defenses that the applicable Loan Party has under any Loan
Document.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of Borrower or any other Loan Party or
otherwise, all as though such payment had not been made.

18.4.    Waivers and Acknowledgments.

To the maximum extent allowed under applicable law:

(a)    Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and any
requirement that the Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against any Loan Party or any other Person or any Collateral.

(b)    Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.

(c)    Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Loan Parties, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.

 

58



--------------------------------------------------------------------------------

(d)    Each Guarantor acknowledges that the Agent may, without notice to or
demand upon such Guarantor and without affecting the liability of such Guarantor
under this Guaranty, foreclose under any mortgage by nonjudicial sale, and each
Guarantor hereby waives any defense to the recovery by the Agent and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.

(e)    Each Guarantor hereby unconditionally and irrevocably waives any duty on
the part of the Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

(f)    Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 18.3 and this Section 18.4
are knowingly made in contemplation of such benefits.

18.5.    Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against Borrower, any other Loan
Party or any other insider guarantor or any Collateral, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from Borrower,
any other Loan Party or any other insider guarantor, directly or indirectly, in
cash or other property or by set-off or in any other manner, payment or security
on account of such claim, remedy or right, unless and until all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash and the Commitments shall have expired or been
terminated. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the payment in full in cash
of the Guaranteed Obligations (other than unasserted contingent indemnification
obligations) and all other amounts payable under this Guaranty, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
Guaranty, whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to the Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and
(iii) the Maturity Date has occurred, the Agent or Lenders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor such
documents as may be reasonably requested by such Grantor, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.

18.6.    Guaranty Supplements. If any Loan Party creates or acquires a
wholly-owned Domestic Subsidiary (other than a Foreign Subsidiary Holding
Company) on or after the Effective Date, such Loan Party shall cause such
Domestic Subsidiary to be a Guarantor hereunder. Upon the execution and delivery
to the Agent by any such Person of a guaranty supplement in substantially the
form of Exhibit F hereto (each, a “Guaranty Supplement”), (a) such Person shall
be referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document

 

59



--------------------------------------------------------------------------------

to a “Loan Party” shall also mean and be a reference to such Additional
Guarantor if it is a Subsidiary of Borrower, and (b) each reference herein to
“this Guaranty,” “hereunder,” “hereof or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Guaranty,”
“thereunder,” “thereof,” or words of like import referring to this Guaranty,
shall mean and be a reference to this Guaranty as supplemented by such Guaranty
Supplement. For the avoidance of doubt, in no event shall a Subsidiary of a Loan
Party that is a Foreign Subsidiary or a Foreign Subsidiary Holding Company (or a
Subsidiary of a Foreign Subsidiary or Foreign Subsidiary Holding Company) be
required to join in the Guaranty or become a Guarantor hereunder. Borrower shall
not form any Foreign Subsidiaries or Foreign Subsidiary Holding Company on or
after the date hereof.

18.7.    Subordination. Each Guarantor hereby subordinates any and all debts,
liabilities and other Obligations owed to such Guarantor by each other Loan
Party (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 18.7:

(a)    Prohibited Payments, Etc. Unless the Required Lenders otherwise agree,
upon the occurrence and during the continuance of an Event of Default, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.

(b)    Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Loan Party, each Guarantor agrees that the Agent and
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of an Insolvency Proceeding, whether or not constituting an allowed claim in
such proceeding (“Postpetition Interest”)) before such Guarantor receives
payment of any Subordinated Obligations.

(c)    Turn-Over. After the occurrence and during the continuance of any Event
of Default, but subject to the notice provisions described in Section 10 each
Guarantor shall, if the Agent so requests, collect, enforce and receive payments
on account of the Subordinated Obligations as trustee for the Agent and the
Lenders and deliver such payments to the Agent on account of the Guaranteed
Obligations (including all Postpetition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.

(d)    Agent Authorization. After the occurrence and during the continuance of
any Event of Default, but subject to the notice provisions described in
Section 10. the Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Postpetition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the Agent
for application to the Guaranteed Obligations (including any and all
Postpetition Interest).

18.8.    Continuing Guaranty, Assignments. This Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the payment in full
in cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty (other than unasserted contingent indemnification amounts) and the
termination of all Commitments and the Loan Documents, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent, the Lenders and their respective successors,
transferees and assigns. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Agent
(acting at the written direction of the Required Lenders).

 

60



--------------------------------------------------------------------------------

19. GENERAL PROVISIONS.

19.1.    Effectiveness. This Agreement shall be binding and deemed effective
when executed by Borrower, each other Loan Party, the Agent and the Lenders and
is subject to the fulfilment, to the satisfaction of, or waiver by, the Agent
and the Required Lenders, of each of the conditions precedent set forth in
Section 1 of Exhibit B hereto.

19.2.    Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

19.3.    Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Agent, the Lenders or any Loan Party,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

19.4.    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

19.5.    Debtor-Creditor Relationship. The relationship between the Agent and
Lenders, on the one hand, and the Loan Parties, on the other hand, is solely
that of creditor and debtor. The Agent and the Lenders shall not have (and shall
not be deemed to have) any fiduciary relationship or duty to any Loan Party
arising out of or in connection with the Loan Documents or the transactions
contemplated thereby, and there is no agency or joint venture relationship
between the Agent and the Lenders, on the one hand, and the Loan Parties, on the
other hand, by virtue of any Loan Document or any transaction contemplated
therein.

19.6.    Counterparts, Electronic Execution. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

19.7.    Revival and Reinstatement of Obligations. If the incurrence or payment
of the Obligations by Borrower or any other Loan Party or the transfer to the
Agent or the Lenders of any property should for any reason subsequently be
asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Agent or any Lender is required to repay or restore, in
whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that the Agent or such Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Agent or such Lender related thereto, the liability of Borrower or such other
Loan Party automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made and all of the
Agent’s Liens in the Collateral shall be automatically reinstated without
further action.

 

61



--------------------------------------------------------------------------------

19.8.    Confidentiality.

(a)    The Lender Parties agree that material, non-public information regarding
the Loan Parties and their Subsidiaries, their operations, assets, and existing
and contemplated business plans delivered by Loan Parties to Lender Parties
(“Confidential Information”) shall be treated by the Lender Parties in a
confidential manner, and shall not be disclosed by the Lender Parties to Persons
who are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to the Lender Parties and to
employees, directors and officers of the Lender Parties (the Persons in this
clause (i), “Lender Representatives”) on a “need to know” basis in connection
with this Agreement, and the other Loan Documents, and the transactions
contemplated hereby and thereby on a confidential basis, (ii) to Subsidiaries,
Affiliates and Lender Affiliates of the Lender Parties; provided, that any such
Subsidiary, Affiliate or Lender Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 19.8 and keep such
Confidential Information confidential, (iii) as may be required by regulatory
authorities, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation; provided, that (x) prior to any
disclosure under this clause (iv), the disclosing party agrees to provide
Borrower with prior notice thereof, to the extent that it is practicable to do
so and to the extent that the disclosing party is permitted to provide such
prior notice to Borrower pursuant to the terms of the applicable statute,
decision, or judicial or administrative order, rule, or regulation and (y) any
disclosure under this clause (iv) shall be limited to the portion of the
Confidential Information as may be required by such statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
in advance in writing by Borrower, (vi) as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process;
provided, that, (x) prior to any disclosure under this clause (vi) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that it is practicable to do so and to the extent that the
disclosing party is permitted to provide such prior written notice to Borrower
pursuant to the terms of the subpoena or other legal process and (y) any
disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by the Lender Parties or Lender
Representatives), (viii) in connection with any assignment, participation or
pledge (or any prospective assignment, participation or pledge) of any Lender
Party’s interest under this Agreement; provided, that prior to receipt of
Confidential Information any such assignee, participant, or pledgee shall have
agreed in writing to receive such Confidential Information hereunder subject to
the terms of this Section 19.8, (ix) in connection with any litigation or other
adversary proceeding involving parties hereto which such litigation or adversary
proceeding involves claims related to the rights or duties of such parties under
this Agreement or the other Loan Documents; (x) to equity owners of each Loan
Party, (xi) in connection with, and to the extent reasonably necessary for, the
exercise of any secured creditor remedy under this Agreement or under any other
Loan Document, (xii) to the Term Lenders and their agents and representatives on
a confidential basis and (xiii) to the New Senior Noteholders and their agents
and representatives on a confidential basis.

(b)    Anything in this Agreement to the contrary notwithstanding, the Agent and
the Lenders may use the name, logos, and other insignia of the Loan Parties and
the total Credit Facility amount provided hereunder in any “tombstone” or
comparable advertising, on its website or in other marketing materials of the
Agent or the Lenders.

(c)    The Loan Parties hereby acknowledge that (i) the Agent may, but shall not
be obligated to, make available to the Lenders materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debtdomain, IntraLinks or
another similar electronic system (the “Platform”) and (ii) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Loan Parties or their
Affiliates, or the respective securities of any of the foregoing, and

 

62



--------------------------------------------------------------------------------

who may be engaged in investment and other market- related activities with
respect to such Persons’ securities. Each of the Loan Parties hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that:
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to each Loan Party or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Confidential Information, they shall be treated as
set forth in clause (a) above); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

(d)    The Platform is provided “as is” and “as available.” Neither the Agent
nor any Agent-Related Party warrants the accuracy or completeness of the
communications through the Platform or the adequacy of the Platform and each
expressly disclaims liability for errors or omissions in such communications. No
warranty or representation of any kind, express, implied, or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent or any Agent-Related Party in connection with such
communications or the Platform. In no event shall the Agent or any Agent-Related
Party have any liability to any Loan Party, any Lender, or any other Person for
damages of any kind, whether or not based on strict liability and whether or not
direct or indirect, special, incidental, or consequential damages, losses, or
expenses (whether in tort, contract, or otherwise) arising out of any Loan
Party’s or Agent’s transmission of communications through the Internet, except
to the extent the liability of any such Person is found in a final
non-appealable order by a court of competent jurisdiction to have resulted
primarily from such Person’s gross negligence or willful misconduct.

19.9.    Expenses. Borrower and each other Loan Party agrees to pay the Expenses
on the earlier of (a) the tenth day of the month following the date on which
such Expenses were first incurred (or, if such day is not a Business Day, the
next succeeding Business Day), or (b) the date on which demand therefor is made
by the Agent or a Lender on Borrower, and each other Loan Party agrees that its
obligations contained in this Section 19.9 shall survive payment or satisfaction
in full of all other Obligations; provided, that the Loan Parties shall not be
deemed in default for non-payment of such Expenses unless such expenses remain
unpaid following demand therefor.

19.10.    Setoff.

(a)    Right of Setoff. Each of the Agent, each Lender and each Affiliate
(including each branch office thereof) of any of them is hereby authorized,
without notice or demand (each of which is hereby waived by each Loan Party), at
any time and from time to time during the continuance of any Event of Default
and to the fullest extent permitted by applicable Legal Requirements, to set off
and apply any and all deposits (whether general or special, time or demand,
provisional or final) at any time held and other Indebtedness, claims or other
obligations at any time owing by the Agent, such Lender or any of their
respective Affiliates to or for the credit or the account of Borrower or any
other Loan Party against any Obligation of any Loan Party now or hereafter
existing, whether or not any demand was made under any Loan Document with
respect to such Obligation and even though such Obligation may be unmatured. No
Lender shall exercise any such right of setoff without the prior consent of the
Required Lenders. Each of the Agent and each Lender agrees promptly to notify
Borrower and the Agent after any such setoff and application made by such Lender
or its Affiliates; provided, however, that the failure to give such notice

 

63



--------------------------------------------------------------------------------

shall not affect the validity of such setoff and application. The rights under
this Section 19.10 are in addition to any other rights and remedies (including
other rights of setoff) that the Agent, the Lenders, their Affiliates and the
other Secured Parties, may have.

(b)    Sharing of Payments, Etc. If any Lender, directly or through an Affiliate
or branch office thereof, obtains any payment of any Obligation of any Loan
Party (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable Uniform Commercial Code) of Collateral) other than pursuant to
Section 14.2 or Section 16 and such payment exceeds the amount such Lender would
have been entitled to receive if all payments had gone to, and been distributed
by, the Agent in accordance with the provisions of the Loan Documents, such
Lender shall purchase for cash from other Lenders such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Lenders to ensure such payment is applied as though it had been received by the
Agent and applied in accordance with this Agreement (or, if such application
would then be at the discretion of Borrower, applied to repay the Obligations in
accordance herewith); provided, however, that (a) if such payment is rescinded
or otherwise recovered from such Lender in whole or in part, such purchase shall
be rescinded and the purchase price therefor shall be returned to such Lender
without interest and (b) such Lender shall, to the fullest extent permitted by
applicable Legal Requirements, be able to exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the applicable Loan Party in the
amount of such participation.

19.11.    Release, Retention in Satisfaction, Etc.

(a)    Collateral hereunder shall be released if and to the extent so provided
hereunder or upon the transfer or sale of any asset or property theretofore
included in Collateral to the extent permitted under Section 7.4 or otherwise
permitted under this Agreement (in each case, other than transfers or sales to a
Loan Party); provided, that the Agent shall have received a certificate
reasonably satisfactory to the Agent from an Authorized Person of the Borrower
requesting such release certifying that the release of such Collateral is
permitted under this Agreement (the “Release Certificate”).

(b)    Except as may be expressly applicable pursuant to Section 9-620 of the
Code, no action taken or omission to act by the Agent or the Lenders hereunder
or the other Loan Documents shall be deemed to constitute a retention of the
Collateral in satisfaction of the Obligations or otherwise to be in full
satisfaction of the Obligations, and the Obligations shall remain in full force
and effect until the Agent and the Lenders shall have applied payments
(including, without limitation, collections from Collateral) towards the
Obligations in the full amount then outstanding.

(c)    Upon such release or any release of Collateral or any part thereof in
accordance with the provisions of the Loan Documents and provided, that the
Agent shall have received the Release Certificate, the Agent shall, upon the
request and at the sole cost and expense of the Loan Parties and promptly after
the Agent’s receipt of such request, (i) assign, transfer and deliver to the
Loan Parties, against receipt and without recourse to or representation or
warranty by the Agent except as to the fact that the Agent has not encumbered
the released assets except in accordance with the Loan Documents, such of the
Collateral or any part thereof to be released (in the case of a release) as may
be in possession of the Agent and as shall not have been sold or otherwise
applied pursuant to the terms hereof or any other Loan Document, and
(ii) execute documents and instruments prepared by the Loan Parties and
acceptable to the Agent (including UCC-3 termination financing statements or
releases) acknowledging the release of such Collateral.

19.12.    Survival. All representations and warranties made by the Loan Parties
in the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this

 

64



--------------------------------------------------------------------------------

Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
the Loan Documents and the making of any loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that Agent may
have had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as any of the Obligations (other
than unasserted contingent indemnification amounts) is outstanding and unpaid
and so long as the obligation of the Lenders to provide extensions of credit
hereunder has not expired or been terminated. Section 11.3, Section 16.1(h),
Section 17 and Section 19.9 shall survive the termination of the Commitments and
this Agreement and the repayment, satisfaction, or discharge of the Obligations.

19.13.    Patriot Act. The Agent and each Lender hereby notify the Loan Parties
that pursuant to the requirements of the Patriot Act, they are required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow the Agent or the Lenders to identify each Loan Party
in accordance with the Patriot Act. In addition, if the Agent or any Lender is
required by law or regulation or internal policies to do so, it shall have the
right to periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and
customary individual background checks for the Loan Parties, and (b) OFAC/PEP
searches and customary individual background checks of the Loan Parties’ senior
management and key principals, and Borrower and each other Loan Party agrees to
cooperate in respect of the conduct of such searches and further agrees that the
reasonable costs and charges for such searches shall constitute Expenses
hereunder and be for the account of Borrower.

19.14.    Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

19.15.    Lender Instructions. Each Lender hereby instructs the Agent to execute
and deliver on behalf of such Lender, and agrees to be bound by, any documents
and filings that are contemplated to be executed and delivered or filed in
connection herewith or therewith, including, without limitation, all documents
and filings listed on Exhibit I attached hereto (Post-Closing Deliverables).
Each Lender hereby acknowledges and agrees that (x) the foregoing instructed
actions constitute an instruction from all the Lenders under Section 17 and
(y) Sections 11.3, 17.3, 17.5 and 19.9 and any other rights, privileges,
protections, immunities, and indemnities in favor the Agent hereunder apply to
any and all actions taken or not taken by the Agent in accordance with such
instruction.

19.16.    [Intentionally Omitted].

19.17.    Intercreditor Agreement. The parties hereto acknowledge and agree that
neither this Agreement nor any of the Loan Documents is intended to be and
neither this Agreement nor any other Loan Document is an “ABL Agreement” under
the Intercreditor Agreement. The parties hereto further acknowledge and agree
that (w) the Loan Parties do not constitute (and are not required to be) “Loan
Parties” under, and are not (and are not required to be) bound by, the
Intercreditor Agreement, (x) the Obligations do not constitute either “ABL
Obligations” or “Secured Obligations,” in each case, under the Intercreditor
Agreement, (y) the Liens created or granted hereunder do not constitute either
“ABL Liens” or “Additional Indenture Liens,” in each case, under the
Intercreditor Agreement, and (z) the Collateral does not constitute “Collateral”
under the Intercreditor Agreement.

19.18.    Reserved.

 

65



--------------------------------------------------------------------------------

19.19.    Release.

Each Loan Party hereby absolutely and unconditionally releases and forever
discharges, the Agent and each Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, Affiliates,
Lender Affiliates, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which each
Loan Party has had, now has or has made claim to have against any such person
for or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement
(including, without limitation, related to the Loan Documents, the Asset
Purchase Agreement and the transactions contemplated hereunder), whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.

[Signature pages to follow]

 

66



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered under seal as of the date first above written.

 

BORROWER: SAEXPLORATION ACQUISITIONS (U.S.), LLC By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary Solely for purposes of Section 2.5(f) hereof: SAEXPLORATION HOLDINGS,
INC. By:  

/s/ Brent Whiteley

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

 

[Signature Page to Purchase Money Loan and Security Agreement]



--------------------------------------------------------------------------------

AGENT: CANTOR FITZGERALD SECURITIES, as Agent By:  

/s/ James Buccola

Name:   James Buccola Title:   Head of Fixed Income

 

[Signature Page to Purchase Money Loan and Security Agreement]



--------------------------------------------------------------------------------

LENDERS: 1992 MSF INTERNATIONAL LTD., as a Lender By: Highbridge Capital
Management, LLC, as Trading Manager and not in its individual capacity By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director 1992 TACTICAL CREDIT MASTER
FUND, L.P. as a Lender

By: Highbridge Capital Management, LLC, as

Trading Manager and not in its individual capacity

By:  

/s/ Jonathan Segal

Name:   Jonathan Segal Title:   Managing Director

 

[Signature Page to Purchase Money Loan and Security Agreement]



--------------------------------------------------------------------------------

Whitebox Asymmetric Partners, LP, as a Lender By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer Whitebox Credit
Partners, LP, as a Lender By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer Whitebox Multi-Strategy
Partners, LP, as a Lender By:  

/s/ Mark Stretling

Name:   Mark Stretling Title:   Chief Executive Officer

 

[Signature Page to Purchase Money Loan and Security Agreement]



--------------------------------------------------------------------------------

By:  

/s/ John Pecora

  John Pecora

 

[Signature Page to Purchase Money Loan and Security Agreement]



--------------------------------------------------------------------------------

Schedule 1.1

a.    Definitions. As used in this Agreement, the following terms shall have the
following definitions:

“ABL Agent” shall have the meaning specified therefor in the Intercreditor
Agreement.

“ABL Credit Agreement” shall mean that certain Second Amended and Restated
Credit and Security Agreement dated as of even date hereof by and among
SAExploration Inc., a Delaware corporation, SAExploration Holdings, Inc., a
Delaware corporation, SAExploration Sub, Inc., a Delaware corporation, NES, LLC,
an Alaska limited liability company, and SAExploration Seismic Services (US),
LLC, a Delaware limited liability company, the lenders party hereto from time to
time and Cantor Fitzgerald Securities, in its capacities as administrative agent
and collateral agent for the Lenders.

“ABL Loan Documents” shall have the meaning given to “Loan Documents” set forth
in the ABL Credit Agreement.

“Account” means an account (as that term is defined in Article 9 of the Code).

“Account Debtor” means an account debtor (as that term is defined in the Code).

“Accounting Change” is defined in section b of this Schedule.

“Additional Documents” has the meaning specified therefor in Section 6.15(a).

“Additional Guarantor” has the meaning specified therefor in Section 18.6.

“Advances” means, each Protective Advance and the Closing Date Advance.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 7.12: (a) any Person which owns
directly or indirectly 20% or more of the Stock having ordinary voting power for
the election of the Board of Directors or 20% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such Person) shall be deemed an Affiliate of such other Person, (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person, and (c) each partnership in which a Person is a general partner
shall be deemed an Affiliate of such Person; provided, further, that no Initial
Lender (or any Lender Affiliate) shall be deemed to be an Affiliate of any Loan
Party hereunder.

“Agent” as defined in the preamble hereto.

“Agent-Related Parties” means the Agent’s Affiliates and the respective
directors, officers, employees, agents and advisors (including attorneys,
accountants and experts) of the Agent and the Agent’s Affiliates.

“Agent Fee Letter” means the letter, dated as of the date hereof, between the
Loan Parties and the Agent.

 

Schedule 1.1 - 1



--------------------------------------------------------------------------------

“Agent’s Liens” mean the Liens granted by Borrower and the other Loan Parties to
the Agent for the benefit of the Secured Parties under the Loan Documents.

“Aggregate Excess Funding Amount” has the meaning specified therefor in
Section 2.13(d)(iv).

“Agreement” means the Purchase Money Loan and Security Agreement to which this
Schedule 1.1 is attached.

“Alaska Tax Credits” means any tax credit, refund or refund claim relating to
Alaska Oil and Gas Production Tax Credits of the Borrower and/or its
Subsidiaries.

“APA Assignment Agreement” has the meaning set forth in the Recitals hereto.

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) that administers or manages such Lender.

“Asset Purchase Agreement” has the meaning set forth in the Recitals hereto.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 14.2 (with the consent of any party whose consent is required by
Section 14.2) in form and substance attached as Exhibit H hereto.

“Authorized Person” means any one of the individuals identified on Annex A-2 as
such schedule is updated from time to time by written notice from Borrower to
the Agent.

“Bank Product” means any one or more of the following financial products or
accommodations extended to a Loan Party or any of its/their Subsidiaries by a
Bank Product Provider: (a) commercial credit cards, (b) commercial credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) Cash Management
Services, or (g) transactions under Hedge Agreements.

“Bank Product Provider” means a commercial bank that provides Bank Products to a
Loan Party or any of its/ their Subsidiaries.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.

 

Schedule 1.1 - 2



--------------------------------------------------------------------------------

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means:

(a)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;

(b)    with respect to a partnership, the board of directors of a direct or
indirect general partner of the partnership;

(c)    with respect to a limited liability company, the direct or indirect
managing member or members or any controlling committee of managing members
thereof; and

(d)    with respect to any other Person, the board or committee of such Person
serving a similar function.

“Books” means books and records (including Borrower’s or any other Loan Party’s
Records) indicating, summarizing, or evidencing Borrower’s or such other Loan
Party’s assets (including the Collateral) or liabilities, Borrower’s or such
other Loan Party’s Records relating to Borrower’s or such other Loan Party’s
business operations or financial condition, or Borrower’s or such other Loan
Party’s Goods or General Intangibles containing such information.

“Borrower” has the meaning specified therefor in the preamble.

“Borrower Materials” has the meaning specified therefor in Section 19.8(c).

“Borrowing” means a borrowing consisting of Advances made to or for the benefit
of Borrower by the Lenders pursuant to Section 2 including any Protective
Advance.

“Borrowing Certificate” means the Borrowing Certificate attached hereto as
Exhibit G.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in New York, New York or
pursuant to the rules and regulations of the Federal Reserve System.

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capital Stock” means:

(a)    in the case of a corporation, capital stock;

 

Schedule 1.1 - 3



--------------------------------------------------------------------------------

(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) in
the equity of such entity;

(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests, respectively;
and

(d)    in the case of any other entity, any other interests or participations
that confer on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing entity; but excluding from all of
the foregoing any debt securities convertible into or exchangeable for Capital
Stock, whether or not such debt securities include any right of participation
with Capital Stock.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within 1 year from the date of acquisition thereof and having
one of the two highest ratings obtainable from either Standard & Poor’s Rating
Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial
paper maturing no more than 270 days from the date of creation thereof and, at
the time of acquisition, having a rating of at least A-l from S&P or at least
P-1 from Moody’s, (d) certificates of deposit, time deposits, overnight bank
deposits or bankers’ acceptances maturing within 1 year from the date of
acquisition thereof issued by any bank organized under the laws of the United
States or any state thereof or the District of Columbia or any United States
branch of a foreign bank having combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or any state thereof so long as the full
amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank
satisfying the requirements of clause (d) of this definition or recognized
securities dealer having combined capital and surplus of not less than
$250,000,000, having a term of not more than seven days, with respect to
securities satisfying the criteria in clauses (a) or (d) above, (g) debt
securities with maturities of six months or less from the date of acquisition
backed by standby letters of credit issued by any commercial bank satisfying the
criteria described in clause (d) above, and (h) Investments in money market
funds substantially all of whose assets are invested in the types of assets
described in clauses (a) through (g) above.

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant stored value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

Schedule 1.1 - 4



--------------------------------------------------------------------------------

“Change of Control” means that (a) the Parent shall fail to own one hundred
percent (100%) of the Capital Stock of SAExploration Sub, Inc. entitled to vote
in the election of members of the Board of Directors (or equivalent governing
body) of SAExploration Sub, Inc., (b) at any time, SAExploration Sub, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of the
SAExploration, Inc. entitled to vote in the election of members of the Board of
Directors of the SAExploration, Inc., (c) at any time, SAExploration, Inc. shall
fail to own one hundred percent (100%) of the Capital Stock of the Borrower
entitled to vote in the election of members of the Board of Directors of the
Borrower, (d) Permitted Holders fail to own and control, directly or indirectly,
30%, or more, of the Stock of the Parent having the right to vote for the
election of members of the Board of Directors, or (e) any “person” or “group”
(within the meaning of Sections 13(d) and 14(d) of the Exchange Act), other than
Permitted Holders, becomes the Beneficial Owner, directly or indirectly, of 50%,
or more, of the Stock of the Parent having the right to vote for the election of
members of the Board of Directors.

“Chattel Paper” means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

“Claim” is defined in Section 13(c).

“Closing Date Advance” means the Advance made pursuant to Section 2.1(a) on the
Effective Date in an aggregate principal amount equal to $23,411,368.67.

“Closing Date Advance Commitment” means, with respect to each Lender, the
obligation to make its portion of the Closing Date Advance to Borrower pursuant
to Section 2.1(a) in the amount set forth next to such Lender’s name on Schedule
2.1 attached hereto.

“Closing Date Advance Request” shall have the meaning set forth in
Section 2.1(a).

“Closing Date Distribution” means a distribution from the Borrower to Parent or
the Borrower’s direct parent SAExploration, Inc. in an amount equal to
$2,780,353.84 to be funded on the Effective Date from the proceeds of the
Closing Date Advance.

“Code” means the Uniform Commercial Code, as in effect in the State of New York
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to the Agent’s Lien on any Collateral is governed by
the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for the purpose
of the provisions thereof relating to such attachment, perfection, priority, or
remedies. To the extent that defined terms set forth herein shall have different
meanings under different Articles under the Uniform Commercial Code, the meaning
assigned to such defined term under Article 9 of the Uniform Commercial Code
shall control.

“Collateral” means all of Borrower’s and each Loan Party’s now owned or
hereafter acquired:

(a)    Accounts;

(b)    Books;

(c)    Chattel Paper;

(d)    Deposit Accounts, including, without limitation, Permitted Foreign
Deposit Accounts;

 

Schedule 1.1 - 5



--------------------------------------------------------------------------------

(e)    Goods, including Equipment;

(f)    General Intangibles, including, without limitation, Material Contracts,
Intellectual Property and Intellectual Property Licenses;

(g)    Inventory;

(h)    Investment Related Property;

(i)    Negotiable Collateral;

(j)    Supporting Obligations;

(k)    Commercial Tort Claims;

(l)    money, Cash Equivalents, or other assets of such Loan Party that now or
hereafter come into the possession, custody, or control of the Agent or the
Lenders (or any of their agents or designees);

(m)    any tax credit, tax certificate, tax refund or refund claim assigned or
issued to Borrower or such other Loan Party in connection therewith, including
any Alaska Tax Credits; and

(n)    all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles (including, without limitation,
Intellectual Property and Intellectual Property Licenses), Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any tax
credits, tax certificates, rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing
(collectively, the “Proceeds”). Without limiting the generality of the
foregoing, the term “Proceeds” includes whatever is receivable or received when
Investment Related Property or proceeds are sold, exchanged, collected, or
otherwise disposed of, whether such disposition is voluntary or involuntary, and
includes proceeds of any indemnity or guaranty payable to such Loan Party or
Lender from time to time with respect to any of the Investment Related Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Property (but shall include the
Proceeds and products of Excluded Property and each other item set forth in
clause (n) above with respect to Excluded Property, in each case, to the extent
that such Proceeds, products and other items do not themselves constitute
Excluded Property).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, vessel owner,
consignee, or other Person in possession of, having a lease, permit, or license
to access Real Property upon which any Collateral is located, having a Lien
upon, or having actual or potential rights or interests in the Books, Equipment,
Accounts or Inventory of any Loan Party or any of its Subsidiaries, in each
case, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, warehouseman,
processor, vessel owner, consignee or other Person and in form and substance
reasonably satisfactory to the Required Lenders.

 

Schedule 1.1 - 6



--------------------------------------------------------------------------------

“Collection Account” means the Deposit Account identified on Annex A-l.

“Commercial Tort Claims” means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule
5.6(d) to the Information Certificate.

“Commitment” means, with respect to each Lender, such Lender’s Closing Date
Advance Commitment.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A delivered by the chief financial officer of Borrower to the Agent.

“Confidential Information” has the meaning specified therefor in
Section 19.8(a).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control Agreement” means, with respect to any deposit account, lockbox account,
securities account, commodity account, securities entitlement or commodity
contract, an agreement, in form and substance reasonably satisfactory to the
Agent and the Required Lenders, among the Agent, the financial institution or
other Person at which such account is maintained or with which such entitlement
or contract is carried and the Loan Party maintaining such account or owning
such entitlement or contract, effective to grant “control” (within the meaning
of Articles 8 and 9 under the Uniform Commercial Code, as applicable) over such
account to the Agent.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective control agreement.

“Convertible Notes” means the 6.00% Convertible Notes due 2022 to be issued by
Parent (prior to the Maturity Date) pursuant to the Convertible Notes Indenture
in the aggregate principal amount not to exceed $50,000,000.00.

“Convertible Notes Indenture” means an indenture pursuant to which the
Convertible Notes are issued.

“Convertible Notes Documents” means the Convertible Notes Indenture, the
Convertible Notes and any other instrument or agreement entered into, now or in
the future, by Parent or any of its Subsidiaries or the trustee of the
Convertible Notes Indenture in connection with the Convertible Notes Indenture.

“Convertible Notes Trustee” means the trustee and collateral agent under the
Convertible Notes Indenture.

“Convertible Notes Noteholders” means the holders of the Convertible Notes.

“Copyrights” means any and all rights in any works of authorship, including
(i) copyrights and moral rights, (ii) copyright registrations and recordings
thereof and all applications in connection therewith including those listed on
Schedule 5.26(b) to the Information Certificate, (iii) income, license fees,
royalties, damages, and payments now and hereafter due or payable under and with
respect thereto, including

 

Schedule 1.1 - 7



--------------------------------------------------------------------------------

payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (iv) the right to
sue for past, present, and future infringements thereof, and (v) all of
Borrower’s and each other Loan Party’s rights corresponding thereto throughout
the world.

“Credit Facility” has the meaning set forth in the Recitals hereto.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Default Rate” has the meaning specified therefor in Section 2.6(b).

“Deposit Account” means any deposit account (as that term is defined in the
Code).

“Disposition” means (a) the sale, lease, conveyance or other disposition of
property of Loan Parties and their Subsidiaries, other than sales or other
dispositions expressly permitted under clauses (a), (b), (c), (d), (f) and
(g) of the definition of “Permitted Dispositions” and (b) the sale or transfer
by the Parent or any Subsidiary of the Parent of any Stock or Stock equivalent
issued by Borrower or any of its Subsidiaries and held by such transferor Person
(other than a sale or transfer of the Stock or Stock equivalents of a Subsidiary
of the Borrower to the Borrower or a sale or transfer of the Stock or Stock
equivalents of Borrower to the parent of Borrower permitted hereunder).

“Disqualified Person” means (a) a direct competitor of Borrower or its
Subsidiaries that has been specified in writing to the Agent and the Required
Lenders prior to the Effective Date and (b) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (a) above. It is understood and agreed that
Borrower shall be permitted to supplement, after the Effective Date and in
writing, the list of Disqualified Persons to add additional direct competitors
of Borrower upon reasonable written notice to the Agent and the Lenders. Such
supplement shall become effective immediately upon delivery to the Agent and the
Lenders and shall not apply retroactively to disqualify the transfer of an
interest in any Advances that was effective prior to the effective date of such
supplement.

“Dollars” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of a Loan Party that is not a Foreign
Subsidiary.

“Effective Date” means the date on which the conditions precedent set forth in
Sections 4.1 and 4.4 have been satisfied or waived in accordance with the terms
hereof.

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Loan Party, any Subsidiary of a Loan Party, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Loan Party, any Subsidiary of a Loan Party, or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or

 

Schedule 1.1 - 8



--------------------------------------------------------------------------------

judgment, in each case, to the extent binding on any Loan Party or any of its
Subsidiaries, relating to the environment, the effect of the environment on
employee health, or Hazardous Materials, in each case as amended from time to
time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), joint venture
interests, or if such Person is a limited liability company, membership
interests and any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
property of, such partnership, whether outstanding on the date hereof or issued
on or after the date hereof, but excluding debt securities convertible or
exchangeable into such equity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c), (c)
solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 and 430 of the IRC, any Person subject to ERISA that is a party to
an arrangement with any Loan Party or any of its Subsidiaries and whose
employees are aggregated with the employees of a Loan Party or its Subsidiaries
under IRC Section 414(o).

“Event of Default” has the meaning specified therefor in Section 9.

“Event of Loss” means, with respect to any property, any of the following:
(a) any loss, destruction or damage of such property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such property, or confiscation of such property or the requisition
of the use of such property.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Accounts” means, as to any Loan Party, all Deposit Accounts used
solely for (i) payroll and/or accrued employee benefits or (ii) employee benefit
plans.

 

Schedule 1.1 - 9



--------------------------------------------------------------------------------

“Excluded Property” means:

(a)    all of any Loan Party’s right, title and interest in any leasehold or
other non-fee simple interest in any Real Property of such Loan Party (whether
leased or otherwise held on the date hereof or leased or otherwise acquired
after the date hereof);

(b)    any permit or lease or license or any contractual obligation entered into
by any Loan Party, (i) that prohibits or requires the consent of any Person
other than Borrower or any of its Affiliates as a condition to the creation by
any Loan Party of a Lien on any right, title or interest in such permit, lease,
license or contractual agreement or any Capital Stock or equivalent related
thereto or (ii) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (i) and (ii), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the Code or any other Legal Requirement;

(c)    (i) all foreign intellectual property and (ii) any “intent-to-use”
trademark applications prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law;

(d)    fixed or capital assets owned by any Loan Party that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Borrower or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

(e)    motor vehicles subject to certificates of title (except (i) to the extent
perfection can be obtained by the filing of Uniform Commercial Code financing
statements and (ii) titled Equipment and Preempted Perfection Equipment, which
shall be subject to Section 6.12(k));

(f)    cash collateral pledged to a third-party to the extent permitted by this
Agreement, securing, in the case of letters of credit, an amount not to exceed
the face amount of cash collateralized letters of credit for the benefit of any
of the Loan Parties and, in the case of Hedging Obligations, not to exceed the
amount of such Hedging Obligations, in each case, to the extent such letters of
credit or Hedging Obligations are permitted hereunder, as applicable;

(g)    (i) Reserved, (ii) any interest in any Equity Interests that is not
directly owned by any Loan Party and (iii) any interest in any Equity Interests
of any other joint venture, partnership or other entity that was or is existing
(A) on the date hereof or (B) from and after the date hereof if such joint
venture, partnership or other entity is not a Subsidiary of a Loan Party, in
each case if and for so long as (x) the grant of a Lien with respect thereto is
not permitted by the other partner, joint venture or joint venture partner, as
applicable, and (y) the applicable Loan Party has used commercially reasonable
efforts to obtain the right to grant a hen in such joint venture, partnership or
other entity;

(h)    Equity Interests in excess of 65% of all outstanding voting Equity
Interests of any Foreign Subsidiary (including for the avoidance of doubt any
controlled foreign corporation within the meaning of Section 957 of the IRC) or
any Foreign Subsidiary Holding Company and any of the Equity Interests of any
Subsidiary of such Foreign Subsidiary or Foreign Subsidiary Holding Company;

 

Schedule 1.1 - 10



--------------------------------------------------------------------------------

(i)    any Collateral that has been released in accordance with the Loan
Documents and/or this Agreement (provided that, for the avoidance of doubt, no
such Collateral shall be released in accordance with a sale or disposition from
a Loan Party to a Loan Party);

(j) [Intentionally Omitted];

(k)    the Excluded Accounts;

(l)    any property or assets owned at any time or from time to time by (i) any
Foreign Subsidiary (to the extent otherwise permitted under Section 6.12), and
(ii) Parent or any Subsidiary of the Parent (other than any Loan Party); and

(m)    any asset or property constituting Equity Interests in a Foreign
Subsidiary as to which the Required Lenders in their reasonable discretion and
as confirmed in writing to the Agent upon request will not seek to obtain or
perfect a security interest thereon if the costs of obtaining or perfecting such
security interest outweighs the benefit to the Secured Parties of the security
afforded thereby (based on the fair market value of such asset or property) (it
being understood that such determination in respect of assets described in this
clause (m) shall only apply with respect to actions required to create or
perfect a security interest in the Collateral under the laws of any non-U.S.
jurisdiction);

provided, that notwithstanding anything to the contrary contained in clauses
(a) through (m) above to the contrary, (a) Excluded Property shall not include
any Proceeds of property described in clauses (a) through (m) above (unless such
proceeds are also described in such clauses), and (b) no property or assets that
are subject to a Lien securing the Obligations, including, without limitation.
Proceeds of Collateral in the form of Excluded Property, shall constitute
Excluded Property so long as such Lien remains in effect; provided, further,
that at such time as any of the foregoing property no longer constitutes
Excluded Property, such property shall immediately constitute Collateral and a
Lien on and security interest in and to all of the right, title and interest of
the applicable Loan Party in, to and under such property shall immediately
attach thereto.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Agent or Lender or required to be withheld or deducted from a payment to an
Agent or Lender, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Agent or Lender being organized under the laws
of, or having its principal office or, in the case of any Lender, its Lending
Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in an Advance
or Commitment pursuant to a law in effect on the date of which (i) such Lender
acquires such interest in the Advance or Commitment (other than pursuant to an
assignment request by Borrower under Section 14.3) or (ii) such Lender changes
its lending office, except in each case to the extent that, pursuant to
Section 16.1, amount with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changes its lending office, (c) Taxes
attributable to such Lender’s failure to provide the documents and information
described in Section 16.l(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.

“Expenses” means all (a) reasonable documented out-of-pocket costs and expenses
(including taxes, and insurance premiums) required to be paid by any Loan Party
or any of its Subsidiaries or any other guarantor under any of the Loan
Documents that are paid, advanced, or incurred by the Agent and the Lenders,
(b) reasonable documented out-of-pocket fees or charges (including reasonable
attorneys’ fees)

 

Schedule 1.1 - 11



--------------------------------------------------------------------------------

paid or incurred by the Agent and Lenders in connection with the negotiation,
documentation, and execution of any of the Loan Documents and the transactions
contemplated thereby, including reasonable documented out-of-pocket fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, judgment lien,
litigation, bankruptcy and Code searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation contained in this Agreement),
real estate surveys, real estate title insurance policies and endorsements, and
environmental audits, (c) reasonable documented out-of-pocket charges paid or
incurred by the Agent resulting from the dishonor of checks payable by or to any
Loan Party, (d) reasonable documented out-of-pocket costs and expenses
(including reasonable attorneys’ fees) paid or incurred by the Agent and Lenders
to correct any default or enforce any provision of the Loan Documents, or during
the continuance of an Event of Default, in gaining possession of, maintaining,
handling, preserving, storing, shipping, selling, preparing for sale, or
advertising to sell the Collateral, or any portion thereof, irrespective of
whether a sale is consummated, (e) reasonable documented out-of-pocket fees and
expenses to initiate electronic reporting by Borrower to the Agent and Lenders,
(f) reasonable documented out-of-pocket examination fees and expenses (including
reasonable travel, meals, and lodging) of the Agent and Lenders related to any
inspections, audits, examinations, or appraisals to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
(g) reasonable documented out-of-pocket costs and expenses (including reasonable
attorneys’ fees) of third party claims or any other suit paid or incurred by the
Agent or Lenders in enforcing or defending the Loan Documents or in connection
with the transactions contemplated by the Loan Documents, (h) the Agent’s and
Lenders’ reasonable documented out-of-pocket costs and expenses (including
reasonable attorneys’ fees) incurred in advising, structuring, drafting,
reviewing, administering (including reasonable travel, meals, and lodging), or
amending, amending and restating, modifying or supplementing the Loan Documents
(including, without limitation, in connection with the assignment of Advances
and other Obligations hereunder), (i) the Agent and Lenders’ reasonable
documented out-of-pocket costs and expenses (including reasonable documented
out-of-pocket attorneys, accountants, consultants, and other advisors fees and
expenses) incurred in terminating, enforcing (including reasonable attorneys,
accountants, consultants, and other advisors fees and expenses incurred in
connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning any Loan Party or any of its Subsidiaries or in exercising rights or
remedies under the Loan Documents or otherwise), or defending the Loan
Documents, irrespective of whether suit is brought, or in taking any Remedial
Action concerning the Collateral and (j) any other reasonably documented
out-of-pocket fees or expenses payable to the Agent or any Lender in the amounts
and at times separately agreed upon between Borrower and the Agent or Lender, as
applicable.

“FATCA” means Section 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the IRC, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to such
published intergovernmental agreements.

“Fixtures” means fixtures (as that term is defined in the Code).

“Foreign Jurisdiction” means a jurisdiction that is not a federal, state, or
local jurisdiction in the United States or any territories thereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

Schedule 1.1 - 12



--------------------------------------------------------------------------------

“Foreign Located Assets” means the assets or properties of Borrower or any Loan
Party that are located in a Foreign Jurisdiction on the Effective Date and at
all times thereafter, and that were reported as such in financial statements
provided to Lender on or before the Effective Date.

“Foreign Subsidiary” means a Subsidiary of a Loan Party that is organized under
the laws of a jurisdiction other than the United States, any state thereof or
the District of Columbia.

“Foreign Subsidiary Holding Company” means any domestic Subsidiary of a Loan
Party that is engaged in no material business activities other than the holding
of Equity Interests and other investments in one or more Foreign Subsidiaries
(including for the avoidance of doubt any controlled foreign corporation within
the meaning of Section 957 of the IRC) or other Foreign Subsidiary Holding
Companies.

“Funding Date” means the date on which a Borrowing occurs.

“Funds Flow Schedule” has the meaning set forth in Exhibit B attached hereto.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied; provided, however, that all
calculations relative to liabilities shall be made without giving effect to
Statement of Financial Accounting Standards No. 159.

“General Intangibles” means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or filings in
action, goodwill, Intellectual Property, Intellectual Property Licenses,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Licenses, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than, to the extent excluded from the definition
of “General Intangibles” under the Code, Commercial Tort Claims, money,
Accounts, Chattel Paper, Deposit Accounts, Goods, Investment Related Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

“Geokinetics Acquisition” shall have the meaning set forth in the Recitals
hereto.

“Goods” means goods (as that term is defined in the Code).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

“Governmental Authority” means any federal, state, local or foreign (whether
civil, criminal, military or otherwise) court, central bank or governmental
agency, tribunal, authority, instrumentality or regulatory body or any
subdivision thereof or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank).

“Guaranteed Obligations” has the meaning specified therefor in Section 18.2(a).

“Guarantors” means all Domestic Subsidiaries of Borrower.

 

Schedule 1.1 - 13



--------------------------------------------------------------------------------

“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in Section 18 of this Agreement.

“Guaranty Supplement” has the meaning specified therefor in Section 18.6.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B) (A) of the Bankruptcy Code.

“Hedging Obligations” means any and all obligations or liabilities, whether
direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, incurred in the past or now existing or hereafter arising, however arising
of any Loan Party or any of its/their Subsidiaries arising under, owing pursuant
to, or existing in respect of Hedge Agreements entered into with a Bank Product
Provider or another counterparty.

“Impacted Lender” means any Lender that has a Person that directly or indirectly
controls such Lender and such Person (a) becomes subject to a voluntary or
involuntary case under the Bankruptcy Code or any similar bankruptcy laws,
(b) has appointed a custodian, conservator, receiver or similar official for
such Person or any substantial part of such Person’s assets, or (c) makes a
general assignment for the benefit of creditors, is liquidated, or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or bankrupt. For
purposes of this definition, “control” means the possession of either (a) the
power to vote, or the beneficial ownership of, 10% or more of the voting Stock
of such Person (either directly or through the ownership of Stock equivalents)
or (b) the power to direct or cause the direction of the management and policies
of such Person, whether through the ownership of voting securities, by contract
or otherwise.

“Indebtedness” as to any Person means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes, or other similar instruments and all reimbursement
or other obligations in respect of letters of credit, bankers acceptances, or
other financial products, (c) all obligations of such Person as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of such Person, irrespective of whether such obligation or
liability is assumed, (e) all obligations of such Person to pay the deferred
purchase price of assets (other than trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade practices),
(f) all obligations of such Person owing under Hedge Agreements (which amount
shall be calculated based on the amount that would be payable by such Person if
the Hedge Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock of such Person, and (h) any obligation of such Person
guarantying or intended to guaranty (whether directly or indirectly guarantied,
endorsed, co-made, discounted, or sold with recourse) any obligation of any
other Person that constitutes Indebtedness under any of clauses (a) through (g)
above. For purposes of this definition, the amount of any Indebtedness
outstanding as of any date will be: (i) the accreted value of Indebtedness, in
the cause of any Indebtedness issued with original issue discount; (ii) with
respect to

 

Schedule 1.1 - 14



--------------------------------------------------------------------------------

contingent obligations, the maximum liability upon the occurrences of the
contingency giving rise to the obligation; (iii) with respect to Hedging
Obligations, the net amount payable, if any, by the specified Persons if such
Hedging Obligations terminated at that time due to default by such Person;
(iv) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of: (1) the fair market value of such
assets at the date of determination; or (2) the amount of such Indebtedness of
the other Person; (v) the maximum amount Borrower and Loan Parties would become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, any Preferred Stock; (vi) the amount of the liability in respect
thereof determined in accordance with GAAP, in the case of Indebtedness issued
at a price that is less than the principal amount thereof; and (vii) the
principal amount of the Indebtedness, in the case of any other Indebtedness.
Indebtedness shall be calculated without giving effect to the effects of
Statement of Financial Accounting Standards No. 133 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under the Loan Documents, the Term Documents, or
the New Senior Note Documents as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

“Indemnified Person” has the meaning specified therefor in Section 11.3.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made or due under any Loan Document and (ii) to
the extent not otherwise described in (i), Other Taxes.

“Information Certificate” means the Information Certificate completed and dated
as of the Effective Date and executed by the Borrower in the form attached
hereto as Exhibit E.

“Initial Lender” means the Lenders party to this Agreement as of the Effective
Date (and any of their Lender Affiliates).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors,
receiverships, formal or informal moratoria, compositions, extensions generally
with creditors, or proceedings seeking reorganization, arrangement, or other
similar relief.

“Intellectual Property” means any and all Patents, Copyrights, Trademarks, trade
secrets, know-how, inventions (whether or not patentable), algorithms, software
programs (including source code and object code), processes, product designs,
industrial designs, blueprints, drawings, data, customer lists, URLs and domain
names, social media accounts and identifiers, specifications, documentations,
reports, catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

“Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (i) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (ii) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (A) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public on
non-discriminatory terms which have been licensed to the Specified Party
pursuant to end-user licenses), (B) the license agreements listed on Schedule
5.26(b) to the Information Certificate, and (C) the right to use any of the
licenses or other similar rights described in this definition in connection with
the enforcement of the Secured Parties’ rights under the Loan Documents.

 

Schedule 1.1 - 15



--------------------------------------------------------------------------------

“Intercompany Indebtedness” means all Indebtedness between or among any one or
more of Borrower, the Loan Parties, and any of their Subsidiaries, including,
but not limited to, the Indebtedness evidenced by the Intercompany Notes.

“Intercompany Notes” means any intercompany notes now owned or hereafter
acquired by any of the Loan Parties and all certificates, instruments or
agreements evidencing the Intercompany Notes and such other intercompany notes,
and all assignments, amendments, amendments and restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Intercreditor Agreement” means that certain Amended and Restated Intercreditor
Agreement dated as of June 29, 2016 by and among the ABL Agent, the Term Agent
(as defined in the Intercreditor Agreement), the Existing Noteholder Agent (as
defined in the Intercreditor Agreement) and the Additional Noteholder Agent (as
defined in the Intercreditor Agreement) party thereto, and acknowledged,
consented to by the Loan Parties.

“Interest Rate” means an interest rate equal to ten and one quarter percent
(10.25%) per annum.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guaranties,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business not to exceed $50,000 in the aggregate during any fiscal year of
Borrower, and (b) bona fide Accounts arising in the ordinary course of
business), or acquisitions of Indebtedness, Stock, or all or substantially all
of the assets of such other Person (or of any division or business line of such
other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

“Investment Related Property” means (i) any and all investment property (as that
term is defined in the Code), and (ii) any and all of the following (regardless
of whether classified as investment property under the Code): all other Equity
Interests.

“IRC” means the Internal Revenue Code of 1986, as amended.

“Legal Requirements” means, as to any Person, the organizational documents of
such Person, and any governmental treaty, law (including the common law),
statute, ordinance, code, rule, regulation, guidelines, license, permit
requirement, order or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Lender Affiliate” shall mean (a) any other Person (other than a natural person)
that is engaged in making, purchasing, holding or investing in bank loans and
similar extensions of credit in the ordinary course and is administered, advised
or managed by (i) any Lender or Affiliate thereof, or (ii) an entity or
Affiliate of an entity that administers, advises or manages any Lender or
Affiliate thereof, and (b) any fund or investment vehicle that is managed by the
same entity that manages a Person (other than a natural person) identified as a
Lender on the signature pages to this Agreement as of the date hereof.

“Lender Party” means each of the Agent, each Lender, and each participant.

 

Schedule 1.1 - 16



--------------------------------------------------------------------------------

“Lender Representatives” has the meaning specified therefor in Section 19.8(a).

“Lender-Related Parties” means for any Lender and the Agent, such Lender or
Agent, together with its or their Affiliates, Lender Affiliates, officers,
directors, employees, attorneys, and agents.

“Lenders” has the meaning specified therefor in the preamble to this Agreement
and their respective permitted successors and assigns.

“Lenders Fee Letter” means the Fee Letter, dated as of the date hereof, among
the Borrower and the Lenders.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify Borrower and the Agent.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale contract or other title retention agreement, the
interest of a lessor under a Capital Lease and any synthetic or other financing
lease having substantially the same economic effect as any of the foregoing.

“Loan Documents” means this Agreement, any Guaranty, any Borrowing Certificate,
the Control Agreements, the Agent Fee Letter, the Lenders Fee Letter, Patent
Security Agreement, Trademark Security Agreement, any other intellectual
property security agreements, any collateral or security documents executed in
connection herewith, and any Notes executed by Borrower in connection with this
Agreement and payable to the Lenders, and any other instrument or agreement
entered into, now or in the future, by any Loan Party or any of its Subsidiaries
and the Lenders or the Agent in connection with this Agreement.

“Loan Parties” means, collectively, Borrower and each Guarantor and each of them
is a “Loan Party”. The Parent is not a “Loan Party”.

“Loan Parties’ Alaska Operations” means all assets of the Loan Parties’ located
in Alaska on the Effective Date (if any), and all operations of the Loan Parties
performed in Alaska, as represented in the Loan Parties’ financial statements
provided to the Lenders prior to the Effective Date (if any).

“Margin Stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System as in effect from time to time.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Loan Parties and their Subsidiaries taken as a
whole, (b) a material impairment of the ability of any Loan Party or any of its
Subsidiaries to perform its obligations under the Loan Documents to which it is
a party or of the Agent’s ability to enforce the Obligations or realize upon the
Collateral, (c) a material impairment of the enforceability or priority of the
Agent’s Liens with respect to the Collateral as a result of an action or failure
to act on the part of any Loan Party or its Subsidiaries, or (d) any claim
against any Loan Party or its Subsidiaries or written threat of material
litigation which if determined adversely to any Loan Party or any of its
Subsidiaries, would result in the occurrence of an event described in clauses
(a), (b) or (c) above.

“Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such

 

Schedule 1.1 - 17



--------------------------------------------------------------------------------

Person or such Subsidiary of $500,000 or more (other than purchase orders in the
ordinary course of the business of such Person or such Subsidiary), and,
(ii) all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Change.

“Maturity Date” means October 25, 2018.

“Maximum Amount” means $23,411,368.67.

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

“Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to Borrower or any Affiliate of Borrower (other than any Lender or
Permitted Holder), (ii) sale, use or other transaction Taxes paid or payable as
a result thereof, (iii) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Permitted Indebtedness secured
by a Lien on the asset which is the subject of such Disposition (other than any
Indebtedness for borrowed money or any Indebtedness subordinated to the
Obligations contractually or otherwise), (iv) income Taxes or gains (whether
imposed on a Loan Party or, if such Loan Party is treated as a pass-through or
disregarded entity for federal and state income Tax purposes or is a member of
any consolidated, affiliated or unitary group, distributions pursuant to the
paragraph (a) of the definition of Permitted Distributions), and (v) the amount
of cash reserves or escrows established in connection with purchase price
adjustments and retained liabilities; provided, however, when such cash or
escrow is released to a Loan Party or one of its Subsidiaries, the amount so
released shall be deemed to be Net Proceeds hereunder at such time, (b) in the
event of an Event of Loss, (i) all money actually applied to repair or
reconstruct the damaged property or property affected by the condemnation or
taking, (ii) all of the costs and expenses reasonably incurred in connection
with the collection of such proceeds, award or other payments, and (iii) any
amounts retained by or paid to parties having superior rights to such proceeds,
awards or other payments and (c) in the case of the issuance of the Convertible
Notes, the proceeds from such issuance net of any fees, costs and expenses
incurred by the issuer of the Convertible Notes in connection with the
documentation thereof.

“New Senior Notes” means the 10.000% Senior Notes due 2019 issued by Parent
under the New Senior Notes Indenture.

“New Senior Notes Indenture” means the First Supplemental Indenture dated as of
June 29, 2016 for 10.000% Senior Notes due 2019 by and among the Parent, the
Guarantors, and Wilmington Savings Fund Society, FSB, as trustee and as
noteholder collateral agent.

“New Senior Notes Documents” means the New Senior Notes Indenture and any other
instrument or agreement entered into, now or in the future, by any Loan Party or
any of its Subsidiaries or the trustee of the New Senior Notes Indenture in
connection with the New Senior Notes Indenture.

“New Senior Notes Trustee” means the trustee and collateral agent under the New
Senior Notes Indenture.

 

Schedule 1.1 - 18



--------------------------------------------------------------------------------

“New Senior Noteholders” means “Senior Noteholders” as defined in the New Senior
Notes Indenture, “Additional Indenture Secured Parties” as defined in the
Intercreditor Agreement and the trustee and the collateral agent for the New
Senior Noteholders.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), unless and until such Lender has cured such
failure in accordance with Section 2.13(d)(v), (b) given written notice (and the
Agent has not received a revocation in writing), to Borrower, the Agent or any
Lender or has otherwise publicly announced (and the Agent has not received
notice of a public retraction) that such Lender believes it will fail to fund
payments or purchases of participations required to be funded by it under the
Loan Documents or two or more other syndicated credit facilities agented by the
Agent, (c) failed to fund, and not cured, loans, participations, advances, or
reimbursement obligations under two or more other syndicated credit facilities
agented by the Agent, unless subject to a good faith dispute, or (d) any Lender
that has (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), the Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Note” means a promissory note of Borrower payable to a Lender, evidencing the
Indebtedness of Borrower to such Lender resulting from Advances made to Borrower
by such Lender or its predecessor(s) hereunder.

“Obligations” means all loans (including the Closing Date Advance and all other
Advances (including any Protective Advances and all Overadvance Amounts)),
debts, principal, interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
premiums, liabilities, obligations (including indemnification obligations), fees
(including the fees referenced in Section 2.12 hereof), Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties (and, in regard to the Guarantors, the
Guaranteed Obligations and all other obligations owed by the Guarantors under
the Guaranty), and all covenants and duties of any other kind and description
owing by any Loan Party pursuant to or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, liquidated or unliquidated,
determined or undetermined, voluntary or involuntary, due, not due or to become
due, sole, joint, several or joint and several, incurred in the past or now
existing or hereafter arising, however arising, and including all interest not
paid when due, and all other expenses or other amounts that Borrower or any
other Loan Party is required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents. Any reference in this
Agreement or in the Loan Documents to the Obligations shall include all or any
portion thereof and any extensions, modifications, renewals, or alterations
thereof, both prior and subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Officer’s Certificate” means a certificate from an Authorized Person of
Borrower, stating that: (i) the representations and warranties of Borrower and
each other Loan Party set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects as of the date hereof
(except

 

Schedule 1.1 - 19



--------------------------------------------------------------------------------

to the extent such representations and warranties expressly relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date); and
(ii) no Default or Event of Default has occurred and is continuing on and as of
the date hereof, and neither will result from the Advance made on the date
hereof or as a result of this Agreement becoming effective.

“Other Connection Taxes” means, with respect to the Agent or any Lender, Taxes
imposed as a result of a present or former connection between the Agent or such
Lender and the jurisdiction imposing such Tax (other than connections arising
from the Agent or such Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, or sold or assigned an interest in any Advance or
Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.3).

“Overadvance Amount” has the meaning specified in Section 2.5(b).

“Parent” means SAExploration Holdings, Inc., the ultimate parent of Borrower.

“Patent Security Agreement” as the meaning set forth in Exhibit B attached
hereto.

“Patents” means patents and patent applications, including (i) the patents and
patent applications listed on Schedule 5.26(b) to the Information Certificate,
(ii) all continuations, divisional, continuations-in-part, re-examinations,
reissues, and renewals thereof and improvements thereon, (iii) all income,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present, or future
infringements thereof, (iv) the right to sue for past, present, and future
infringements thereof, and (v) all of Borrower’s and each other Loan Party’s
rights corresponding thereto throughout the world.

“Patriot Act” has the meaning specified therefor in Section 5.18 of Exhibit D to
this Agreement.

“PEP” means politically exposed party under OFAC.

“Permitted Affiliate Transactions” means the following:

(a)    any employment agreement, employee benefit plan, equity incentive plan,
employee stock ownership plan, officer or director indemnification agreement,
compensation agreement or arrangement, customary benefit programs or
arrangements for employees, officers or directors (including vacation plans,
health and life insurance plans, deferred compensation plans and retirement or
savings plans) or any similar agreement or arrangement authorized by the
applicable Board of Directors and entered into by any Loan Party in the ordinary
course of business and payments pursuant thereto;

(b)    payment of reasonable and customary fees and reimbursements of expenses
(pursuant to indemnity arrangements or otherwise) of directors or officers of
Loan Parties;

 

Schedule 1.1 - 20



--------------------------------------------------------------------------------

(c)    loans or advances to employees for employment-related expenses in the
ordinary course of business not to exceed $100,000 in the aggregate at any one
time outstanding;

(d)    Reserved;

(e)    Permitted Indebtedness described in clauses (a) and (i) of the definition
thereof;

(f)    Operating and management services provided by Parent and/or any of its
Subsidiaries;

(g)    Permitted Investments;

(h)    to the extent otherwise permitted, any transactions between Borrower or
any Subsidiary of Borrower and any Person, a director of which is also a
director of Borrower or a Subsidiary; provided, that such director abstains from
voting as a director of Borrower or the Subsidiary, as applicable, in connection
with the approval of the transaction;

(i)    Permitted Dispositions; and

(j)    Permitted Distributions.

“Permitted Discretion” means a determination made in the exercise of the good
faith judgment of the Agent or the Required Lenders, as applicable (from the
perspective of a secured lender). For the purposes of this Agreement, acting on
advice of counsel shall be deemed to be exercising good faith judgment.

“Permitted Dispositions” means:

(a)    sales, abandonment, or other dispositions of Equipment that is
substantially worn, damaged, or obsolete in the ordinary course of business;

(b)    sales of Inventory to buyers in the ordinary course of business;

(c)    the granting of Permitted Liens;

(d)    the making of a Permitted Distribution or other disposition that is
expressly permitted pursuant to Section 7.17 of this Agreement;

(e)    the making of a Permitted Investment;

(f)    sales, leases, conveyances or other dispositions of assets between or
among the Loan Parties so long as the Agent is notified of such disposition;

(g)    the abandonment or relinquishment of assets, the waiver of contract
rights or the settlement, release or surrender or contract, tort or other
claims, in each case, in the ordinary course of business and in the exercise of
reasonable business judgment;

(h)    dispositions pursuant to condemnation or similar involuntary dispositions
initiated by a Governmental Authority for consideration;

(i)    dispositions of certain assets acquired pursuant to the Asset Purchase
Agreement so long as the aggregate value of the assets sold pursuant to such
dispositions does not exceed $7,500,000 and such dispositions are for fair
market value;

 

Schedule 1.1 - 21



--------------------------------------------------------------------------------

(j)    dispositions of assets for fair value of up to $100,000 in aggregate per
fiscal year; and

(k)    the sale or other dispositions of Alaska Tax Credits in an arm’s length
transaction for fair value as determined by the applicable Loan Party in its
reasonable business judgment.

“Permitted Distributions” means, to the extent permitted by law, the following
distributions or dividends:

(a)    the Closing Date Distribution;

(b)    Distributions by Borrower to SAExploration, Inc. to reimburse and/or pay
transaction costs incurred by SAExploration, Inc. in connection with the
Geokinetics Acquisition;

(c)    Distributions by Borrower to Parent or its Subsidiaries in an amount
sufficient to pay taxes imposed on such Parent or its Subsidiary under
applicable law to the extent attributable to the income or operations of the
Borrower;

(d)    so long as no Default or Event of Default shall have occurred and be
continuing, the payment of (i) Reserved, (ii) fees and expenses described in
subsection (b) of the definition of “Permitted Affiliate Transactions”, (iii)
the payment of any dividend (or, in the case of any partnership, limited
liability company, or other Person, any similar distribution) by a Loan Party or
a Subsidiary of any Loan Party to any other Loan Party and (iv) other payments
in an amount not to exceed $10,000 per year;

(e)     [Reserved];

(f)    [Reserved];

(g)    [Reserved]; and

(h)    [Reserved];

“Permitted Foreign Deposit Accounts” means any deposit account disclosed to the
Agent and held by any Loan Party, that is (a) maintained with a foreign
depository bank, (b) subject to the laws of a Foreign Jurisdiction, and
(c) solely used for the deposit of receipts from operations performed in Foreign
Jurisdictions and for the payment of operational expenses and payroll incurred
in the ordinary course in Foreign Jurisdictions.

“Permitted Holder” means any of (i) each Supporting Holder (as defined in the
Restructuring Support Agreement) and (ii) any Related Party thereof.

“Permitted Indebtedness” means:

(a)    Indebtedness evidenced by this Agreement or the other Loan Documents;

(b)    Indebtedness set forth on Schedule 5.19 to the Information Certificate
and any Refinancing Indebtedness in respect of such Indebtedness;

(c)    [Reserved];

(d)    Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness;

 

Schedule 1.1 - 22



--------------------------------------------------------------------------------

(e)    endorsement of instruments or other payment items for deposit;

(f)    the incurrence by any Loan Party or its/their Subsidiaries of Hedging
Obligations that are not prohibited under this Agreement and incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s and its/their Subsidiaries’ operations
and not for speculative purposes;

(g)    Reserved;

(h)    Indebtedness constituting Permitted Investments;

(i)    [Reserved];

(j)    [Reserved];

(k)    the Guaranty by any Loan Party of Indebtedness of a Loan Party or
Subsidiary of a Loan Party that was permitted to be incurred by such Loan Party
pursuant to Section 7.1 or another provision of this definition; provided, that
if the Indebtedness being guarantied is subordinated to or pari passu with the
Obligations, then the Guaranty shall be subordinated or pari passu, as
applicable, to other Indebtedness of the Guarantor to the same extent as the
Indebtedness guarantied;

(l)    the incurrence by any Loan Party in the ordinary course of business of
Indebtedness in favor of insurers, bond companies, and other direct
counterparties in respect of workers’ compensation claims, insurance contracts,
self-insurance obligations, bankers’ acceptances, performance and surety bonds
and other similar guaranties of obligations not constituting Indebtedness;

(m)    the incurrence by a Loan Party or its Subsidiary of Indebtedness arising
from the honoring by a bank or other financial institution other than the
Lenders of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is less than $50,000 and is
covered within five Business Days following receipt by Loan Party or such
Subsidiary of notice or such event;

(n)    letters of credit or bank guaranties issued in the ordinary course of
business and consistent with past practice, not supporting Indebtedness, and
having an aggregate face amount (for all of such outstanding letters of credit
and bank guaranties) not to exceed $50,000 outstanding at any time;

(o)    [Reserved];

(p)    [Reserved];

(q)    [Reserved];

(r)    [Reserved];

(s)    [Reserved]; and

(t)    [Reserved].

“Permitted Investments” means:

(a)    Investments in Cash Equivalents;

 

Schedule 1.1 - 23



--------------------------------------------------------------------------------

(b)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(c)    advances made in connection with purchases of Goods or services in the
ordinary course of business;

(d)    Investments owned by any Loan Party on the Effective Date and set forth
on Annex P-1:

(e)    Investments resulting from entering into agreements relative to
Indebtedness that is permitted under clause (g) of the definition of Permitted
Indebtedness;

(f)    any Investment in Borrower; provided, that no Event of Default has
occurred and is continuing;

(g)    any Investments received in compromise or resolution of (i) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of Borrower or any Loan Party, including pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of any
trade creditor or customer; or (ii) litigation, arbitration or other disputes;

(h)    funds expended on goods, deposits, and related items in the ordinary
course of business in connection with services to be provided by a Loan Party to
its customer, and for which such customer is required to reimburse such Loan
Party;

(i)    Geokinetics Acquisition to the extent that it is consummated in
accordance with the Asset Purchase Agreement.

“Permitted Liens” means:

(a)    Liens granted to, or for the benefit of, Agent to secure the Obligations;

(b)    Liens for unpaid taxes that either (i) are not yet delinquent, or
(ii) are the subject of Permitted Protests;

(c)    judgment Liens and notices of lis pendens arising solely as a result of
the existence of lawsuits, judgments, orders, or awards that do not constitute
an Event of Default under Section 9.3, provides that adequate reserves have been
made therefor;

(d)    Liens set forth on Annex P-2; provided, however, that to qualify as a
Permitted Lien, any such Lien described on Annex P-2 shall only secure the
Indebtedness that it secures on the Effective Date and any Refinancing
Indebtedness in respect thereof;

(e)    the interests of lessors under operating leases and non-exclusive
licensors under license agreements entered into in the ordinary course of
business;

(f)    purchase money Liens or the interests of lessors under Capital Leases to
the extent that such Liens or interests secure Permitted Purchase Money
Indebtedness and so long as (i) such Lien attaches only to the asset purchased
or acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness that was incurred to acquire the asset purchased or acquired or any
Refinancing Indebtedness in respect thereof;

 

Schedule 1.1 - 24



--------------------------------------------------------------------------------

(g)    Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness;

(h)    Liens granted or otherwise arising under the first sentence of
Section 4.12 of the Asset Purchase Agreement by and between Fairfield Industries
Incorporated d/b/a Fairfield odal and Borrower (as successor in interest to
Geokinetics, Inc. and Geokinetics USA, Inc.), dated April 16, 2018, as in effect
on the date hereof;;

(i)    [Reserved];

(j)    Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests;

(k)    Liens on amounts deposited to secure a Loan Party’s obligations in
connection with worker’s compensation or other unemployment insurance;

(l)    Liens on amounts deposited to secure a Loan Party’s reimbursement
obligations with respect to surety or appeal bonds obtained in the ordinary
course of business;

(m)    [Reserved];

(n)    Reserved;

(o)    survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property or improvements or accessions that were not incurred in connection
with Indebtedness and that do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;

(p)    any extension, renewal or replacement, in whole or in part of any Lien
described above in this definition of “Permitted Liens” (other than Liens
described in clause (a) of this definition of “Permitted Liens”); provided, that
any such extension, renewal or replacement does not extend to any additional
property or assets (plus improvements, accessions, proceeds, replacements or
dividends or distributions in respect thereof);

(q)    Liens securing Indebtedness under clause (n) of the definition of
Permitted Indebtedness;

(r)    Liens on any property in favor of a Governmental Authority to secure
partial, progress, advance or other payments pursuant to any contract or
statute, not yet due and payable;

(s)    Liens encumbering deposits delivered to a Person to secure obligations
arising from statutory, regulatory, contractual or warranty requirements
incurred in the ordinary course of business;

(t)    [Reserved];and

(u)    [Reserved].

 

Schedule 1.1 - 25



--------------------------------------------------------------------------------

“Permitted Preferred Stock” means and refers to any Preferred Stock issued by
Borrower (and not by one or more of its Subsidiaries) that is not Prohibited
Preferred Stock.

“Permitted Protest” means the right of Borrower or any other Loan Party or any
of their respective Subsidiaries to protest any Lien (other than any Lien that
secures the Obligations), Taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment; provided, that
(a) a reserve with respect to such obligation is established on Books and
Records of such Borrower, such other Loan Party or such Subsidiary in such
amount as is required under GAAP, (b) any such protest is instituted promptly
and prosecuted diligently by such Borrower, Loan Party or Subsidiary, as
applicable, in good faith, (c) the Required Lenders are satisfied that, while
any such protest is pending, there will be no impairment of the enforceability,
validity, or priority (except as resulting from operation of law) of any of the
Agent’s Liens, and (d) with respect to Liens of any Loan Party’s subcontractors
and suppliers, the Lien does not constitute a default under the Material
Contract between such Loan Party and its customer relating thereto.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Effective Date in an aggregate
principal amount outstanding at any one time not in excess of $50,000.

“Person” means and includes natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts, or other
organizations, irrespective of whether they are legal entities, and governments
and agencies and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 19.8(c).

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the Code), in each case owned by any
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Stock and Stock
equivalents listed on Schedule 5.1 to the Information Certificate. Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Loan Party
in instruments evidencing any Indebtedness or other obligations owed to such
Loan Party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all Indebtedness
described on Schedule 6.12(l), issued by the obligors named therein. Pledged
Debt Instruments excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by this
Agreement.

“Pledged Investment Property” means any investment property of any Loan Party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Excluded Property and any
Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by this Agreement.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

 

Schedule 1.1 - 26



--------------------------------------------------------------------------------

“Pledged Uncertificated Stock” means any Stock or Stock equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Loan Party as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Loan Party in, to and under any
organization document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 5.1 to the Information Certificate, to the
extent such interests are not certificated. Pledged Uncertificated Stock
excludes any Excluded Property and any Cash Equivalents that are not held in
Controlled Securities Accounts to the extent permitted by this Agreement.

“Postpetition Interest” has the meaning specified therefor in Section 18.7(b).

“Preempted Perfection Equipment” has the meaning specified therefor in
Section 6.12(k).

“Preferred Stock” means, as applied to the Stock of any Person, the Stock of any
class or classes (however designated) that is preferred with respect to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of such Person, over shares of Stock of
any other class of such Person.

“Proceeds” has the meaning specified therefor in the definition of “Collateral”
set forth in Schedule 1.1.

“Prohibited Preferred Stock” means any Preferred Stock that by its terms is
mandatorily redeemable or subject to any other payment obligation (including any
obligation to pay dividends, other than dividends of shares of Preferred Stock
of the same class and series payable in kind or dividends of shares of common
stock) on or before a date that is less than 1 year after the Maturity Date, or,
on or before the date that is less than 1 year after the Maturity Date, is
redeemable at the option of the holder thereof for cash or assets or securities
(other than distributions in kind of shares of Preferred Stock of the same class
and series or of shares of common stock).

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cashflow statements, all prepared on a basis consistent with
such Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

“Protective Advance” has the meaning specified therefor in Section 2.3(d).

“PTO” means the United States Patent and Trademark Office.

“Public Lender” has the meaning specified therefor in Section 19.8(c).

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by a Loan Party or any of its Subsidiaries and the
improvements thereto.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

Schedule 1.1 - 27



--------------------------------------------------------------------------------

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto,

(b)    such refinancings, renewals, or extensions do not result in a shortening
of the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of Agent and/or Lenders,

(c)    if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to Agent and Lenders as
those that were applicable to the refinanced, renewed, or extended Indebtedness,
and

(d)    the Indebtedness that is refinanced, renewed, or extended is not recourse
to any Person that is liable on account of the Obligations other than those
Persons which were obligated with respect to the Indebtedness that was
refinanced, renewed, or extended.

“Related Party” means:

(a)    any controlling stockholder, 80% or more (based on voting power) owned
Subsidiary, or immediate family member (in the case of an individual) of a
Person described in clause (a) of the definition of Permitted Holder; or

(b)    any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 80% or more controlling interest of which consist of any
one or more Permitted Holders.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or post-
remedial operation and maintenance activities, or (e) conduct any other actions
with respect to Hazardous Materials required by Environmental Laws.

“Required Lenders” means, at any time, Lenders owed or holding more than 50% of
the sum of the aggregate principal amount of the Advances and Commitments
outstanding at such time.

“Restricted Payments” has the meaning specified therefor in Section 7.17(iv).

“Restructuring Support Agreement” means the Restructuring Support Agreement,
dated as of June 13, 2016, by and among SAExploration, Inc. and the Supporting
Holders (as defined therein), as in effect on such date.

“Sale Order” means the Sale Order (as defined in the Asset Purchase Agreement)
which has been entered by the Bankruptcy Court approving the transactions
contemplated by the Asset Purchase Agreement

 

Schedule 1.1 - 28



--------------------------------------------------------------------------------

(including, but not limited to, the purchase of the Purchased Assets (as defined
in the Asset Purchase Agreement) by Borrower (as assignee from SAExploration,
Inc.) pursuant to the terms and conditions of the Asset Purchase Agreement,
which order is in form and substance satisfactory to the Required Lenders in all
respects. Without limitation of the generality of the foregoing, for the
avoidance of doubt, if the Sale Order shall be appealed (or if any petition for
certiorari or motion for reconsideration, amendment, clarification,
modification, vacation, stay, rehearing or reargument shall be filed with
respect to the Sale Order or other such order), such Sale Order shall not be
deemed to constitute an acceptable Sale Order for purposes of this Agreement and
sellers under the Asset Purchase Agreement and Borrower shall cooperate and use
their respective reasonable efforts to defend and obtain an expedited resolution
of any such appeal, petition or motion.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Secured Parties” means, collectively, the Agent and the Lenders.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Security Interest” has the meaning specified therefor in Section 3.1.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Stated Maturity” means, with respect to any installment of interest or
principal of any Indebtedness, the date on which the payment of interest or
principal is scheduled to be paid in the documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3al 1-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

Schedule 1.1 - 29



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning specified therefor in Section 18.7.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Supporting Obligations” means supporting obligations (as such term is defined
in the Code), and includes letters of credit and guaranties issued in support of
Accounts, Chattel Paper, documents. General Intangibles, instruments or
Investment Related Property.

“Taxes” means all present and future taxes, levies, imposts, duties, fees,
assessments, deductions, withholding (including backup withholding) or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar additions with respect
thereto.

“Term Agent” means Delaware Trust Company, as collateral agent and
administrative agent for Term Lenders under the Term Documents, including such
Person’s successors and assigns.

“Term Credit Agreement” means that certain Term Loan and Security Agreement
dated June 29, 2016, as amended by that certain Amendment No. 1 to Term Loan and
Security Agreement dated as of October 24, 2016 that certain Amendment No. 2 to
Term Loan and Security Agreement dated as of September 8, 2017, that certain
Amendment No. 3 to Term Loan and Security Agreement dated as of February 28,
2018 and that certain Amendment No. 4 to Term Loan and Security Agreement dated
as of the date herewith, as further amended, restated, modified or supplemented
from time to time, between Parent, as borrower, the other Loan Parties as
guarantors, Term Lenders, and Term Agent.

“Term Documents” means the Term Credit Agreement and any other loan or security
documents executed in connection therewith.

“Term Lenders” means the lenders from time to time party to the Term Credit
Agreement, and Term Agent, as agent.

“Termination Date” has the meaning specified therefor in Section 2.9.

“Trademark Security Agreement” as the meaning set forth in Exhibit B attached
hereto.

“Trademarks” means any and all trademarks, trade names, service marks, trade
dress, taglines, brand names, logos and corporate names, and all registrations
and applications therefor, including (i) the trademarks, trade names, service
marks, trade dress, taglines, brand names, logos and corporate names, and all
registrations and applications therefor listed on Schedule 5.26(b) to the
Information Certificate, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Loan Party’s business symbolized by
the foregoing or connected therewith, and (vi) all of Borrower’s and each other
Loan Party’s rights corresponding thereto throughout the world.

 

Schedule 1.1 - 30



--------------------------------------------------------------------------------

“United States” means the United States of America.

“URL” means “uniform resource locator,” an internet web address.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 770 l(a)(30) of the IRC.

“U.S. Tax Compliance Certificate” has the meaning specified therefor in
Section 16.1(f)(ii).

“Voidable Transfer” has the meaning specified therefor in Section 19.7.

b.    Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP; provided, however, that if Borrower
notifies the Lenders that Borrower requests an amendment to any provision hereof
to eliminate the effect of any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions) (an
“Accounting Change” occurring after the Effective Date, or in the application
thereof (or if the Lenders notify Borrower that the Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such Accounting Change or in the application thereof,
then the Lenders and Borrower agree that they will negotiate in good faith
amendments to the provisions of this Agreement that are directly affected by
such Accounting Change with the intent of having the respective positions of the
Lenders and Borrower after such Accounting Change conform as nearly as possible
to their respective positions as of the date of this Agreement and, until any
such amendments have been agreed upon, the provisions in this Agreement shall be
calculated as if no such Accounting Change had occurred. Whenever used herein,
the term “financial statements” shall include the footnotes and schedules
thereto. Whenever the term “Borrower” is used in respect of a financial covenant
or a related definition, it shall be understood to mean Borrower and its
respective Subsidiaries on a consolidated basis, unless the context clearly
requires otherwise.

c.    Code. Any terms used in this Agreement that are defined in the Code shall
be construed and defined as set forth in the Code unless otherwise defined
herein. The meaning of any term defined herein by reference to the Code will not
be limited by reason of any limitation set forth on the scope of the Code,
whether under Section 9-109 of the Code, by reason of federal preemption or
otherwise.

d.    Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be, Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, restatements, changes, extensions, modifications,
renewals, replacements, substitutions, joinders, and supplements, thereto and
thereof, as applicable (subject to any restrictions on such alterations,
amendments, restatements, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts, and contract rights. Except as
expressly provided otherwise herein, any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
shall mean the repayment in full in cash or immediately available funds of all
of the Obligations

 

Schedule 1.1 - 31



--------------------------------------------------------------------------------

(including the payment of any Expenses that have accrued irrespective of whether
demand has been made therefor) other than unasserted contingent indemnification
Obligations. Any reference herein to any Person shall be construed to include
such Person’s successors and assigns. Any requirement of a writing contained
herein or in any other Loan Document shall be satisfied by the transmission of a
Record. References herein to any statute or any provision thereof include such
statute or provision (and all rules, regulations and interpretations thereunder)
as amended, revised, re-enacted, and /or consolidated from time to time and any
successor statute thereto.

e.    Schedules, Exhibits and Annexes. All of the schedules, exhibits and
annexes attached to this Agreement shall be deemed incorporated herein by
reference.

 

Schedule 1.1 - 32



--------------------------------------------------------------------------------

Schedule 2.1

Closing Date Advance Commitment

 

Lenders

   Closing Date Advance
Commitment      Percentage of Aggregate
amount of all Closing Date
Advance Commitments  

Whitebox Multi-Strategy Partners, L.P.

   $ 8,049,717.35        34.38 % 

Whitebox Credit Partners, LP

   $ 2,703,150.64        11.55 % 

Whitebox Asymmetric Partners, L.P.

   $ 1,985,670.85        8.48 % 

John Pecora

   $ 688,569.67        2.94 % 

1992 MSF International Ltd.

   $ 6,660,237.66        28.45 % 

1992 Tactical Credit Master Fund, L.P.

   $ 3,324,022.50        14.20 %    

 

 

    

 

 

 

TOTAL:

   $ 23,411,368.67        100.00 %    

 

 

    

 

 

 

 

Schedule 2.1



--------------------------------------------------------------------------------

Schedule 6.1

Financial Statements, Reports, Certificates

Deliver to the Agent, each of the financial statements, reports, Projections or
other items set forth below at the following times in form satisfactory to the
Required Lenders (to the extent that the Required Lenders request receipt of
such financial statements, reports, Projections and/or other items):

 

as soon as available, but in any event within 30 days after the end of each
month    (a) an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity with
respect to Parent and its Subsidiaries (including the Borrower) during such
period and compared to the prior period and plan, prepared in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes,
together with a corresponding discussion and analysis of results from
management; and    (b) a Compliance Certificate.

 

Schedule 6.1 - 1



--------------------------------------------------------------------------------

Schedule 6.2

Additional Reports

Provide the Agent with each of the documents and information set forth below at
the following times:

Promptly upon such reports and information as to the Collateral and as to any
Loan Party and its request:                     Subsidiaries as the Required
Lenders may reasonably request.

 

Schedule 6.2



--------------------------------------------------------------------------------

Schedule 6.6

Insurance

 

Policy Description

   Insurer    Limit    Policy No.

CGL - USA Casualty

   AIG    $1M    5466082

Umbrella

   AIG    $24M    5466083

Property

   Lloyd’s    $30M    B0901BM1712951000

Property – Foreign

   Lloyd’s    $20M    B0901BM1712951000

 

Schedule 6.6



--------------------------------------------------------------------------------

Schedule 6.12(l)

Pledged Debt Instruments

None.

 

Schedule 6.12(l)



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF] COMPLIANCE CERTIFICATE

[Borrower’s letterhead]

To: Cantor Fitzgerald Securities, as Agent

Re: Compliance Certificate dated [                    ]

Ladies and Gentlemen:

Reference is made to that certain Purchase Money Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of July 25, 2018, by and among SAExploration
Acquisitions (U.S.), LLC, a Delaware limited liability company (“Borrower”), the
guarantors party thereto from time to time, the lenders party thereto from time
to time, and Cantor Fitzgerald Securities, in its capacity as administrative
agent and as collateral agent (the “Agent”). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Credit Agreement
unless specifically defined herein.

Pursuant to Section 6.1 of the Credit Agreement, the undersigned Chief Financial
Officer of Borrower, on behalf of Borrower and the other Loan Parties, hereby
certifies (solely in his or her capacity as an officer of Borrower and not in an
individual capacity) that:

1.    Attached is the financial information of Parent and its Subsidiaries which
is required to be furnished to the Agent pursuant to Schedule 6.1 of the Credit
Agreement for the period ended            ,        (the “Reporting Date”). Such
financial information has been prepared in accordance with GAAP, and fairly
presents in all material respects the financial condition of Parent and its
Subsidiaries.

2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Schedule 6.1 of the Credit Agreement.

3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default.

4.    The representations and warranties of each Loan Party and its Subsidiaries
set forth in the Credit Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date hereof (except to the
extent they relate to a specified date).

5.    As of the Reporting Date, the Loan Parties and their respective
Subsidiaries are in compliance with the applicable covenants contained in
Section 6 and Section 7 of the Credit Agreement.

6.    Attached is the information required to be provided pursuant to
Section 6.13 of the Credit Agreement relating to Material Contracts.

 

Exhibit A



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this     day of         , 20    .

 

SAEXPLORATION ACQUISITIONS (U.S.), LLC By:  

 

Name:   Brent Whiteley Title:   Chief Financial Officer, General Counsel and
Secretary

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT

 

1. This Agreement shall become effective upon, and the obligations of the
Lenders to make the Closing Date Advance to the Borrower provided for in
Section 2.1(a) of this Agreement is subject to the fulfilment, to the
satisfaction of, or waiver by, the Required Lenders, of each of the following
conditions precedent:

(a)    the Agent and the Lenders shall have received each of the following
documents, in form and substance satisfactory to the Agent and the Required
Lenders, duly executed, and each such document shall be in full force and
effect:

(i)    this Agreement and the other Loan Documents;

(ii)    the Officer’s Certificate;

(iii)    Trademark Security Agreement dated as of even date hereof by and
between Agent and Borrower (“Trademark Security Agreement”);

(v)    Patent Security Agreement dated as of even date hereof by and between
Agent and Borrower (“Patent Security Agreement”)

(vi)    Borrowing Certificate in accordance with Section 2.3(a)(i) and the
attached funds flow directing Agent to remit the proceeds of the Closing Date
Advance pursuant to the terms thereof (such funds flow, the “Funds Flow
Schedule”); and

(vii)    APA Assignment Agreement.

(b)    the Agent and the Lenders shall have received a certificate from the
Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s Board of Directors, or equivalent, authorizing its execution, delivery,
and performance of this Agreement and the other Loan Documents to which such
Loan Party is a party, (ii) authorizing specific officers of such Loan Party to
execute the same, and (iii) attesting to the incumbency and signatures of such
specific officers of such Loan Party;

(c)    the Lenders shall have received copies of each Loan Party’s Governing
Documents, as amended, modified, or supplemented to the Effective Date,
certified as true, correct and complete by the Secretary of such Loan Party;

(d)    the Lenders shall have received a certificate of status with respect to
each Loan Party, dated within ten (10) days of the Effective Date, or such
earlier date as the Lenders permit in their sole discretion, such certificate to
be issued by the appropriate officer of the jurisdiction of organization of each
Loan Party, which certificate shall indicate that such Loan Party is in good
standing in such jurisdiction;

(e)    the Agent and the Lenders shall have received legal opinions in form and
substance satisfactory to the Required Lenders;

(f)    the Agent and the Lenders shall have received, at least one (1) day prior
to the Effective Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, that is requested in writing by the Agent and the Lenders at least five
(5) days prior to the Effective Date;

 

Exhibit B - 1



--------------------------------------------------------------------------------

(g)    Borrower shall have paid all Expenses incurred in connection with the
transactions evidenced by this Agreement;

(h)    all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to the Required
Lenders;

(i)    Borrower shall have obtained the necessary consents, amendments and/or
waivers under the ABL Loan Documents, Term Documents and under the New Senior
Notes Documents to (i) permit the formation of the Borrower and the execution of
this Agreement and the other Loan Documents by the Borrower, (ii) designate the
Borrower and its Subsidiaries as unrestricted or excluded Subsidiaries
thereunder(which has the effect of, among other things, excluding such entity
from (x) making or otherwise being subject to any representations and warranties
or covenants (subject to certain exceptions reasonably acceptable to the
Required Lenders); or (y) being subject to the requirement that the Borrower and
its Subsidiaries join as guarantors or borrowers thereunder and grant liens in
its or their assets to secure any obligations or liabilities under such
agreements), (iii) permit the Geokinetics Acquisition and the APA Assignment
Agreement and (iv) permit the Parent and its applicable Subsidiaries to
contribute a sufficient amount of the Net Proceeds from the Convertible Notes to
Borrower to enable Borrower to repay the Obligations hereunder in full in cash
in accordance with the provisions hereof;

(j)    Agent shall have received copies of the policies of insurance and
certificates of insurance, together with the endorsements thereto, as are
required by Section 6.6, each in form and substance reasonably satisfactory to
the Required Lenders;

(k)    All of the conditions set forth in Section 4.4 shall have been fulfilled,
to the satisfaction of, or waiver by, Required Lenders;

(l)    the Sale Order shall have been entered by the Bankruptcy Court and Agent
and Lenders shall have received a copy of same, and such order shall be in full
force and effect and shall not have been reversed, stayed, modified or amended
absent prior written consent of Agent and the Lenders; and

(m)    Agent and Lenders shall have received the Asset Purchase Agreement in
form and substance satisfactory to the Required Lenders.

For purposes of determining compliance with the conditions specified in
Section 1 of this Exhibit B, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Agent responsible for the
transactions contemplated by the Loan Documents shall have received written
notice from such Lender prior to Effective Date specifying its objection thereto
and such Lender shall not have made available to the Agent such Lender’s ratable
portion of the Closing Date Advance on the Effective Date.

 

Exhibit B - 2



--------------------------------------------------------------------------------

EXHIBIT C

[INTENTIONALLY OMITTED]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

REPRESENTATIONS AND WARRANTIES

5.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party and each Subsidiary of each Loan Party (i) is duly organized
and existing and in good standing under the laws of the jurisdiction of its
organization, (ii) is qualified to do business in any jurisdiction where the
failure to be so qualified could reasonably be expected to result in a Material
Adverse Change, and (iii) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby (including without
limitation, the consummation of the Geokinetics Acquisition).

(b) Set forth on Schedule 5.1(b) to the Information Certificate is a complete
and accurate description of the authorized Capital Stock of each Loan Party, by
class, and, as of the Effective Date, a description of the number of shares of
each such class that are issued and outstanding. Other than as described on
Schedule 5.1(b) to the Information Certificate, as of the Effective Date, there
are no subscriptions, options, warrants, or calls relating to any shares of any
Loan Party’s Capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Loan Party is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its Capital Stock or any security convertible into or
exchangeable for any of its Capital Stock.

(c) Set forth on Schedule 5.1(c) to the Information Certificate (as such
Schedule may be updated from time to time to reflect changes resulting from
transactions permitted under this Agreement), is a complete and accurate list of
the Loan Parties’ direct and indirect Subsidiaries, showing: (i) the number of
shares of each class of common and preferred Stock authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by each Loan Party. All of the
outstanding Capital Stock of each such Subsidiary has been validly issued and is
fully paid and non-assessable.

(d) Except as set forth on Schedule 5.1(c) to the Information Certificate or as
contemplated under the Restructuring Support Agreement, there are no
subscriptions, options, warrants, or calls relating to any shares of any Capital
stock or any Loan Party or of any of its Subsidiaries, including any right of
conversion or exchange under any outstanding security or other instrument. No
Loan Party nor any of its Subsidiaries is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of such
Loan Party’s Subsidiaries’ Capital Stock or any security convertible into or
exchangeable for any such Capital Stock.

5.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents (and the Asset Purchase Agreement and APA Assignment
Agreement) to which it is a party have been duly authorized by all necessary
corporate or limited liability company action on the part of such Loan Party, as
applicable.

(b) As to each Loan Party, the formation thereof and the execution, delivery,
and performance by such Loan Party of the Loan Documents (and the Asset Purchase
Agreement and the APA Assignment Agreement) to which it is a party do not and
will not (i) violate any material provision of federal, state, or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party or its Subsidiaries, or any order, judgment, or
decree of any court or other Governmental Authority binding on any Loan Party or
its Subsidiaries, (ii) conflict with, result in a breach of, or constitute

 

Exhibit D - 1



--------------------------------------------------------------------------------

(with due notice or lapse of time or both) a default under any Material Contract
of any Loan Party or its Subsidiaries except to the extent that any such
conflict, breach or default has been waived or could not individually or in the
aggregate reasonably be expected to cause a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any assets of any Loan Party, other than Permitted Liens, or
(iv) require any approval of any Loan Party’s interest holders or any approval
or consent of any Person under any Material Contract of any Loan Party, other
than consents or approvals that have been obtained and that are still in force
and effect and except, in the case of Material Contracts, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Change.

5.3 Governmental and Other Consents. No consent, approval, authorization, or
other order or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required (a) for the grant of a
Lien by such Loan Party in and to the Collateral pursuant to this Agreement or
the other Loan Documents or for the execution, delivery, or performance of this
Agreement by such Loan Party, or (b) for the exercise by the Agent or Lenders of
the voting or other rights provided for in this Agreement with respect to the
Investment Related Property or the remedies in respect of the Collateral
pursuant to this Agreement, except as may be required in connection with such
disposition of Investment Related Property by laws affecting the offering and
sale of securities generally. No Intellectual Property License of any Loan Party
that is necessary to the conduct of such Loan Party’s business requires any
consent of any other Person in order for such Loan Party to grant the security
interest granted hereunder in such Loan Party’s right, title or interest in or
to such Intellectual Property License.

5.4 Binding Obligations. Each Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto and is the legally valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors’ rights generally.

5.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant
to Section 6.1, except for assets disposed of since the date of such financial
statements to the extent permitted hereby. All of such assets are free and clear
of Liens except for Permitted Liens.

5.6 Jurisdiction of Organization; Location of Chief Executive Office;
Organizational Identification Number; Commercial Tort Claims.

(a) The exact legal name of and jurisdiction of organization of each Loan Party
is set forth on Schedule 5.6(a) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(b) The chief executive office of each Loan Party is located at the address
indicated on Schedule 5.6(b) to the Information Certificate (as such Schedule
may be updated from time to time to reflect changes resulting from transactions
permitted under this Agreement).

(c) The tax identification number and organizational identification number, if
any, of each Loan Party are identified on Schedule 5.6(c) to the Information
Certificate (as such Schedule may be updated from time to time to reflect
changes resulting from transactions permitted under this Agreement).

 

Exhibit D - 2



--------------------------------------------------------------------------------

(d) As of the Effective Date, no Loan Party holds any Commercial Tort Claims
that exceed $250,000 in amount, except as set forth on Schedule 5.6(d) to the
Information Certificate.

5.7 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
any Loan Party, after due inquiry, threatened in writing against a Loan Party or
any of its Subsidiaries that either individually or in the aggregate could
reasonably be expected to result in a Material Adverse Change.

(b) Schedule 5.7(b) to the Information Certificate sets forth a complete and
accurate description, with respect to each of the actions, suits, or proceedings
in excess of, or that could reasonably be expected to result in liabilities in
excess of, $250,000 that, as of Effective Date, is pending or, to the knowledge
of any Loan Party, after due inquiry, threatened against any Loan Party or any
of its Subsidiaries, including (i) the parties to such actions, suits, or
proceedings, (ii) the nature of the dispute that is the subject of such actions,
suits, or proceedings, (iii) the status, as of the Effective Date, with respect
to such actions, suits, or proceedings, and (iv) whether any liability of any
Loan Party or any Subsidiary in connection with such actions, suits, or
proceedings is covered by insurance.

5.8 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change.

5.9 No Material Adverse Change. All historical financial statements relating to
the Loan Parties and their Subsidiaries that have been delivered by Borrower to
the Agent and the Lenders hereunder have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, the consolidated financial condition of the Loan Parties
and their Subsidiaries as of the date thereof and results of operations for the
period then ended. Since the date of the most recent financial statement,
delivered to the Agent and the Lenders hereunder, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Change.

5.10 Fraudulent Transfer.

(a) Each Loan Party is Solvent.

(b) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

(c) All Loan Parties have and will receive a direct or indirect benefit from the
transactions contemplated by this Agreement and the other Loan Documents.

5.11 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains, contributes to, or has an obligation to
contribute to, or, within the past six (6) years, has maintained, contributed to
or had an obligation to contribute to any Benefit Plan.

 

Exhibit D - 3



--------------------------------------------------------------------------------

5.12 Environmental Condition. Except as set forth on Schedule 5.12 to the
Information Certificate, (a) to each Loan Party’s knowledge, no properties or
assets of any Loan Party or any of its Subsidiaries have ever been used by a
Loan Party, its Subsidiaries, or by previous owners or operators in the disposal
of, or to produce, store, handle, treat, release, or transport, any Hazardous
Materials, where such disposal, production, storage, handling, treatment,
release or transport was in violation, in any material respect, of any
applicable Environmental Law, (b) to each Loan Party’s knowledge, after due
inquiry, no Loan Party’s nor any of its Subsidiaries’ properties or assets have
ever been designated or identified in any manner pursuant to any environmental
protection statute as a Hazardous Materials disposal site, (c) no Loan Party nor
any of its Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Loan Party or its Subsidiaries, and (d) no Loan Party nor any of
its Subsidiaries nor any of their respective facilities or operations is subject
to any outstanding written order, consent decree, or settlement agreement with
any Person relating to any Environmental Law or Environmental Liability that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.13 Intellectual Property. Each Loan Party and each of its Subsidiaries own, or
hold licenses in all Intellectual Property and Intellectual Property Licenses
that are necessary or useful to the conduct of its business as currently
conducted free and clear of all Liens except for Permitted Liens.

5.14 Leases. Each Loan Party and each of its Subsidiaries enjoy peaceful and
undisturbed possession under all leases material to their business and to which
it is a party or under which it is operating, and, subject to Permitted
Protests, all of such material leases are valid and subsisting and no material
default by the applicable Loan Party or the applicable Subsidiary exists under
any of them.

5.15 Lockbox Accounts, Deposit Accounts and Securities Accounts. Set forth
on Schedule 5.15 to the Information Certificate is a listing of all of the
lockbox accounts, Deposit Accounts and Securities Accounts of each Loan Party
and each of its Subsidiaries, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

5.16 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about the industry of a Loan Party or
any of its Subsidiaries) furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about the industry of a Loan Party or any of its
Subsidiaries) hereafter furnished by or on behalf of a Loan Party or any of its
Subsidiaries in writing to the Agent and the Lenders will be, true and accurate,
in all material respects, on the date as of which such information is dated or
certified and not incomplete by omitting to state any fact necessary to make
such information (taken as a whole) not misleading in any material respect at
such time in light of the circumstances under which such information was
provided. The Projections most recently delivered to the Agent and the Lenders
represent, and as of the date on which any other Projections are delivered to
the Agent and the Lenders, such additional Projections represent, the Parent’s
good faith estimate, on the date such Projections are delivered, of the future
performance of a Loan Party or any of its Subsidiaries for the periods covered
thereby based upon assumptions believed by the Parent to be reasonable at the
time of the delivery thereof to the Agent and the Lenders.

5.17 Material Contracts. Set forth on Schedule 5.17 to the Information
Certificate (as such Schedule may be updated from time to time in accordance
herewith) is a reasonably detailed description of the Material Contracts of each
Loan Party and each of its Subsidiaries as of the Effective Date and the most

 

Exhibit D - 4



--------------------------------------------------------------------------------

recent date on which Borrower provided its Compliance Certificate pursuant
to Section 6.1; provided, however, that Borrower may amend Schedule 5.17 to the
Information Certificate to add additional Material Contracts so long as such
amendment occurs by written notice to the Agent on the date that such Borrower
provides its Compliance Certificate. Except for matters which, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change, each Material Contract (other than those that have
expired at the end of their normal terms) (a) is in full force and effect and is
binding upon and enforceable against the applicable Loan Party or the applicable
Subsidiary and, to such Borrower’s knowledge, after due inquiry, each other
Person that is a party thereto in accordance with its terms, (b) has not been
otherwise amended or modified (other than amendments or modifications permitted
by Section 7.8), and (c) is not in default due to the action or inaction of the
applicable Loan Party or the applicable Subsidiary.

5.18 Patriot Act. To the extent applicable, each Loan Party and each of its
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the loans made
hereunder will be used by any Loan Party or any of its Subsidiaries or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

5.19 Indebtedness. Set forth on Schedule 5.19 to the Information Certificate is
a true and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Effective Date that is to
remain outstanding immediately after giving effect to the closing hereunder on
the Effective Date and such Schedule accurately sets forth the aggregate
principal amount of such Indebtedness as of the Effective Date.

5.20 Payment of Taxes. Except as otherwise permitted under Section 6.5, all
material Tax returns and reports of each Loan Party and each of its Subsidiaries
required to be filed by any of them have been timely filed, and are
substantially correct and complete. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change, each
Loan Party and each of its Subsidiaries has timely paid all material Taxes shown
on such Tax returns to be due and payable and all assessments, fees and other
governmental charges upon a Loan Party and its Subsidiaries and upon their
respective assets, income, businesses and franchises that are due and payable
have been paid when due and payable. Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all
material Taxes not yet due and payable. No Borrower knows of any proposed Tax
assessment against a Loan Party or any of its Subsidiaries that is not being
actively contested by such Loan Party or such Subsidiary diligently, in good
faith, and by appropriate proceedings; provided such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

5.21 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Advances made to Borrower will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates
the provisions of Regulation T, U or X of the Board of Governors of the United
States Federal Reserve.

 

Exhibit D - 5



--------------------------------------------------------------------------------

5.22 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal or state statute or regulation which may
limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. No Loan Party nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

5.23 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

5.24 Employee and Labor Matters. There is (a) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened against any Loan Party or
any of its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party or any of
its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (b) no strike, labor dispute, slowdown, stoppage or similar action or
grievance pending or threatened in writing against any Loan Party or any of its
Subsidiaries that could reasonably be expected to result in a material
liability, or (c) to the knowledge of Borrower, after due inquiry, no union
representation question existing with respect to the employees of any Loan Party
or any of its Subsidiaries and no union organizing activity taking place with
respect to any of the employees of any Loan Party or any of its Subsidiaries. No
Loan Party or any of its Subsidiaries has incurred any liability or obligation
under the Worker Adjustment and Retraining Notification Act or similar state
law, which remains unpaid or unsatisfied. The hours worked and payments made to
employees of each Loan Party and each of its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change.
All material payments due from any Loan Party or any of its Subsidiaries on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the Books of such Loan Party, except
where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change.

5.25 Reserved.

5.26 Collateral.

(a) Real Property. Schedule 5.26(a) to the Information Certificate sets forth
all Real Property owned by any of the Loan Parties as of the Effective Date.

(b) Intellectual Property.

(i) As of the Effective Date, Schedule 5.26(b) to the Information
Certificate provides a complete and correct list of: (A) all registered
Copyrights owned by any Loan Party, all applications for registration of
Copyrights owned by any Loan Party, and all other Copyrights owned by any Loan
Party and material to the conduct of the business of any Loan Party; (B) all
Intellectual Property Licenses entered into by any Loan Party that is material
to the business of such Loan Party, including any Intellectual Property that is
incorporated in any Inventory, software, or other product marketed, sold,
licensed, or

 

Exhibit D - 6



--------------------------------------------------------------------------------

distributed by such Loan Party; (C) all Patents owned by any Loan Party and all
applications for Patents owned by any Loan Party; and (D) all registered
Trademarks owned by any Loan Party, all applications for registration of
Trademarks owned by any Loan Party, and all other Trademarks owned by any Loan
Party and material to the conduct of the business of any Loan Party;

(ii) all employees and contractors of each Loan Party who were involved in the
creation or development of any Intellectual Property for such Loan Party that is
necessary to the business of such Loan Party have signed agreements containing
assignment of Intellectual Property rights to such Loan Party and obligations of
confidentiality;

(iii) to each Loan Party’s knowledge after reasonable inquiry, no Person has
infringed, misappropriated or otherwise violated or is currently infringing,
misappropriating or otherwise violating any Intellectual Property rights owned
by such Loan Party, in each case, that either individually or in the aggregate
could reasonably be expected to result in a Material Adverse Change;

(iv) to each Loan Party’s knowledge after reasonable inquiry, (x) no holding,
injunction, decision or judgment has been rendered by a Governmental Authority
against Borrower or any other Loan Party and neither Borrower nor any other Loan
Party has entered into any stipulation, settlement or other agreement that would
limit, cancel or question the validity of Borrower’s or any other Loan Party’s
rights in any Intellectual Property, (y) no claim has been asserted or
threatened or is pending by any Person challenging or questioning the use by
Borrower or any other Loan Party of any Intellectual Property owned by such
party or the validity or effectiveness of any Intellectual Property, and (z) the
use of Intellectual Property by Borrower and each other Loan Party does not
infringe on the rights of any Person, in each case, in any respect that could
reasonably be expected to result in a Material Adverse Change;

(v) to each Loan Party’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Loan Party and necessary in to the conduct of its business are valid, subsisting
and enforceable and in compliance with all legal requirements, filings, and
payments and other actions that are required to maintain such Intellectual
Property in full force and effect;

(vi) any Intellectual Property contained in, or necessary for the operation of
Equipment is embedded in such Equipment and constitutes a part of such Goods
pursuant to the Code;

(vii) each Loan Party has taken all reasonable steps to protect their
Intellectual Property, including to maintain the confidentiality of and
otherwise protect and enforce its rights in all trade secrets owned by such Loan
Party that are necessary in the business of such Loan Party;

(c) Schedule 5.26(c) to the Information Certificate sets forth all motor
vehicles (including titled Equipment and Preempted Perfection Equipment) and
vessels owned by each Loan Party as of the Effective Date by model, model year
and vehicle or vessel identification number.

(d) Valid Security Interest. This Agreement creates a valid security interest in
the Collateral of each Loan Party, to the extent a security interest therein can
be created under the Code, securing the payment of the Obligations. Except to
the extent a security interest in the Collateral cannot be perfected by the
filing of a financing statement under the Code, all filings and other actions
necessary or desirable to perfect and protect such security interest have been
duly taken. Upon the making of such filings, the Agent shall have a perfected
first priority security interest in the Collateral of each Loan Party, to the
extent such security interest can be perfected by the filing of a financing
statement, subject to Permitted Liens which are purchase money Liens. All action
necessary or desirable to protect and perfect the Security Interest in and to on
each Loan Party’s Patents, Trademarks, or Copyrights has been taken and such
perfected Security

 

Exhibit D - 7



--------------------------------------------------------------------------------

Interest is enforceable as such as against any and all creditors of and
purchasers from any Loan Party. All action by any Loan Party necessary to
protect and perfect such security interest on each item of Collateral or that
has been reasonably requested by the Agent or the Required Lenders has been duly
taken.

5.27    Reserved.

5.28    Reserved.

5.29    Locations of Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair) of the Loan Parties and their
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or in-transit between or to, the locations identified on
Schedule 5.29 to the Information Certificate (as such Schedule may be updated
pursuant to Section 6.14) and as reported to Agent pursuant to the terms of this
Agreement.

5.30    Inventory and Equipment Records. Each Loan Party keeps correct and
accurate records itemizing and describing the type, quality, and quantity of its
Equipment and Inventory and of the Equipment and Inventory of its Subsidiaries
and the book value thereof.

5.31    Asset Purchase Agreement.

(a)    The Asset Purchase Agreement and the transactions contemplated thereunder
have been duly executed, delivered and performed in accordance with their terms
by the respective parties thereto in all respects, including the fulfillment
(not merely the waiver, except as may be disclosed to Agent and consented to in
writing by Required Lenders) of all conditions precedent set forth therein and
giving effect to the terms of the Asset Purchase Agreement and any assignments
to be executed and delivered by seller (or any of its affiliates or
subsidiaries) thereunder, after giving effect to the Geokinetics Acquisition,
Borrower shall have acquired and have good and marketable title to the Purchased
Assets (as defined in the Asset Purchase Agreement), free and clear of all
claims, liens, pledges and encumbrances of any kind, except as permitted
hereunder. The APA Assignment Agreement has been duly executed, delivered and
performed in accordance with its terms by the respective parties thereto in all
respects, including the fulfillment (not merely the waiver, except as may be
disclosed to Agent and consented to in writing by Required Lenders) of all
conditions precedent set forth therein and giving effect to the assignment of
all right, title and interest of SAExploration, Inc. under the Asset Purchase
Agreement (and all related agreements between buyer and seller under the Asset
Purchase Agreement) to Borrower.

(b)    All actions and proceedings, required by the Asset Purchase Agreement,
applicable law or regulation (including, but not limited to, compliance with the
Hart-Scott-Rodino Anti-Trust Improvements Act of 1976, as amended) have been
taken and the transactions required thereunder have been duly and validly taken
and consummated.

(c)    No court of competent jurisdiction has issued any injunction, restraining
order or other order which prohibits consummation of the transactions described
in the Asset Purchase Agreement (or the APA Assignment Agreement) and no
governmental or other action or proceeding has been threatened or commenced,
seeking any injunction, restraining order or other order which seeks to void or
otherwise modify the transactions described in the Asset Purchase Agreement (or
the APA Assignment Agreement).

Borrower has delivered, or caused to be delivered, to Agent, true, correct and
complete copies of the Asset Purchase Agreement (and all related agreements
between buyer and seller under the Asset Purchase Agreement) and the APA
Assignment Agreement.

 

Exhibit D - 8



--------------------------------------------------------------------------------

EXHIBIT E

INFORMATION CERTIFICATE

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF] GUARANTY SUPPLEMENT

GUARANTY SUPPLEMENT dated as of             , 20     (the “Supplement”), to the
Purchase Money Loan and Security Agreement (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) dated as of
July 25, 2018, by and among SAExploration Acquisitions (U.S.), LLC, a Delaware
limited liability company (“Borrower”), the guarantors party thereto from time
to time (collectively, the “Guarantors”), the lenders party thereto from time to
time, and Cantor Fitzgerald Securities, in its capacity as administrative agent
and as collateral agent (the “Agent”).

RECITALS

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

B. The Borrower and the Guarantors have entered into the Credit Agreement in
order to induce the Lenders to make Advances to the Borrower. Section 18.6 of
the Credit Agreement provides that additional wholly-owned Domestic Subsidiaries
(other than (x) an Excluded Subsidiary and (y) a Foreign Subsidiary Holding
Company) of the Borrower shall become Guarantors under the Credit Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Domestic Subsidiaries (the “Additional Guarantors”) are executing
this Supplement in accordance with the requirements of the Credit Agreement, or
as directed by the Borrower in its sole discretion, to become a Guarantor under
the Credit Agreement in order to induce the Lenders to make Advances (though
this recital shall not constitute a commitment by the Lenders to make an Advance
or provide other financial accommodations to Borrower) and as consideration for
Advances previously made.

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged, the Agent and the Additional Guarantors, intending to be
legally bound, agree to the above Recitals, and further agree as follows:

Section 1.    In accordance with Section 18.6 of the Credit Agreement, each
Additional Guarantor by its signature below becomes a Guarantor under the Credit
Agreement with the same force and effect as if originally named therein as a
Guarantor and each Additional Guarantor hereby (a) agrees to all the terms and
provisions of the Credit Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof,
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
respects as of such earlier date. In furtherance of the foregoing, each
Additional Guarantor does hereby irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the due and punctual payment and performance of the
Guaranteed Obligations, in each case, whether such Guaranteed Obligations are
now existing or hereafter incurred under, arising out of or in connection with
any Loan Document, and whether at maturity, by acceleration or otherwise. Each
reference to a “Guarantor” and “Loan Party” in the Credit Agreement shall be
deemed to include each Additional Guarantor as if originally named therein as a
Guarantor or Loan Party, as applicable. The applicable provisions of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.

Section 2.    Each Additional Guarantor represents and warrants to the Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such

 

Exhibit F



--------------------------------------------------------------------------------

enforceability may be limited by under any provision of the Bankruptcy Code or
under any other state or federal bankruptcy or insolvency law, assignments for
the benefit of creditors, receiverships, formal or informal moratoria,
compositions, extensions generally with creditors, or proceedings seeking
reorganization, arrangement, or other similar relief and by general principles
of equity.

Section 3.    This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
instrument. This Supplement shall become effective when the Agent shall have
received a counterpart of this Supplement that bears the signature of each
Additional Guarantor and the Agent has executed a counterpart hereof. Delivery
by telecopier or by electronic .pdf copy of an executed counterpart of a
signature page to this Supplement shall be effective as delivery of an original
executed counterpart of this Supplement.

Section 4.    [Reserved].

Section 5.    THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK. The terms of Section 13 of the Credit
Agreement with respect to submission of jurisdiction, venue, consent to services
of process and waiver of jury trial are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.

Section 6.    If any provision of this Supplement is held to be illegal, invalid
or unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7.    All communications and notices hereunder shall be given as
provided in Section 12 of the Credit Agreement.

Section 8.    Each Additional Guarantor agrees to reimburse or to cause
reimbursement to the Agent and the Lender for Expenses in connection with this
Supplement as provided in Section 19.9 of the Credit Agreement, and acknowledges
that the rights, privileges and immunities of the Agent set forth in the Credit
Agreement shall apply as though fully set forth herein.

[The remainder of this page is intentionally left blank]

 

Exhibit F



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Additional Guarantor and the Agent have duly executed
this Guaranty Supplement as of the day and year first above written.

 

ADDITIONAL GUARANTOR(S): [                                         ] By:  

                                                                   

Name:   Title:   [                                         ] By:  

                                                                           

Name:   Title:   CANTOR FITZGERALD SECURITIES,
as Agent By:  

                                                                   

Name:   Title:  

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING CERTIFICATE

[Date]

To: Cantor Fitzgerald Securities,

as Agent

Ladies and Gentlemen:

Reference is made to that certain Purchase Money Loan and Security Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) dated as of July 25, 2018, by and among SAExploration
Acquisitions (U.S.), LLC, a Delaware limited liability company (“Borrower”), the
guarantors party thereto from time to time, the lenders party thereto from time
to time, and Cantor Fitzgerald Securities, in its capacity as Agent. Capitalized
terms used in this Borrowing Certificate have the meanings set forth in the
Credit Agreement unless specifically defined herein.

 

  1. The requested Funding Date is July 25, 20181 (for the avoidance of doubt,
such Funding Date shall be a Business Day).

 

  2. (select one)

 

☐

☐ A Borrowing constituting a Closing Date Advance

 

  3. The principal amount of the Borrowing to which this notice applies is
$23,411,368.67.

 

  4. The undersigned hereby instructs you to distribute the proceeds of the
Borrowing in accordance with the Funds Flow Schedule attached hereto as Annex A.

 

  5. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that, as of the date hereof, the conditions set forth in Sections 4.1
and 4.4 of the Credit Agreement have been satisfied] and that such conditions
shall be satisfied as of the requested Funding Date.

 

  6. The undersigned hereby certifies on behalf of Borrower and the other Loan
Parties that the following statements are true and correct on the date hereof
and shall be true on the requested Funding Date, before and after giving effect
thereto and to the application of the proceeds thereof:

(a) the representations and warranties of Borrower and each other Loan Party or
its Subsidiaries contained in the Credit Agreement or in the other Loan
Documents are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date, as though made on and as of such date (except
to the extent that such representations and warranties relate solely to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects as of such earlier date); and

 

 

1  The Borrowing Certificate for the Closing Date Advance must be received by
the Agent not later than 3:45 p.m. (New York City time) on the Effective Date.

 

Exhibit G



--------------------------------------------------------------------------------

(b) no Default or Event of Default has occurred and is continuing, nor shall
either result from the making of the requested Advance.

This Borrowing Certificate complies with Section 2.3(a) of the Credit Agreement.

 

SAEXPLORATION ACQUISITIONS (U.S.), LLC By:  

                                                                   

Name:   Title:  

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [ASSIGNOR
NAME] (the “Assignor”) and [ASSIGNEE NAME] (the “Assignee”). Capitalized terms
used herein but not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement identified below, receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full (the “Standard Terms and Conditions”).

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the facility identified below and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:    [Assignor Name] 2.    Assignee:    [Assignee Name] [and is an
Affiliate/Approved Fund of [LENDER NAME]] 3.    Borrower:    SAExploration
Acquisitions (U.S.), LLC (the “Borrower”)

4.

   Agent:    Cantor Fitzgerald Securities, as Agent (the “Agent”)

5.

   Credit Agreement:    Purchase Money Loan and Security Agreement dated as of
July 25, 2018 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Guarantors party
thereto from time to time, the Lenders party thereto from time to time, and the
Agent.

 

Exhibit H



--------------------------------------------------------------------------------

5. Assigned Interest:

 

Aggregate

Amount of

Advances for all

Lenders*

   Amount of
Advances Assigned*      Percentage of
Advances Assigned2  

$                             

   $                                     .             % 

 

7. Date of Assignment: [            ], 20[    ]

 

8. Effective Date: [            ], 20[    ]3

[The remainder of this page has been intentionally left blank]

 

 

2  Set forth as a percentage of the aggregate principal amount of the Advances
of all Lenders.

* Amount to be adjusted by the counterparties to take into account any payments,
prepayments, or Advances made between the date of the Assignment and the
Effective Date.

3  To be inserted by the Agent and which shall be the effective date of
recordation of transfer in the Register therefor.

 

Exhibit H



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR  

[NAME OF ASSIGNOR] By:  

                     

Name:   Title:  

ASSIGNEE

[NAME OF ASSIGNEE] By:  

                     

Name:   Title:  

 

Consented to and Accepted:

CANTOR FITZGERALD SECURITIES,

as Agent4

By:  

                     

Name:   Title:  

Consented to: SAExploration Acquisitions (U.S.), LLC, as Borrower5 By:  

                     

Name:   Title:  

 

4  To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

5  To be executed to the extent required under Section 14.2(b) of the Credit
Agreement.

 

Exhibit H



--------------------------------------------------------------------------------

ANNEX 1 TO

ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower or the other Loan Parties, any of their respective Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Borrower or the other Loan Parties, any of
their respective Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a permitted assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
it is not a Disqualified Person, Non-Funding Lender or an Impacted Lender (This
clause (iii) is only applicable if no Event of Default is continuing under
Sections 9.1, 9.4 and 9.5), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement and the other Loan Documents and
other instruments or documents furnished pursuant thereto as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (v) it is sophisticated with respect to decisions to acquire
assets of the type represented by the Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire the Assigned
Interest, is experienced in acquiring assets of such type, (vi) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 of the Credit Agreement,
if any, and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, (vii) if it is not already a Lender under the Credit
Agreement, attached to the Assignment and Assumption is a completed
administrative questionnaire, (viii) subject to Section 14.2(d) of the Credit
Agreement, the Agent has received a processing and recordation fee of $3,500 as
of the Effective Date, unless waived by the Agent in its sole discretion, and
(ix) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to Section 16.1 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Agent, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date referred to in this Assignment
and Assumption, the Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued to but excluding the Effective Date
and to the Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York, without
regard to conflicts of laws principles that would require the application of the
laws of another jurisdiction.

 

Exhibit H



--------------------------------------------------------------------------------

EXHIBIT I

POST-CLOSING ITEMS

Borrower shall satisfy the requirements and/or provide to the Agent each of the
documents, instruments, agreements and information set forth on this Exhibit I,
on or before the date specified for such requirement on this Exhibit or such
later date as may be approved by the Agent (at the direction of the Required
Lenders in their sole discretion), each of which shall be completed or provided
in form and substance reasonably satisfactory to the Agent and the Required
Lenders:

Satisfy the requirements of Section 6.12(c)(i) within the time set forth in such
Section.

 

Exhibit I